      Case 17-04104   Doc 263    Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document
                                                                                                    EOD
                                                                                                   Page 1 of 121


                                                                                                    09/27/2019
                                UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

IN RE:                                                 §         CASE NO. 17-42053
                                                       §
CAROL ALISON RAMSAY ROSE,                              §         CHAPTER 11
                                                       §
         Debtor.                                       §
                                                       §
                                                       §
CAROL ROSE                                             §
AND CAROL ROSE, INC.,                                  §
                                                       §
         Plaintiffs/Counter-Defendants,                §
                                                       §
VS.                                                    §         ADV. PROC. NO. 17-4104
                                                       §
LORI AARON, PHILLIP AARON,                             §
AARON RANCH, AND                                       §
JAY MCLAUGHLIN                                         §
                                                       §
      Defendants/Counter-Plaintiffs. §
____________________________________§
                                     §
EQUIS EQUINE, LLC AND                §
ELIZABETH WESTON,                    §
                                     §
      Plaintiffs,                    §
                                     §
VS.                                  §                           ADV. PROC. NO. 17-4131
                                     §
CAROL ALISON RAMSAY ROSE,            §
CAROL ROSE, INC., LORI AARON,        §
PHILLIP AARON, AARON RANCH,          §
AND AARON’S RANCH, INC.,             §
                                     §
      Defendants.                    §

                                MEMORANDUM OPINION (Amended)

         The Court conducted a trial of the disputes between the parties over nine days during May

and June 2018. Although the disputes arise from two different bankruptcy cases, several different

contested matters, and multiple adversary proceedings, and each of the parties raise distinct claims,

                                                           1
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 2 of 121




the Court tried the disputes together due to significant shared facts. The Court issues this

consolidated opinion for the same reason. The Court exercises its core jurisdiction over this matter

pursuant to 28 U.S.C. §§ 1334 and 157(b)(2).1 This memorandum opinion embodies the Court’s

findings of fact and conclusions of law. See FED. R. BANKR. P. 7052.

                            I. SUMMARY OF THE PARTIES’ DISPUTES

         The disputes between the parties arise from events that occurred in 2013. The disputes led

to several lawsuits and counterclaims in Texas state court. In September 2017, with the litigation

still ongoing, Carol Rose (“Rose”) and Carol Rose, Inc. (“Rose, Inc.”) filed for bankruptcy.

         On October 25, 2017, Rose and Rose, Inc. (collectively with Rose, the “Rose Parties”)

removed pre-petition litigation styled as Carol Rose and Carol Rose, Inc. v. Lori Aaron, Phillip

Aaron, Aaron Ranch, and Jay McLaughlin, in the 235th Judicial District Court in Cooke County,

Texas, Cause No. 13-00535, and commenced Adversary P roceeding No. 17-4104 (the “Aaron

Action”). The Aaron Action centers on a dispute between the Rose Parties and Lori Aaron, Phillip

Aaron, Aaron Ranch (collectively, the “Aaron Parties” or the “Aarons”) and Jay McLaughlin

(“McLaughlin”) arising out of various agreements.                          These agreements include the (i)

Confidential Term Sheet, (ii) Lease, (iii) Consulting Agreement, (iv) sale catalog for the Carol

Rose Quarter Horse preview and dispersal sale of horses, tack and equipment held on August 15,

16, and 17, 2013, and (v) Buyer’s Registration and Sale Condition Agreement along with

Acknowledgements of Purchase along with Bills of Sale. The agreements concern (i) certain

quarter horses that Rose sold to the Aarons, (ii) the Aarons’ lease of real and personal property




    1
       The Rose Parties and the Weston Parties state in the joint pre-trial order that they consent to this Court’s
jurisdiction over the matters tried by this Court. In addition, on February 27, 2018, the Rose Parties, the Weston
Parties and McLaughlin filed a “Joint Notice of Matters for Determination by this Court,” which specified the matters
that would be determined at trial.

                                                            2
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 3 of 121




owned by the Rose Parties, (iii) consulting services to be provided by Rose, and (iv) the Aarons’

purchase of certain tack and equipment at the dispersal sale.

       The Rose Parties also removed pre-petition litigation brought by Elizabeth Weston

(“Weston”) and Equis Equine, LLC (“Equis Equine” and, collectively with Weston, the “Weston

Parties”) in the 235th Judicial District Court in Cooke County, Texas, which action was removed

to this court as Adversary Proceeding No. 17-4125. On December 19, 2017, the Weston Parties

filed their objection to the dischargeability of the alleged indebtedness owed by the Rose Parties

and initiated Adversary Proceeding No. 17-4131. The Weston Parties’ dischargeability complaint

centers on the alleged misconduct of Rose and the Aarons in connection with the dispersal sale.

On January 10, 2018, the Weston Parties amended the December 19, 2017 dischargeability

complaint to include (1) equitable subordination claims, (2) a claim for declaratory judgment

on the proofs of claims that the Weston Parties filed in the Rose Parties’ bankruptcy cases, and

(3) a claim for entry of judgment on non-debtor state-law claims (collectively, the “Weston

Action”).

       The Weston Parties, the Aaron Parties and McLaughlin filed proofs of claim in the

bankruptcy cases. Their claims are based on the state court litigation, which the Rose Parties

removed to this Court. The Rose parties objected to the allowance of the claims, and the Court

tried the claim objections together with the associated adversary proceedings.

                                         II. FINDINGS OF FACT

       A.      The Gainesville Ranch

       1.      Carol Rose has been in the equine industry for over fifty years and has specialized

in breeding, training and showing performance quarter horses. She advertises her horses as

champions that have won nearly every major competition event.



                                                          3
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 4 of 121




       2.      Rose is the president and sole owner of Rose, Inc., which owns a large piece of

real property and improvements located at 4500 I-35 North, Gainesville, Texas 76240 (the

“Gainesville Ranch”). Rose does business as Carol Rose Quarter Horses.

       3.      Since 1968, Rose has conducted her horse operations at the Gainesville Ranch.

There are two homes on the Gainesville Ranch, including Rose’s home, several mobile homes,

and several large horse barns. Rose’s business office is attached to her home.

       4.      Rose breeds quarter horses using stallions and recipient mares (sometimes referred

to in the testimony as “recips”) on the Gainesville Ranch. Rose raises some of the offspring and

trains them to participate in competitions where they can earn prizes. Rose breeds and trains horses

to compete in all the Western-style disciplines, including the cutting, reined, and reined cow horse

disciplines.

       5.      SHINING SPARK was one of the stallions raised by Rose. SHINING SPARK won

many competitions in the early 1990s. SHINING SPARK retired in 1994, and he was eventually

inducted into the National Reining Horse Association Hall of Fame.

       6.      SHINING SPARK was integral to Rose’s breeding program.                                As SHINING

SPARK aged, his fertility declined. In 2000, a veterinarian named Dr. Dickson Varner helped

Rose to address SHINING SPARK’s fertility issues so that she could continue producing offspring

from the stallion. Thereafter, Rose maintained a working relationship with Dr. Varner.

       7.      SHINING SPARK produced two stallions that are relevant to these proceedings:

A SHINER NAMED SIOUX and SHINERS LENA DOC. A SHINER NAMED SIOUX and

SHINERS LENA DOC are full-blood siblings. SHINERS LENA DOC is eight years older than

A SHINER NAMED SIOUX and was injured as a five-year-old in competition.




                                                          4
       Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 5 of 121




        8.      During the relevant time period, Rose charged fees to people who wanted to breed

their mares to one of her stallions. Rose also earned income when one of her horses won a

competition. In addition, Rose sold some of the offspring of her breeding program through

“private treaty” sales, that is, directly to prospective buyers.

        9.      Rose allowed people to board horses at the Gainesville Ranch for a monthly fee.

The amount varied depending on the age, sex, and needs of the horse. Rose charged additional

fees for her employees to train and ride the boarded horses. Rose also offered training to owners

who wanted to ride their horses in competitions.

        10.     Rose defrayed expenses by “partnering” with others on some of her horses. Her

partners shared an ownership interest with Rose in particular horses. Rose also defrayed expenses

by bartering with service providers. She offered free boarding for horses as well as a limited

number of free breedings with her stallions to some of her service providers.

        11.     Rose employed a small staff to help her run the Gainesville Ranch, including a head

horse trainer and several assistant horse trainers. Many of the employees lived on the Gainesville

Ranch, and several had worked for Rose for many years.

        12.     Jay McLaughlin came to work for Rose beginning on January 1, 2009. McLaughlin

has trained and shown performance horses since he graduated from high school in 1993.

        13.     Rose employed McLaughlin as her head horse trainer. He primarily rode and

trained the performance quarter horses that were three-years-old and up. In addition to his salary,

Rose paid McLaughlin one-third of any winnings when he showed a horse in a competition as well

as a commission on the sale of horses that were two-years-old and up.




                                                           5
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 6 of 121




       14.     Rose controlled every aspect of managing and running the daily operations of the

Gainesville Ranch as well as horse sales and breedings. She was a difficult employer. She

sometimes berated her horse trainers, including McLaughlin, in front of clients.

       15.     Rose was less involved in the financial aspects of managing and running the

Gainesville Ranch. Rose testified, credibly, that she is not an “office person.” She relied on others

to keep the books and records for her business. Rose employed Nelle Murphy as her office

manager during the relevant time period, and Eleise Blake provided Rose with bookkeeping

services on a contract basis.

       16.     Blake had worked with Rose since 1995 and considered her a personal friend. In

addition to showing her own performance quarter horses, Blake owned an accounting business.

She kept a general ledger for daily transactions for Carol Rose Quarter Horses and sometimes used

the business bank account to pay some of the bills for Carol Rose Quarter Horses. Blake used a

proprietary software system to generate invoices for Rose to bill customers.

       17.     Victor Clark, who is a Certified Public Accountant (“CPA”), provided accounting

services to Rose’s business. Clark had worked with Rose since 1978 and was her business partner

on some horses. He also provided equine appraisal services to Rose. Clark lives in Ohio and has

worked for Campbell-Rose, CPAs since he graduated from college.

       B.      Rose’s Financial Problems

       18.     Rose testified that her business, especially the breeding and sales parts of her

business, ebbs and flows with the economy. In December 2006, Rose and Rose, Inc. obtained a

$1.5 million loan from Texas Star Bank. The loan was secured by the Gainesville Ranch as well

as Rose’s personal guaranty.




                                                          6
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 7 of 121




       19.       Rose began experiencing severe cash flow problems after the financial crises of

2007-2008. The Gainesville Ranch cost more than $200,000 to operate each month. Carol Rose

Quarter Horses was not generating enough income to pay all of its ongoing expenses – despite the

high prices Rose commanded for her horses and breedings.

       20.       The Gainesville Ranch originally consisted of 653 acres. In or around 2009, Rose

sold 200 acres to a neighbor. Rose also entered into an agreement granting the neighbor a right of

first refusal with respect to the purchase of the remainder of the Gainesville Ranch. The

Agreement Regarding Rights to Purchase Real Estate dated July 22, 2009, was filed in the real

property records for Cooke County, Texas.

       21.       Rose borrowed money from several of her long-time friends to fund the operations

of the Gainesville Ranch. For example, Rose called a friend, Paul Violich, and asked for help in

the fall of 2011. He loaned her $400,000.00. Rose also incurred a debt of $82,000 to Victor Clark

at some point.

       22.       Rose occasionally asked McLaughlin to forego his monthly salary so that she could

use the funds to pay the other employees.

       23.       Despite her efforts, Rose was unable to pay all of the employment taxes for her

business, and the Internal Revenue Service filed a federal tax lien against Rose, Inc. in June 2012.

       24.       In 2012, Rose engaged the services of Lewis Stevens to defend her in connection

with a lawsuit brought by a veterinarian seeking to collect unpaid bills. Stevens is a Fort Worth

attorney who holds himself out as a specialist in equine law. In addition to his law practice, Stevens

raises and shows “cutting” horses (which are horses trained in separating cattle from a herd), and

he had his own breeding operation for many years.




                                                          7
       Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 8 of 121




        25.     At or around the time the IRS filed the federal tax lien, Rose decided to hold a

“production sale” at the Gainesville Ranch, that is, an auction of the produce of her mares and

stallions. Rose had previously conducted several auctions at the Gainesville Ranch over the years.

        26.     Rose created and distributed a sale catalog advertising that 50 horses would be

offered for sale at an auction on October 12, 2012. Rose intended to sell both her own horses and

horses owned by others at the production sale. In the production sale catalog, Rose disclosed the

actual owners when Rose was acting as an agent. Rose testified that the auction was conducted

with a reserve, which means that Rose established minimum prices that she would accept as the

winning bid for each horse.

        27.     Rose made approximately $1 million from the production sale. Rose used the

proceeds to pay off the $320,000 federal tax lien as well as other debts relating to the operation of

the Gainesville Ranch.

        28.     Rose reported to news outlets that all of her horses sold at the production sale.

However, not all of the horses actually sold. For example, Rose reported to the quarter horse

industry that a yearling filly named SUE’S PRETTY GIRL sold for $11,500, but Rose testified at

trial that the bids for that horse failed to beat her reserve price that day.

        29.     At some point prior to February 2013, Rose sold an additional 200 acres of the

Gainesville Ranch to her neighbor for approximately $1.4 million. Over one-third of Carol Rose

Quarter Horses’ gross income during the March 2012 to February 2013 fiscal year was derived

from this one-time sale of real estate.

        30.     Rose continued to struggle to pay the monthly operating expenses for Carol Rose

Quarter Horses. In late March, Rose obtained a $50,000 loan from Texas Star Bank. Victor Clark

provided his opinion of the value of the 15 horses that would secure the loan, estimating their value



                                                           8
       Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 9 of 121




to be $2,935,000. The horses offered as collateral included SHINER NAMED SUE, SHINERS

LENA DOC, and SHINING STUFF. Texas Star Bank took possession of the original registration

certificates for the 15 horses to hold until the loan was paid in full.

        31.     By early April 2013, Rose had decided to get out of the horse business. She

contacted her neighbor to see if he had any interest in buying the remainder of the Gainesville

Ranch and some of her horses. Her neighbor declined.

        32.     The mortgage to Texas Star Bank matured on April 10, 2013. Rose obtained a

renewal, modification and extension of the loan. The balance at that time was $1,146,850.82. The

mortgage was due to be paid in full by September 10, 2013.

        33.     In early April 2013, Rose began advertising that she would auction her stallions,

broodmares and prospects as well as her tack and equipment at a “complete dispersal sale” to be

held at the Gainesville Ranch on August 15, 16 and 17, 2013. She advertised that she would “keep

only one broodmare and a few select show horses for her personal use.”

        34.       A dispersal sale typically attracts more buyers than a production sale in which the

seller is “reserving” the right to bid. According to the Aaron’s expert witness, Mike Brandly, the

term “complete dispersal” is significant in conveying certain material facts about an auction to the

public. Specifically, the term is used to imply a “without reserve” auction. According to Mr.

Brandly, this is important because individuals familiar with auctions know that when a seller sells

“without reserve,” the items being auctioned (here, horses and equipment) must sell for whatever

bid is placed, even if the bid is severely below market.

        35.       On April 22, 2013, Rose obtained a $500,000 line of credit from Texas Star Bank.

The line of credit was secured by Rose’s equipment and several of her horses, including A SHINER

NAMED SIOUX and SHINERS LENA DOC. Rose immediately paid off the prior $50,000 loan,



                                                           9
         Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 10 of 121




paid off an overdraft of approximately $100,000, and received an advance of $162,500. The loan

agreement recites the parties’ understanding that the proceeds of the dispersal sale would be used

to pay any and all outstanding indebtedness owed by Rose and Rose, Inc. to Texas Star Bank.

          36.      Rose failed to repay the $400,000 loan from Mr. Violich when it came due. He

sued her on April 18, 2013, in Cooke County, Texas. On June 18, 2013, the state court entered

judgment for Mr. Violich against Rose for $411,530.64.

          C.       Rose Meets the Aarons

          37.      Lori and Phillip Aaron owned a ranch called “Aaron Ranch” in Commerce, Texas,

and operated a website which promoted the ranch and their breeding operations.2 The Aarons bred

and raised horses at their ranch. Prior to meeting Rose, the Aarons published materials

advertising their horse breeding and sales operation at their Commerce, Texas facility.

          38.      In contrast to Rose, the Aarons had no personal experience breeding or showing

performance quarter horses.

          39.      Phillip Aaron did not personally know Carol Rose, but he knew of her by reputation.

He had watched her on television and thought she was as good a horse person as he had ever seen.

          40.      In the spring of 2013, Lori Aaron contacted Rose about purchasing a horse. She

and her husband, Phillip Aaron, visited the Gainesville Ranch and looked at several horses. In

June 2013, after the Aarons made a second trip to the Gainesville Ranch, Rose sold them three

horses, namely BLINDSIDED, SHINERS PLAYWRIGHT, and SHINING STUFF, for a total

price of $475,000.00.




     2
      The Aaron Ranch is a partnership between the Aarons. In addition, the Aarons own an entity called Broken
Arrow Cattle Company, LLP. Lori Aaron testified that Broken Arrow Cattle Company pre-dates the Aaron Ranch by
many years.

                                                             10
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 11 of 121




       41.      McLaughlin first met the Aarons when they came to look at horses. He showed

some horses to the Aarons in an arena on the Gainesville Ranch. Rose answered all of their

questions while McLaughlin worked with the horses in the arena.

       42.      The Aarons were unaware that Rose had begun advertising a dispersal sale.

However, during their discussions, Rose explained to the Aarons that she was ready to slow down

professionally and disperse her prize-winning assets. She offered to sell the Gainesville Ranch

and all of her horses to the Aarons for $20 million.

       43.      In the spring of 2013, Lori Aaron was looking to invest in a business in which her

family could participate. Although the Aarons liked the location of the Gainesville Ranch and

some of Rose’s horses, they did not accept her offer to purchase the entire operation for $20

million.

       44.      The discussions turned to a different type of arrangement. The discussions were

primarily conducted by Lori Aaron and Rose.

       45.      Phillip Aaron testified, credibly, that he advised his wife against entering into a

business arrangement with Rose, but he was “outvoted” by his wife and children. He viewed this

venture as his wife’s business, and his involvement in the negotiations was limited.

       46.      Rose offered to sell the Aarons a large number of horses, lease the Gainesville

Ranch to them, and provide her services as a consultant. Rose told the Aarons that this was a way

to keep together most of the so-called “quality” horses as well as her existing facilities that she had

spent years assembling to create an on-going business. Rose and the Aarons agreed that the new

business would operate under the Aaron Ranch name so that the Aarons could take her place in

the performance quarter horse industry.




                                                          11
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 12 of 121




       47.      Rose’s attorney, Lewis Stevens, became involved in the negotiations at the end of

May 2013. Lori Aaron was his primary point of contact. He provided financial information to the

Aarons, including schedules of the assets of Carol Rose Quarter Horses and a Profit and Loss

Statement for Carol Rose Quarter Horses’ March 2012 to February 2013 fiscal year.

       48.      Rose’s bookkeeper, Eleise Bank, had originally provided the Profit and Loss

Statement to Victor Clark. Her version separated the income from the horse business and the

income derived from the one-time sale of real estate. Clark collapsed the income from the horse

business and sale of real estate into one line.

       49.      On May 30, 2013, Lewis Stevens sent Clark’s version of the Profit and Loss

Statement to the Aarons. Instead of an operating loss of approximately $1.2 million, the Profit and

Loss Statement provided to the Aarons showed an operating profit of approximately $200,000.

The fact that over $1.4 million of Carol Rose Quarter Horses’ gross income for the March 2012 to

February 2013 fiscal year came from the sale of real estate instead of horses was not disclosed to

the Aarons, nor was it evident from the truncated spreadsheets produced to them by Stevens.

       50.      In the cover letter that attached the Profit and Loss Statement, Stevens stated: “The

numbers can be updated, but this period captures the 2012 breeding season as well as a year of

activity. You will see the business generated roughly $494,000 of net operating income and

$186,000 of net income after interest expense.” Stevens also pointed out in his cover letter that

the total employee and wage expense was $370,000 for the year.

       51.      Lori Aaron responded the same day. She explained that she had been “studying the

numbers,” and she asked Stevens how Rose had arrived at $20 million for the value of the entire

operation. Stevens responded that the value of the real property was a “missing piece” not included

in the Profit and Loss Statement.



                                                          12
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 13 of 121




       52.        Rose’s CPA, Victor Clark, met with the Aarons at the beginning of June 2013 at

Rose’s request. Lori Aaron understood Clark to be an equine appraiser as well as a CPA. As

previously discussed, Clark had provided his opinion as to the value of Rose’s horses in connection

with some of the loans Rose obtained from Texas Star Bank.

       53.        Stevens, Clark, Rose and the Aarons met again at the end of June 2013. At or

around the time of this meeting, the Aarons generally agreed to purchase a large number of horses

from Rose, lease the Gainesville Ranch, and retain Rose’s services as a consultant. Clark testified

that he advised Rose and the Aarons that the public would not think much of them if the horses

the Aarons planned to buy were not offered for auction at the upcoming dispersal sale.

       54.         Rose selected the horses she believed the Aarons should purchase, and Rose set

prices for the horses. The Aarons did not seek an independent appraisal.

       55.         Rose proposed to the Aarons that they should keep her employees. In Rose’s

communications with Lori Aaron, her descriptions of her employees were positive and

complimentary. She advised the Aarons that many of her employees, including McLaughlin, were

due for raises.

       56.         Rose suggested to McLaughlin that perhaps he could be a trainer for the Aarons

after they took over operations.

       57.         McLaughlin did not tell the Aarons they were paying too much for any of the

horses. McLaughlin testified that he had never ridden a $150,000 horse until he came to work for

Rose and that Carol Rose Quarter Horses was a “different world.” He had frequently seen Rose

ask hundreds of thousands of dollars for her horses and get it.

       58.         In July 2013, the Aarons met with Rose and McLaughlin in a limousine owned by

the Aarons. They were all attending a horse show in Stephenville, Texas. McLaughlin did not



                                                          13
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 14 of 121




want to attend the meeting because he “needed to be down at the barn doing something.”

McLaughlin testified, credibly, that he said very little because he had “learned to keep [his] mouth

shut” around Rose unless asked a direct question. Phillip Aaron likewise testified, credibly, that

“the women did the talking and we did the bobbing head job.”

       59.       During the meeting in Stephenville, Rose and Lori Aaron discussed a mare called

SHINERS LADY LUCK. The mare was not one that Rose had planned to sell to the Aarons, but

she performed well at that show.

       60.       The Aarons also met with Eleise Blake during the horse show in Stephenville.

Blake described the accounting services she provided to Rose, including the specialized software

she used for invoicing ranch customers. Lori Aaron responded that she would not need such

software, because she did not intend to board anyone’s horses at the Gainesville Ranch.

       61.       As the discussions between Rose and the Aarons progressed, Rose’s attorney,

Lewis Stevens, drafted a Confidential Term Sheet, Consulting Agreement, and Lease with

Purchase Option (collectively, the “Agreements”). He dealt directly with the Aarons, primarily

Lori Aaron, during the initial negotiations. Stevens assured the Aarons that their pre-auction

purchase agreement with Rose was legal, ethical, and common in the horse industry.

       62.       Lori Aaron retained an attorney, Sheppard Sands, to review the documents Stevens

had drafted. She asked Sands to ensure that the documents captured the Aarons’ understanding of

their deal with Rose.

       63.       The Aarons, the Aarons’ bookkeeper, Rose, Stevens, Sands, and another attorney

from Sands’ office attended a meeting on July 24, 2013. After a “meet and greet,” Sands (and

Sands’ law partner), Stevens, and Phillip Aaron broke out into a separate meeting.




                                                          14
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 15 of 121




       64.       Sands does not hold himself out as an expert in equine law. Stevens, who does,

assured Sands and Phillip Aaron that the arrangement set forth in the Confidential Term Sheet was

common in the horse business. Stevens’ testimony that he did not provide such assurances to

Sands and the Aarons was not credible.

                 D.      Rose and the Aarons Execute the Agreements

       65.       Carol Rose, Carol Rose, Inc., Lori Aaron, Phillip Aaron, and the Aaron Ranch

executed the Confidential Term Sheet on August 6, 2013 – ten days before the horses were to be

offered for auction at Rose’s dispersal sale. Rose requested that the term sheet be kept confidential.

Rose testified that she did not want other bidders at the auction to know about the arrangement

because they would likely be “upset” about her pre-auction agreement to sell 39 of the 144 horses

to the Aarons.

       66.       The Confidential Term Sheet contained two lists of horses. Exhibit A-1 to the

Confidential Term Sheet is sometimes referred to as the Blue List Horses (the “Blue List Horses”)

and Exhibit A-2 to the Confidential Term Sheet is sometimes referred to as the Red List Horses

(the “Red List Horses”).

       67.       The first list, commonly referred to as the Blue List, identified 39 horses (plus

embryos and foals). Based on their discussions with Rose, the Aarons believed that the Blue List

Horses were essential to the continued success of the business. The total price that the Aarons

agreed to pay for the Blue List Horses was $3,315,000.00.

       68.       The Blue List included a palomino stallion named A SHINER NAMED SIOUX

for $750,000 and his full-blood brother, SHINERS LENA DOC, for $150,000. Although Rose did

not believe the Aarons needed SHINERS LENA DOC for their breeding operation, Lori Aaron

wanted to include both stallions on the Blue List.



                                                          15
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 16 of 121




       69.       The Blue List also included a sorrel mare, ROOSTERS CUTE WILSON, for

$50,000. Victor Clark owned ROOSTERS CUTE WILSON.

       70.       The Confidential Term Sheet required the Aarons to bid on the Blue List Horses

at the upcoming auction. Paragraph 1 of the Confidential Term Sheet provided as follows:

       Aaron shall purchase the horses identified in Exhibit A-1 (“Horses Sold”) for the
       prices specified thereon. Rose and Aaron understand that these horses will pass
       through the Dispersal Sale Auction scheduled for August 16, 2013. The applicable
       American Quarter Horse Association (“AQHA”) registration certificate and
       transfer report will be provided to Aaron at the price identified on Exhibit A-1, if
       Aaron is the last bidder.

       71.       The second list, commonly referred to as the Red List, identified 15 additional

horses (plus embryos and foals). With respect to the Red List Horses, the Confidential Term Sheet

provided as follows:

       Aaron shall have the opportunity to bid on other horses at the Dispersal Sale
       Auction. A schedule of horses for particular consideration is attached as Exhibit
       A-2 (“Horses to Consider”).

       72.       The Aarons were not obligated to purchase or bid on any of the Red List Horses.

Instead, the Red List merely identified horses that Rose thought would be “good buys” if the

Aarons were able to purchase them at or around the prices set forth on the Red List. If the Aarons

were the high bidder on any Red List Horse during the August 16, 2013 auction of the horses at

the dispersal sale, they would be required to pay the hammer price.

       73.       The Red List included the mare named SHINERS LADY LUCK for a suggested

price of $125,000. The Red List also included a colt named REYS A SHINE for a suggested price

of $90,000 and a colt named SUSHI BOSS for a suggested price of $100,000.

       74.       The Confidential Term Sheet contemplated a separate consulting agreement that

would include a non-compete provision allowing Rose to sell and promote a limited number of

personal horses. The Confidential Term Sheet provided Rose with “lifetime annual breedings” to


                                                          16
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 17 of 121




A SHINER NAMED SIOUX (two breedings per year), BLINDSIDED (two breedings per year),

and SHINERS LENA DOC (one breeding per year). In addition, the Confidential Term Sheet

provided the Aarons with the right to obtain three embryos from SHINERS LIL ANN, one embryo

per year, beginning in the breeding year of 2014 and continuing for 2015 and 2016.

       75.       As part of the deal with the Aarons, Carol Rose and Carol Rose, Inc. also entered

into a five year Lease With Purchase Option (the “Lease”) for the Ranch and equine facilities with

the Aarons. In addition, Rose entered into a Consulting Agreement in which she promised that she

would commit her skill, background, and expertise in consulting with Aaron Ranch to manage its

equine operations for five (5) years in order to achieve the “desired outcome of the Agreement”

(growth of the Ranch’s [Aaron Ranch] marketability and presence in the Equine Business), and

promised not to engage in substantial competition with Aaron Ranch’s equine operations through

the sale or promotion of her own horses.

       76.       More particularly, the Consulting Agreement provided that Rose “consult on and

supervise” all areas of the Aarons’ horse training, breeding, board, and sales business, including

(1) the training of horses; (2) the showing of horses; (3) the sale of horses; (4) the general care of

the Aarons’ horses, including “the use and contracting with third parties for the provision of

veterinarian, farrier, training and other services”; and (5) the general care and upkeep of the

Gainesville Ranch. In return, the Aarons agreed that Rose would have continued use of her

personal residence, use of the office, training and board for up to four horses at no charge, boarding

for an additional three brood mares at no charge, use of the Aarons’ vehicles, and a 10%

commission on the sale by Rose of any horses the Aarons owned.

       77.      The Lease required the Aarons to make monthly payments to Rose in the amount

of $41,666.67 on the 30th of each month for five years (i.e. $500,000/year) beginning August 30,



                                                          17
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 18 of 121




2013. August 30, 2013, was the final day of the inspection period wherein the Aarons could

terminate the Lease.

      78.      Lori Aaron testified that she did not agree to pay $3,315,000.00 for just a group of

horses. She testified that she never would have bought the Blue List Horses without the “package

deal,” including the Lease and Consulting Agreement.

      79.      Within a day of signing the Agreements, a dispute arose between Rose and the

Aarons. Rose told Lori Aaron that Phillip had promised to give Rose’s bookkeeper, Eleise Blake,

a breeding to A SHINER NAMED SIOUX. Phillip Aaron testified, credibly, that he had never

spoken with Eleise Blake or promised a breeding to anyone.

      80.      While the Confidential Term Sheet does not say when the Aarons had to pay for

the Blue List Horses, Rose understood that they would pay the full amount due under the

Confidential Term Sheet on August 7, 2013. Lori Aaron exchanged messages with Rose and

Lewis Stevens that day, explaining that she was $1 million short in available cash. Rose was

upset that the Aarons did not intend to pay the full amount on August 7th, and she exchanged

heated messages with Lori Aaron. Rose suggested removing the two stallions (A SHINER

NAMED SIOUX and SHINER’s LENA DOC), which she valued at nearly $1 million, from the

Blue List.

      81.      The Aarons wired approximately $2.3 million to Rose on August 8, 2013. The

Aarons wired the balance due for the Blue List Horses on August 9, 2013.

      82.      According to the Confidential Term Sheet, the Aarons were still required to be the

final bidder at the auction in order to obtain the registration certificates for the Blue List Horses.

All the parties understood that the Blue List Horses would have little value to the Aarons without

the registration certificates. The Confidential Term Sheet also provided that, regardless of the



                                                         18
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 19 of 121




 “hammer price” at the auction, as long as the Aaron Parties were the final bidder, they would be

 required to pay the price listed in the Confidential Term Sheet for the Blue List Horses.

         83.      During July and August, the Aarons interviewed some of Rose’s employees and

 service providers, including McLaughlin. They invited McLaughlin to continue in his position

 as the head horse trainer at the Gainesville Ranch, which would become the Aaron Ranch.

 McLaughlin accepted.

         84.      The Aarons did not interview Rose’s office manager, Nelle Murphy. Rose hired

 Nelle Murphy just before the dispersal sale.3 The Aarons were on vacation at the time Rose hired

 Nelle Murphy.

         85.      Lori Aaron had intended that her daughter would be the office manager for both the

 Gainesville Ranch and the Aarons’ ranch in Commerce, Texas. Lori Aaron had discussed her

 plan with Rose, but Rose hired Nelle Murphy without consulting her. Rose also did not inform

 Lori Aaron that she intended to move a trailer onto the Gainesville Ranch where Nelle Murphy

 would live or that she would be boarding a horse for Nelle Murphy for no charge.

         86.      By the day before the scheduled dispersal sale, Rose had spent approximately

 $900,000 of the funds the Aarons had wired to her account. Rose used the funds to pay various

 debts and obligations relating to Carol Rose Quarter Horses.

         87.      At around the time of the dispersal sale, Rose gave raises to many of her employees

 without the knowledge of the Aarons. Lori Aaron discovered the raises when she received salary

 information from Rose for the payroll at the end of August 2013. Some of the salaries were higher

 than the payroll information she had received during negotiations with Rose.


    3
       Judy Hollomon was Rose’s office manager at the time the dispersal sale catalog went to press, and her name
appears in the catalog as a member of Rose’s staff. Holloman had recently been released from prison for bank fraud.
Prior to her conviction, she had been Rose’s bank officer at Texas Star Bank. Hollomon left Rose’s employ at some
point prior to the auction.

                                                            19
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 20 of 121




       E.       The Dispersal Sale Catalog

       88.       While she was negotiating with the Aarons, Rose continued to advertise and plan

the upcoming dispersal sale. Rose used her production sale catalog as a template for a dispersal

sale catalog. Her attorney, Lewis Stevens, reviewed the portion of the dispersal sale catalog that

contained notices, special notices, and terms and conditions, and he and made minor, stylistic

changes.

       89.       The dispersal sale catalog reflected that 144 horses (and one steer) were to be

auctioned. Since this was a large auction, each of the horses was listed numerically by “hip

number” in the sale catalog. A sticker with the horse’s catalog number would be placed on the

horse’s hip during the auction.

       90.       The dispersal sale catalog included Rose’s own horses, 17 horses in which she had

a 50% interest, and 23 horses owned by others.

       91.       In contrast to her production sale catalog, the dispersal sale catalog did not disclose

the true owner when Rose was acting as an agent except as to the last horse in the catalog. Rose

disclosed that the last horse in the catalog, a sorrel filly named YURS N MINE, was owned by

herself and another individual.

       92.       Rose and Clark frequently communicated about the dispersal sale. They discussed

the pedigrees of the horses and the order in which the horses should be presented in order to

maximize value, among other things.

       93.       Clark testified that dispersal sales frequently include at least a few horses not

owned by the person going out of business. With respect to his horses, Clark testified that if Rose

was getting out of the performance quarter horse business, then so was he, and so he included all

of the reining and cow horses he had at the Gainesville Ranch in the auction.



                                                          20
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 21 of 121




       94.        Texas Star Bank held a lien on some of the horses Rose planned to auction at the

dispersal sale. Rose needed to net several million dollars from the dispersal sale in order to pay

her debts and the debts of Rose, Inc.

       95.       Rose advertised the dispersal sale by publishing the sale catalog online. The sale

catalog identified general information about each horse—e.g., pedigree, performance record,

notes, and produce record—as well the tack and equipment included in the sale.

       96.       The catalog also contained the terms and conditions of the dispersal sale. The terms

and conditions were listed on pages 14 and 15 of the dispersal sale catalog in a mixture of all caps

and small font. Among other things, the terms and conditions provided that:

             •   Purchaser shall make payment no later than thirty minutes after the conclusion of
                 the auction.

             •   THERE IS NO WARRANTY EXPRESS OR IMPLIED BY CAROL ROSE
                 QUARTER HORSES, OWNER OR CONSIGNOR, AS TO ANY CONDITIONS
                 OF ANY HORSES INCLUDING BUT NOT LIMITED TO THE
                 PERFORMANCE SOUNDNESS, MERCHANTABILITY, OR FITNESS FOR
                 ANY PURPOSE OF ANY HORSE OFFERED IN THIS SALE.

             •   ALL HORSES ARE SOLD “AS IS” WITH ALL EXISTING CONDITIONS AND
                 DEFECTS.

             •   REGISTRATION PAPERS: After all accounts are settled, the Registration Papers
                 and a completed Transfer Report will be sent to AQHA for transfer of ownership
                 and mailed to the new owners at the at the address shown on the Acknowledgement
                 of Purchase. NO registration papers will be released at time of sale—NO
                 EXCEPTIONS.

             •   Unless waived by announcement, there shall be an upset price of $1000 on any
                 horse entering the sales ring.

             •   The right to bid is reserved for all consignors unless otherwise announced.

             •   Purchaser shall be responsible for the care, custody, control and security for the
                 horse and for all expenses relating thereto.

       97.        Elizabeth (“Kay”) Williams saw an advertisement for the dispersal sale in an

industry magazine in April 2013. After looking at the online sale catalog, she contacted Rose to

                                                          21
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 22 of 121




ask about two of the horses that Rose planned to auction, including a sorrel filly called MINI HOT

FLASHES.

         98.      Williams and Rose discussed a possible purchase of the two horses for $30,000 -

$50,000 each. Williams testified that Rose told her that she could sell the horses to Williams in a

private sale up until the time she printed the sale catalog for the auction. Williams left for a lengthy

vacation without finalizing a sale.

         99.      Williams visited the Gainesville Ranch upon her return from vacation in June 2013

(after the deadline for a copy of the dispersal sale catalog to be sent to a printer). She discussed

the horses with Rose, who told her they had progressed significantly and, therefore, had increased

in value.

         100.     Due to Rose’s fame, the dispersal sale drew interest from many corners of the

world.      One of the plaintiffs in this proceeding, Elizabeth Weston, also saw the online

advertisements for the dispersal sale. Weston was in the market for horses her son could use in

mounted archery competitions. Mounted archery is a different discipline than cutting or reining

but draws on some of the same equine talents.

         101.     Weston contacted her friend and equine advisor, Victor Froschl, and asked him to

fly to the United States from his home in Hungary to attend the auction with her. Weston believed

that the “complete dispersal sale” was being conducted “without reserve” based on Rose’s

marketing materials.

         102.     Froschl cancelled a prior engagement in order to attend the dispersal sale with

Weston. Weston paid for Froschl’s flight and other expenses.




                                                          22
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 23 of 121




       103.       Froschl was acquainted with Rose but had not seen her for many years. He and

Weston drove to the Gainesville Ranch on August 14, 2013, so that he could visit with Rose if she

happened to be there. Weston waited in the vehicle while Froshl talked with Rose.

       104.       Froshl attended the auction preview with Weston the next day, August 15, 2013.

It was during this visit that Weston first saw the stallion named SHINERS LENA DOC. Weston

and Froschl had not previously focused on SHINERS LENA DOC as a potential purchase.

However, Weston was impressed by the stallion.

       F.       The Complete Dispersal Sale

       105.       Rose did not hire an auction company to run the dispersal sale. Instead, she

contacted two auctioneers she had known for many years, Don Green and Harold Brown. Each

auctioneer would be paid a percentage of the gross receipts from the auction.

       106.       Rose provided attendees with printed copies of the dispersal sale catalog.

       107.       On August 15, 2013, Rose opened the Gainesville Ranch to anyone who wanted

to preview the horses that would be auctioned the next day. Rose offered dinner and, following

dinner, a demonstration of the performance horses. According to Rose, the preview was “packed.”

       108.       During the preview, attendees had access to Rose’s breeding barn, which

contained all available health information, including x-rays for two-year olds and older horses and

genetic testing results. In addition, Rose’s veterinarian, Dr. Katherine Joos, was on-site and

available to answer questions about the horses. Weston and Froschl attended the preview; the

Aarons did not.

       109.       The live auction of Rose’s horses was scheduled to begin at 9 a.m. on August 16,

2013 at the Gainesville Ranch. At 5 a.m. on the morning of the auction, Rose met with Brown and




                                                          23
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 24 of 121




Green, among others, in her conference room. Rose had prepared 3-ring binders for the auctioneers

and the announcer, Joel White.

         110.      The binders contained copies of the pages of the dispersal sale catalog that

described each horse. Prior to the meeting, Rose had marked each of the Blue List Horses with an

“A” (for Aaron) and wrote the price that the Aarons had paid for each of those horses. Rose shared

with everyone at the meeting that she had deal with the Aarons to sell them the horses marked with

an “A” for the prices written in the binders.

         111.      Rose also marked the binders with minimum, or reserve, prices for most of the

remainder of the horses. Rose testified that she marked “a few” horses with an “s,” which meant

sell.

         112.      Lewis Stevens assisted Rose with the preparation of a binder for the Aarons. On

the night before the auction, he emailed Lori Aaron that Rose had made a mistake with respect to

the hip number for one of the horses. He told Lori Aaron to “make a note and it will be corrected

in the book Phillip uses.”

         113.      Rose testified that she had never attended an auction without a reserve. However,

her placing of reserve prices on many of her horses was inconsistent with her widely advertised

intention to sell everything but a few, personal items at the auction.

         114.      Green and Brown were aware that the Aarons would be bidding on their own

horses during the auction. Green and Brown did not know the Aarons and did not meet them prior

to the auction.

         115.      Green and Brown did not inform any of the registered bidders at the auction that

the Aarons had purchased 39 of the horses listed in the dispersal sale catalog prior to the auction

or that they would be bidding on their own horses during the auction.



                                                            24
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 25 of 121




         116.    Green testified that “alley trades” are common at horse auctions. He described an

alley trade as a purchase of a horse that occurs in the alley behind the auction barn just before the

auction. The new owner runs the horse through the auction and bids on the horse up to the purchase

price. If a third party tops the new owner’s bid, the new owner has the option of selling the horse

to the third party. Alternatively, the new owner can continue topping bids by third parties until the

new owner wins the bidding and “catches back” the horse.

         117.    Rose’s arrangement with the Aarons differed from an alley trade as described by

Green. The Aarons were not simply “catching back” their horses, but were bidding on the Blue

List Horses in order to obtain the registration papers from Rose. The Aarons did not have the

option to sell the Blue List Horses to a higher bidder under the terms of the Confidential Term

Sheet.

         118.    Rose saved a parking space for the Aarons at the auction. Rose asked her attorney,

Stevens, to sit with the Aarons during the auction.

         119.    The Aarons arrived late. McLaughlin testified, credibly, that Rose was nervous

when the Aarons had not arrived prior to the scheduled start of the auction.

         120.    The Aarons arrived just as the auction was about to begin. Stevens met the Aarons

immediately upon their arrival and handed Phillip Aaron a 3-ring binder. The binder contained

copies of certain pages from the dispersal sale catalog upon which Rose had placed stickers, prices,

and instructions for bidding.

         121.    The Aarons sat in the front row at the auction. Phillip Aaron sat between Stevens

and his wife with the binder on his lap. Rose testified that Stevens was supposed to give the Aarons

advice if “they got confused,” because she “didn’t know how much experience the [Aarons] had

….” Stevens charged her his hourly rate for the time he spent with the Aarons at the auction.



                                                          25
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 26 of 121




       122.      Like the preview, the auction was well-attended. There were over 600 registered

bidders. The Buyer’s Registration and Sale Conditions Agreement signed by each of the

registered bidders incorporated the terms and conditions of the dispersal sale set forth in the catalog.

       123.      Rose stood at the front of the room near the auctioneers during the auction. She

did not bid on any of the horses. She did not inform anyone that the Aarons had already purchased

39 of the horses listed in the dispersal sale catalog or that they would be bidding on the Blue List

Horses during the auction.

       124.      Neither Green nor Brown disclosed Rose’s use of reserve prices to bidders present

at the dispersal sale. In fact, it was represented to the audience by Green, with Brown, Rose, Lewis

Stevens and Victor Clark present, that only the last horse in the auction (YURS N MINE (Hip

#145)) was sold with a reserve price.

       125.      Phillip Aaron is hard of hearing. He testified, credibly, that it was hard for him to

hear what was happening at the auction. Phillip Aaron also testified, credibly, that his ability to

read and write is limited. He further testified, credibly, that Stevens prompted him, by nudging or

elbowing him, when to bid on each of the horses he had pre-purchased. Weston confirmed that

she witnessed Stevens leaning over to talk to Phillip Aaron while he was bidding as well as looking

at and pointing to the 3-ring binder.

       126.      The testimony of Phillip Aaron and Weston was highly credible.                              Stevens’

testimony that he attended the auction merely as a social host was not credible.

       127.      Rose’s confidential arrangement with the Aarons to bid on the Blue List Horses,

which the Aarons had already purchased, gave the auction a false appearance of competitive

bidding. To the auction attendees at large, including Weston, the Aarons appeared to be vigorously

competing for horses they hoped to purchase and were registering bids that would ultimately set



                                                          26
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 27 of 121




the purchase price. For the most part, however, the Aarons were bidding on horses they had

purchased prior to the auction, and they needed to “win” the horses at auction in order to obtain

the registration papers from Rose.

       128.       While the Aarons were the “highest bidder” on the Blue List Horses they

purchased, the actual purchase prices they paid were the pre-arranged prices set forth in the

Confidential Term Sheet – regardless of the amount of the highest bid. For example, the Aarons

purchased the mare SMART SHINEY ANNIE and paid $45,000 prior to the auction. But at the

auction – where she was the first horse presented – the Aarons had to keep bidding until they were

the “highest bidder” at $100,000. As another example (of many presented at trial), the Aarons

purchased Rose’s premier stud, A SHINER NAMED SIOUX and paid $750,000 prior to the

auction. But at the auction, the Aarons had to take the bidding up to $850,000 to be declared the

highest bidder.

       129.       There were two instances in which the Aarons’ “winning bids” for horses on the

Blue List were actually lower than the prepaid purchase price. The Aarons did not receive any

benefit from the lower hammer prices.

       130.       At trial, the Aarons testified that they now believe that the agreement with Rose

that required them to bid on the Blue List Horses at the auction was designed specifically to give

a false appearance of competitive bidding and artificially inflate the auction horse values as well

as deceive the public, the horse industry, and other auction attendees, which included Weston.

       131.       The auctioneers also distorted bidding during the auction. Rather than disclose

Rose’s use of reserves, the auctioneers took fictional bids “off the light fixtures” in order to get to

the reserve prices for the horses. They accomplished this by running the price up quickly, leaving

the audience puzzled about the source of the bids, while at the same time creating a bidding frenzy.



                                                          27
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 28 of 121




       132.      The only Blue List Horse the Aarons did not “win” at the auction was SHINERS

LENA DOC. SHINERS LENA DOC was the full-blood brother of A SHINER NAMED SIOUX,

which garnered the highest bid of $850,000 at the auction. The Aarons had paid $150,000 for

SHINERS LENA DOC pursuant to the terms of the Confidential Term Sheet, but Rose did not

include that horse in the auction binder she prepared for them.

       133.      When SHINERS LENA DOC was brought out to the sales ring, Lori Aaron

prompted Phillip Aaron to bid on him. Lori Aaron had a copy of Confidential Term Sheet, which

attached the Blue List and Red List. Lori Aaron knew they had paid Rose for SHINERS LENA

DOC prior to the auction and needed to “win” him in order to get the registration papers.

       134.      When the bidding reached $150,000, Stevens prompted Phillip Aaron to stop,

perhaps because SHINERS LENA DOC was not in the auction binder Rose had prepared. A long

pause in the bidding ensued.

       135.      The auctioneers then reminded the auction participants that SHINERS LENA

DOC was the full-blood brother of SHINER NAMED SIOUX. Weston testified that the $850,000

winning bid on SHINER NAMED SIOUX and the auctioneers’ comments influenced her bidding

on SHINERS LENA DOC. Elizabeth Weston was the final bidder. She paid $190,000 for

SHINERS LENA DOC.

       136.      In addition to SHINERS LENA DOC, Weston bought four other horses at the

auction (including two mares that were in foal) and three embryos. One of the horses she bought

was JRC QUIXOTE O LENA, which was on the Red List with a suggested price of $20,000.

Weston paid $12,500 for JRC QUIXOTE O LENA.

       137.      Weston testified, credibly, that she would not have attended the dispersal sale if

she had known about the pre-auction deal between Rose and the Aarons.



                                                          28
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 29 of 121




       138.      In addition to the Blue List Horses, the Aarons were the winning bidders on 10

Red List Horses. The Aarons did not have a pre-auction agreed price with respect to the Red List

Horses. They bid dollar-for-dollar along with the other attendees.

       139.      The “hammer price” for the 10 Red List horses was approximately $920,000. The

Red List Horses the Aarons purchased included the mare named SHINERS LADY LUCK.

       140.      The terms of the dispersal sale required a bidder to pay for any lot for which they

were the final bidder on the day of the dispersal sale. Winning bidders signed a separate

acknowledgement of purchase for each horse on which they were the final bidder.

       141.      Eleise Blake attended the dispersal sale. After each horse was sold, runners would

take an acknowledgement form to the highest bidder to be signed.                                  Blake used the

acknowledgement forms to create bills of sale, and she put together packets for the buyers to take

when they came to check out and pay for their horses.

       142.      The Aarons never came to check out and pay for the 10 Red List Horses after the

auction. Lori Aaron understood that she would have until August 30, 2013, to pay for the Red List

Horses. She exchanged emails with Lewis Stevens after the auction reconciling what the Aarons

had actually purchased from the Red List with what she thought they had purchased.

       143.      All of the paperwork at the auction reflected the final, “hammer” price for the

horses. However, the auctioneers did not receive a commission on the “hammer” prices for the

Aarons. With respect to the Blue List Horses, the auctioneers received a commission based on the

prices set forth on the Blue List.

       144.      The total auction sales of horses and equipment, based on the actual sale prices,

was $7.2 million according to the figures Eleise Blake provided to Rose for the purpose of




                                                          29
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 30 of 121




calculating the auctioneer’s fees.4 This figure includes the approximately $3.1 million the Aarons

paid for the Blue List Horses prior to the auction (excluding SHINERS LENA DOC) as well as

the approximately $1 million the Aarons bid for ten Red List Horses.

         145.      Other than the Aarons, the only parties who paid more than $70,000 for a horse at

the auction were Elizabeth Weston (who paid $190,000 for SHINERS LENA DOC), Trey Neal

(who paid $210,000 for SHADY LITTLE SHINER), and Kay Williams (who paid $200,000 for

MINI HOT FLASHES and $120,000 for SIOUX SEEIN STARS).

         146.      Immediately after the auction, Rose, McLaughlin, and the Aarons gave interviews

to the press. They all expressed pleasure at the results of the auction.

         147.      On Sunday after the auction, Weston and Froschl returned to the Gainesville

Ranch to meet with Rose. During that meeting, Rose stated that she was willing to help them bring

100 mares a year to SHINERS LENA DOC. Rose also agreed to board and care for SHINERS

LENA DOC – along with the other four horses Weston had purchased – at the Gainesville Ranch.

         148.      Rose and Weston did not enter into a formal agreement regarding the promotion

of SHINERS LENA DOC as a stud. According to the testimony of Rose’s veterinarian, Dr.

Katherine Joos, Rose had wrapped up her 2013 breeding season in mid-July of that year. During

their discussion, Rose did not tell Weston that Weston would be a client of Aaron Ranch.

         G.       The Deal Falls Apart

         149.     After the auction, Rose published the results in various quarter horse news

publications. She directed Eleise Blake to supply the sale results for use in the publications. Eleise

Blake supplied results reflecting the hammer prices of the horses at the auction.




    4
      Since Rose had no interest or only a partial ownership interest in some of the horses that were sold to the Aarons
or auctioned, she did not keep all of the proceeds from the horse sales.

                                                            30
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 31 of 121




         150.     Meanwhile, Lori Aaron and Rose were negotiating an agreement that would allow

the Aarons to pay for the Red List Horses in installments. The Aarons visited with Rose at her

home on August 29, 2013. The next day, they signed, or thought they signed, an installment

agreement with Rose.5 The Aarons also tendered the first rent payment due under the Lease on

August 30, 2013.

         151.      Although the Confidential Term Sheet, Lease, and Consulting Agreement

contemplated that the Aarons would take over the expenses of running the Gainesville Ranch, the

documents did not specify when or how this would be accomplished.

         152.      Rose had assumed or expected that the Aarons would deposit $200,000 into the

business account for the Gainesville Ranch each month, and Nelle Murphy and Eleise Blake would

use the funds to pay bills as usual. However, when negotiating with Rose, Lori Aaron had assumed

or expected that her daughter would be the office manager for the Gainesville Ranch and that her

daughter would oversee the Gainesville Ranch’s bills and expenses.

         153.      After the dispersal sale, the Aarons took over payroll for the Gainesville Ranch.

The first payroll was due at the end of August. Lori Aaron began gathering the information she

needed for the payroll and discovered that Rose had given pay raises to employees. She also

discovered that Rose had not kept personnel files or have any of the information necessary for

direct deposits. Lori Aaron sent her daughter to the Gainesville Ranch to collect the necessary

information from employees.

         154.      Lori Aaron provided Rose with checks for an Aaron Ranch bank account. In an

email on August 30, 2013, Rose requested deposit slips and electronic checks as well. Rose also




    5
      A dispute subsequently arose between Rose and the Aarons over payment for the Red List Horses. The dispute
over the Red List Horses has been settled and is not part of this proceeding.

                                                            31
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 32 of 121




informed Lori Aaron that she would start sending bills to outside customers from the Aaron Ranch

(rather than Carol Rose Quarter Horses) at the beginning of October.

       155.      On September 1, 2013, Rose responded to an inquiry from a potential customer

who wanted to breed her mare with A SHINER NAMED SIOUX. Rose explained that the Aaron

Ranch now owned the stud but would be standing the “2014 season here at Aaron Ranch, formerly

Carol Rose Quarter Horses.” She explained that she would continue to manage the stallions and

communicated the breeding fees.

       156.      At the beginning of September 2013, the Aarons deposited approximately $45,000

into the operating account for the Gainesville Ranch. Rose sent Lori Aaron an email on September

4, 2013, explaining her understanding that the Aarons would deposit $200,000 each month. She

also stated that, as a consultant, “I can not and will not worry whether the bills can be paid on time

and about the financing of this ranch. My reason I sold out was to get out from under that stress.”

       157.      Upon the Aarons taking over payroll, McLaughlin became a trainer whose

services were paid for by the Aarons. In cowboy terms, McLaughlin and the other employees at

the Gainesville Ranch were now riding for a different brand.

       158.      McLaughlin and the other employees, including an assistant horse trainer named

Luke Searcy, openly discussed the fact that they were now riding for a different brand.

       159.      Nonetheless, Rose remained as a “consultant.” Rose understood the Consulting

Agreement to mean that she would run the Gainesville Ranch as usual. Indeed, her duties under

the Consulting Agreement amounted to continuing to manage the daily operations of the

Gainesville Ranch. The Consulting Agreement provided that Rose “consult on and supervise” all

areas of the Aarons’ horse training, breeding, board, and sales business, including “the use and




                                                          32
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 33 of 121




contracting with third parties for the provision of veterinarian, farrier, training and other services,”

and the general care and upkeep of the Gainesville Ranch.

       160.      It quickly became apparent that Rose and the Aarons had different visions of what

it meant to be a “consultant.” Rose told employees that while the Aarons were signing the

paychecks, she was still the boss. She demanded allegiance to herself and became angry when she

felt disrespected by employees or anyone associated with the Gainesville Ranch.

       161.      For example, on September 5, 2013, Rose was abusive to a long-time customer,

Mattie Neal Alexander. Rose publicly accosted her, told her not to return to the Gainesville Ranch,

called her a profane name, and repeatedly clapped her hands in Ms. Alexander’s face to stop her

from speaking.

       162.      Rose’s testimony that Ms. Alexander disrespected her that day by telling Rose that

she was no longer in charge was not credible. Ms. Alexander testified, credibly, that she was

confused and offended by Rose’s verbal attack, which came out of nowhere as she was returning

her horse to a barn. Although Ms. Alexander was a long-time customer who enjoyed working with

McLaughlin, she never returned to the Gainesville Ranch.

       163.      Ms. Alexander’s father, J.T. (“Trey”) Neal, III, considered Rose a personal friend.

He had boarded several horses at the Gainesville Ranch since 2009. In addition, McLaughlin

trained his horses and worked with Ms. Alexander, who showed horses at competitions. He was

upset by Rose’s attack on his daughter and began looking for a place to move his horses.

       164.      After the dispersal sale, the transition of control to the Aaron Ranch did not go

smoothly.

       165.      The Aarons and Rose clashed over how to answer the telephones. Rose had used

the same telephone number for business and personal calls for decades. The number did not change



                                                          33
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 34 of 121




after the dispersal sale. The Aarons wanted to use the same number, but they wanted Rose and her

staff to answer calls by saying, “Aaron Ranch.” Rose testified, credibly, that when she answered

the phone by saying “Aaron Ranch,” callers hung up and redialed the number.

       166.      Rose and her staff began answering the phone by saying, “Aaron Ranch, Carol

Rose.” The Aarons, especially Phillip Aaron, did not like this solution. Rose suggested that the

Aarons pay for their own, separate business telephone line at the Gainesville Ranch. The Aarons

responded that Rose should forward her personal calls to a personal line.

       167.      On September 11, 2013, Rose and McLaughlin took some of the horses to the

Aaron Ranch in Commerce, Texas, to work with them. When they arrived, Rose told McLaughlin

and the other trainers where to stall each horse. McLaughlin testified, credibly, that Rose put A

SHINER NAMED SIOUX in an appropriate stall for a stallion.

       168.      At some point, Rose decided to rearrange the horses to get the mares away from

A SHINER NAMED SIOUX. She also instructed an assistant trainer to remove A SHINER

NAMED SIOUX from his stall and take him to the arena where they would be working.

McLaughlin was in the arena and saw the assistant trainer approaching with the stallion.

McLaughlin was upset because the assistant trainer was unfamiliar with A SHINER NAMED

SIOUX and might injure the stallion or himself or both.

       169.      McLaughlin and Rose exchanged heated words. After the argument, McLaughlin

apologized to Phillip Aaron, who had witnessed the scene. Rose walked away.

       170.     Rose’s testimony that McLaughlin put A SHINER NAMED SIOUX in a plywood

stall next to a mare, and that she had acted to save the stallion from injuring himself, was not

credible. Rose had decided where to stall A SHINER NAMED SIOUX as was her custom when

she travelled with her horses.



                                                          34
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 35 of 121




       171.      Rose’s testimony that the Aarons showed up at her house at 9 p.m. in early

September to ask her whether she was going to quit was not credible. Lori Aaron testified,

credibly, that no such meeting occurred. As previously discussed, however, the Aarons met with

Rose at the Gainesville Ranch in late August to discuss the problems they were having with the

transition of the Gainesville Ranch operations to the Aarons.

       172.      Tensions between Rose and the Aarons continued to rise throughout September.

Phillip Aaron did not like the way Rose was treating the people around her. Lori Aaron had

expected expenses at the Gainesville Ranch to fall with a smaller number of horses. Expenses for

September remained high, however, and Lori Aaron asked for explanations regarding various bills

Rose was forwarding to Aaron Ranch to pay.

       173.      Lori Aaron also noticed that Rose was using Aaron Ranch checks to pay bills for

charges that Rose had incurred prior to the start of the Lease, such as electric and telephone bills.

Rose also wrote a check for $3,500 payable to herself. When questioned by Lori Aaron, Rose

explained that she planned to use the $3,500 to go to a horse show. Lori Aaron asked Rose to

supply her with invoices and receipts for accounting purposes.

       174.      Rose, in turn, was concerned that Lori Aaron planned to let go some of her help,

including her bookkeeper, Eleise Blake. She was also upset that the Aarons had not immediately

paid what they owed for all of the Red List Horses and that they had not deposited $200,000 into

her business account to cover monthly operating expenses.

       175.      At least one client of the Gainesville Ranch, Kay Williams, testified that she

wanted to “get out of the conflict.” Williams had purchased two fillies at the dispersal sale and,

initially, boarded them at the Gainesville Ranch to be trained by McLaughlin. After learning of




                                                          35
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 36 of 121




the conflict between Rose and the Aarons, she moved her horses to another ranch and engaged a

new trainer against McLaughlin’s advice.

       176.      The Aarons owned several horse trailers and a Freightliner truck for use on the

Aaron Ranch in Commerce, Texas. Rose persuaded the Aarons to buy a new, larger trailer to

transport all the horses they would be taking to compete in the 2013 National Reined Cow Horse

Association Snaffle Bit Futurity (the “Futurity”) in Reno, Nevada. The Aarons purchased a new

nine-horse trailer but discovered that their old Freightliner truck could not pull it. The Aarons,

therefore, felt pressed to purchase a new Freightliner truck only days before the Futurity. The

Aarons spent $198,000 on the new truck and $115,000 on the new nine-horse trailer.

       177.      As they were preparing for the Reno show, Phillip Aaron instructed McLaughlin

to brand the Aaron’s horses with the Aaron Ranch brand. McLaughlin did not know which horses

were Blue List Horses or Red List Horses. He branded two of the Red List horses that the Aarons

had won at the auction but had not yet paid for, specifically, REYS A SHINE and SUSHI BOSS.

The Aarons eventually paid Rose for both of these horses.

       178.      The Aarons noticed an excessive number of horses on the Gainesville Ranch

during a visit after the dispersal sale. Indeed, although the written agreements she had entered into

with Aaron Ranch specifically limited the number of horses that she could maintain on the

premises after September 1, 2013, to seven, Rose kept and cared for many more horses, including

recipient mares carrying a 2014 foal crop.

       179.      In mid-September, Lori Aaron requested a list of all the horses on the Gainesville

Ranch. When asked to account for, specify the number, and provide the owners’ names and contact

information of horses besides the Aarons that she was keeping and caring for, Rose initially




                                                          36
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 37 of 121




resisted. Rose even asked key employees, including McLaughlin, to lie about the number of horses

on the Gainesville Ranch. McLaughlin refused.

       180.      On September 18, 2013, Rose provided a list of horses on the Gainesville Ranch,

revealing a number of horses being cared for without charge. Lori Aaron asked Rose about the

excess horses. Rose explained certain barter arrangements she had previously struck with service

providers including the ranch veterinarian, Dr. Katherine Joos, the fertility consultant, Dr. Dickson

Varner, and office staff, including, without limitation, Eleise Blake and Nelle Murphy.

       181.      Lori Aaron did not intend to continue with bartering arrangements. Lori Aaron

contacted Joos and Blake. Joos and Blake agreed to bill the Aarons for their services, and Lori

Aaron agreed to bill them for services rendered. Lori Aaron also informed Rose that she would be

billing her for the excess number of horses she was keeping on the Gainesville Ranch.

       182.      On September, 19, 2013, Rose declared to the Aarons that she did not work for

them. The next day, Lori Aaron asked Rose if she was resigning. Lori Aaron also told Rose that

if Rose resigned, she would hire a ranch manager to replace her. Lori Aaron separately suggested

to McLaughlin that perhaps he could be the manager for the Gainesville Ranch while allowing

Rose to continue to offer advice as a consultant.

       183.      Rose responded to Lori Aaron, clarifying that she had meant she was a consultant

for the Aarons, not an employee. She stated that she did not intend to resign.

       184.      Rose’s attorney, Lewis Stevens, sent the Aarons a letter dated September 20, 2013,

notifying them that they were in default of the Lease because they had failed to change the name

on the utility accounts and obtain required insurance. The letter also acknowledged that the Lease

allowed the Aarons 30 days from the date of the letter to cure any deficiencies.




                                                          37
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 38 of 121




        185.     On September 20, 2013, Lori Aaron asked Rose to leave a key for the office before

Rose departed for the Futurity in Reno. The next day, she asked Rose to send her all the utility

information so that she could get the accounts transferred to Aaron Ranch. Lori Aaron testified

that she had expected Nelle Murphy to provide her with details and proactively help her take over

the Gainesville Ranch’s various bills since she was paying Nelle Murphy to be the office manager.

        186.     By September 22, 2013, Lori Aaron had decided to “fight” Rose. She asked

McLaughlin and Ms. Alexander to write up descriptions of their negative interactions with Rose.

        187.     On September 23, 2013, Rose wrote a check for $2,517.60 from the Aaron

Ranch’s bank account to herself. After Lori Aaron saw Rose write a second check to herself, she

called Rose and revoked her authority to write any checks from the Aaron Ranch’s bank account.

        188.     The Aarons’ attorney, Sheppard Sands, sent Rose a letter dated September 24,

2014, stating that Rose was in default of the Lease and Consulting Agreement because she had

failed to give the Aarons a key to the office or a list of the entities providing utility services to the

Gainesville Ranch. Nelle Murphy, the office manager, and Eleis Blake, the bookkeeper, had

already left for the Futurity when Sands sent the September 24th letter to Rose.

        189.     On September 26, 2013, the Aarons sent Rose another letter reminding her that

the Aarons had rescinded her authority and ability to “write any checks on any account that

belongs to the Aarons” and further required Rose “to provide Lori Aaron with an invoice and

receipt for each purchase made … .”

        190.     By this time, the Aarons were exploring their options if their arrangement with

Rose were to terminate. They looked at a nearby horse ranch suggested by McLaughlin on

September 27, 2013. Lori Aaron also asked McLaughlin if the Red List Horses they had won at

the auction were worth the prices they had agreed to pay.



                                                          38
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 39 of 121




        191.     Trey Neal visited the Gainesville Ranch in late September. Neal had purchased

one horse at the auction, SHADY LITTLE SHINEY, for $210,000. This was the most he had ever

paid for a horse. Neal was concerned because the American Quarter Horse Association (“AQHA”)

had received ownership transfer papers from Rose for some of the horses sold at the auction, but

not for his.

        192.     The altercation between Neal’s daughter and Rose had occurred less than one

month before his visit to the Gainesville Ranch. Neal had not yet removed his horses from the

Gainesville Ranch. In fact, at the time of his visit, one of his horses, PEACHES, was competing

at the Futurity in Reno.

        193.     Neal was in contact with McLaughlin during this time. On his way to the

Gainesville Ranch, Neal decided to surreptitiously record his conversation with Rose.

        194.     During the recorded conversation, Rose accused McLaughlin of various lies, bad

acts, and professional incompetence as a horse trainer. She complained that the Aarons still owed

her $1 million for the Red List Horses. She represented to Neal that the Aarons had made

McLaughlin the manager for the Gainesville Ranch and that he was coming to fire her on Monday,

October 8, 2013, as soon as he returned from Reno. She also advised Neal to take some extra

blankets and tack to Reno when he went to watch the Futurity finals.

        195.     The Aarons tendered the rent for October 2013 to their attorney for delivery to

Rose’s attorney at the appropriate time. On October 4, 2013, Sands confirmed his understanding

of an agreement between himself and Lewis Stevens that the September 30, 2013 lease payment

for October 2013 should be held by Stevens pending the outcome of ongoing negotiations that

were underway seeking resolution of the numerous issues between Rose and the Aarons that had

come to light up to that point.



                                                          39
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 40 of 121




                H.       The 2013 Snaffle Bit Futurity

       196.      The 2013 National Reined Cow Horse Association Snaffle Bit Futurity was slated

to begin in Reno, Nevada, on September 24, 2013. Several of the horses the Aarons had purchased

from Rose had already been trained and prepared for the show by McLaughlin.

       197.      Since the Aarons had not yet purchased show tack of their own, Rose agreed that

they could use hers for the Futurity. Prior to McLaughlin’s departure, Rose had some of her

personal tack and equipment loaded into a truck and trailer for the express purpose of allowing

McLaughlin and the Aaron Ranch to use the tack and equipment during the Futurity.

       198.      The Aarons planned to take seven horses to the Futurity, including BLINDSIDED

and SHINERS LADY LUCK. The Aarons paid Rose for SHINERS LADY LUCK, which was

one of the Red List Horses, prior to leaving for Reno.

       199.      McLaughlin drove the new truck and nine-horse trailer to the Futurity. The trailer

allowed sufficient capacity for Rose to transport the Aarons’ seven horses as well as a horse for

Nelle Murphy and a horse for Dr. Dickson Varner. Lori Aaron testified that they would not have

needed to buy the new truck and nine-horse trailer if Rose had not taken two of her service

providers’ horses to Reno.

       200.      Almost immediately upon McLaughlin’s departure for Reno on September 19,

2013, Rose ceased taking his telephone calls. McLaughlin also encountered difficulty in using the

credit card Rose had provided him.

       201.      Nelle Murphy left for Reno on September 20, 2013. She did not return to the

Gainesville Ranch until October 10, 2013. This was a critical time for the office manager for the

Gainesville Ranch to be absent, because the Aarons were still in the process of taking over the

operating expenses for the Gainesville Ranch as provided in the Lease.



                                                          40
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 41 of 121




       202.       While en route to Reno, McLaughlin called his wife, Wendy, and asked her to

check the tack at the Gainesville Ranch. McLaughlin asked her to see if some show tack, including

headstalls, was still at the Ranch. He asked his wife to pack the missing tack in a box and send it

to Reno with Eleise Blake, who was scheduled to travel to the Futurity to show her own horse in

the next few days.

       203.       Wendy did as her husband asked and sent the tack to Reno with Blake. Blake left

on September 21st, hauling her own horse to Reno. However, Rose called Blake and instructed her

to remove the headstalls before giving the box to McLaughlin.

       204.       Shortly thereafter, Rose told Phillip Aaron that the Gainesville Ranch was about

to run out of feed for the horses. Phillip Aaron asked McLaughlin to have someone check the feed

at the Gainesville Ranch. On September 27, 2013, McLaughlin instructed Luke Searcy, who had

remained behind at the Gainesville Ranch, to count the feed bags. Searcy counted the feed bags

that afternoon and informed McLaughlin of his findings. It appeared to McLaughlin that there was

plenty of feed.

       205.       There was gossip at the Futurity that the transfer of Carol Rose Quarter Horses to

the Aaron Ranch was not going well. Rose testified that a horse trainer named Don Murphy called

her from the Futurity and told her that McLaughlin intended to fire her when he returned to the

Gainesville Ranch.

       206.       After several days at the Futurity, McLaughlin qualified for the finals.

McLaughlin was riding several of the Aarons’ horses in the competition, including BLINDSIDED.

The Aarons flew to Reno to watch the Futurity finals on or around October 3, 2013.

       207.       On October 3, 2013, the Rose Parties sued the Aaron Parties in Cause No.

CV13-535 in Cooke County, Texas, which suit was removed to this Court into Adversary



                                                          41
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 42 of 121




Proceeding 17-4104. Late in the afternoon on October 3, 2013, Rose locked the gates that led to

the horse barns.

       208.        Rose stated that the basis for filing the state court suit was the rumor she heard

regarding McLaughlin’s plans to fire her upon his return from Reno. At trial, McLaughlin admitted

that he told several acquaintances during the show that he would like to fire Rose because of the

way she was acting. While there is conflicting testimony about what, exactly, McLaughlin said,

the Court finds McLaughlin’s testimony credible. McLaughlin knew that he did not have the

authority to fire Rose, and he never requested such authority from the Aarons.

       209.        Later that evening, on October 3, 2013, Luke Searcy drove his pickup from his

home on the Gainesville Ranch to the horse barns. Rose testified that she had received a pallet of

feed that afternoon and that she later learned that Searcy went to the barn where the pallet was

stored to count the bags on the pallet. In addition, when McLaughlin was out of town, Luke Searcy

checked the horses every evening before bed.

       210.        Rose saw Searcy’s truck approaching the horse barns. She testified that “the only

one who drives a pickup that was employed at that time was Luke Searcy.” Rose grabbed a loaded

shotgun and went out to confront him.

       211.        Rose and Searcy argued. Rose slapped Searcy several times while holding the

loaded shotgun. Searcy called McLaughlin, who told him to call the sheriff. Searcy called the

sheriff, who came to the Gainesville Ranch. Searcy made a report but declined to press charges.

       212.        During the same time period, Rose attempted to sabotage McLaughlin’s

performance at the Futurity finals competition. She sent a private investigator and security firm to

approach McLaughlin in Reno while he was preparing for and competing in the Futurity.




                                                          42
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 43 of 121




       213.      In particular, on or about Friday, October 4, 2013, the private investigator

approached McLaughlin while he was preparing to compete and handed him a letter from an

attorney in Reno whom Rose had hired. The letter stated “... you are most welcome to continue

using Carol’s equipment, bridles, etc. that belong to her which you have in your possession,

through the end of this show,” but then demanded the return of Rose’s tack immediately upon

completion of the Futurity. The letter also stated, “In the spirit of cooperation and respecting the

‘cowboy way’, may I have your word as a gentleman that you would agree to return all of Ms.

Rose’s property promptly at the conclusion of this show, tomorrow evening?” McLaughlin agreed

with the investigator to secure all of the tack and to make it available to Rose in Reno on the

morning of October 6, 2013, the day after the completion of the finals competition.

       214.      Even though McLaughlin and Rose’s investigator made this agreement “in the

cowboy way,” Rose’s Nevada attorney, who signed the aforementioned letter, sued McLaughlin

in a Nevada court for return of the tack at 4:40 p.m. on October 4, 2013 (the “Nevada lawsuit”),

immediately after McLaughlin made the agreement to return the tack.

       215.      Sometime during the night of October 4 - 5, 2013, Rose’s agents broke into the

locked stall where McLaughlin had secured the tack and removed everything but a few water

buckets. All of Rose’s tack that she had agreed that McLaughlin and the Aarons could use until

the end of the show was gone. McLaughlin immediately reported the break-in as a theft to the

police. Since the tack had been removed by Rose’s agents, the police concluded that the matter

was a civil dispute, and no police action was taken.                     McLaughlin and the Aarons had to

immediately locate and purchase replacement tack to enable McLaughlin to compete in the finals

that same day.




                                                          43
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 44 of 121




       216.      Rose travelled to Reno to watch the Futurity finals. Rose testified that she was

there for one night to retrieve her tack.

       217.      On the evening of Saturday, October 5, 2013, just as McLaughlin was riding into

the arena to compete in the finals of the Futurity, Rose’s investigator approached McLaughlin and,

as Rose watched from the crowd inside the arena, served him with Rose’s Nevada lawsuit, accusing

McLaughlin of taking her tack without her permission and of refusing to return it. McLaughlin

accepted the Nevada lawsuit papers. Despite the distraction engineered by Rose, McLaughlin rode

the Aarons’ stallion, BLINDSIDED, into the arena and earned the highest score of the evening.

       218.      McLaughlin did not return to work at the Gainesville Ranch after the Futurity. He

eventually recovered his personal belongings and moved to work at the Aarons’ facility in

Commerce, Texas.

       I.       Rose Locks Out the Aarons

       219.     After filing the lawsuit against the Aarons, Rose hired an armed security company

to prevent McLaughlin and the Aarons from accessing the Gainesville Ranch. The Aarons

attempted to visit the Gainesville Ranch on Monday, October 7, 2013, but discovered an armed

security guard standing beside the locked gates to the Ranch. Locked within the ranch were most

of the horses and equipment for which the Aarons had paid Rose millions of dollars (including A

SHINER NAMED SIOUX), and McLaughlin’s personal property.

       220.     To regain possession of their horses, Rose demanded that the Aarons pay her

$101,948.50, purportedly on account of a “stableman’s lien.” Her attorney, Lewis Stevens, sent a

letter to the Aarons’ attorney that attached a spreadsheet detailing the charges. The spreadsheet

reflected that the $101,948.50 demanded by Rose included all costs that Rose believed were owed

to her by the Aarons pursuant to the Agreements, such as the cost of utilities for the whole Ranch,



                                                          44
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 45 of 121




feed for all the horses under the Ranch’s care, etc. Indeed, less than half of the amount for which

Rose asserted a stableman’s lien related to the care and boarding of the Aarons’ horses. Rose

admitted at trial that the inclusion of these costs were “errors” that she blamed on her attorney,

Lewis Stevens.

       J.       Rose Re-Opens Carol Rose Quarter Horses for Business

       221.     Shortly after locking the Aarons and McLaughlin out of the Ranch, Rose resumed

her performance quarter horse breeding and showing operations as if the dispersal sale had never

occurred.

       222.      On December 19, 2013, Rose announced on her Facebook page the following:

       EFFECTIVE IMMEDIATELY: Carol Rose has announced that Carol Rose Quarter
       Horses is reopening as a breeding and reproductive center. We have many recipient
       mares available and will be able to offer embryo transfers. Stay tuned for a list of
       stallions that we will be standing! - at Carol Rose Ranch.

       223.      Since December 19, 2013, Rose has posted numerous announcements on

Facebook and in other publications that she is standing numerous stallions at the ranch, including

SHINERS LENA DOC. Rose has occasionally traveled out of state for competitions and shows.

       K.       Rose’s Post-Dispersal Sale Relationship with Weston

       224.     Weston kept her horses at the Gainesville Ranch after the auction. Rose sent

monthly invoices to Weston for the boarding and care of the horses.

       225.     Weston formed Equis Equine, LLC, after the auction (on August 21, 2013). Weston

also set up a “personal” checking account that she designated as the “Equis Equine Account.”

Weston transferred funds from other personal accounts into the Equis Equine Account. Equis

Equine paid the boarding fees and other charges billed to Weston by Carol Rose Quarter Horses.

       226.      Rose sent Weston an invoice dated September 30, 2013, for $981 for the care and

boarding of Weston’s horses during September. The invoice was from Carol Rose Quarter Horses,

                                                          45
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 46 of 121




and Equis Equine promptly paid. Thereafter, Rose continued to bill Weston for boarding and other

services at the Ranch under invoices for Carol Rose Quarter Horses.

       227.     Weston became aware of a conflict between the Aarons and Rose in late September

2013. She initially believed Rose’s version of events and offered her support.

       228.     In early February, Rose took SHINERS LENA DOC to a breeding facility to collect

his semen. Rose forgot about SHINERS LENA DOC and left him there all month. Weston

discovered the problem when the facility called her.

       229.     On February 29, 2014, Weston asked to return SHINERS LENA DOC to Rose in

exchange for getting her money back. Rose refused. However, the messages they exchanged over

the next several months remained cordial. Weston purchased one additional horse from Rose at

some point.

       230.     In early 2014, Weston negotiated with Rose for the purchase of three Red List

Horses that Rose had purportedly sold to the Aarons at the auction. Weston paid Rose for the three

horses at the beginning of March 2014. Weston later discovered that Rose did not have clear title

to the horses; the AQHA informed Weston that the titles were being held pending the outcome of

Rose’s litigation with the Aarons. Weston demanded her money back.

       231.     At some point, Weston attempted to train one of the horses she had purchased from

Rose at the auction (DARLING SIOUX) for mounted horseback archery. Weston did not attempt

to train any of the other horses she had purchased from Rose.

       232.     In July 2014, Weston established a business checking account for Equis Equine,

LLC. Equis Equine paid the invoices Weston received from Carol Rose Quarter Horses from that

account beginning in July 2014.




                                                          46
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 47 of 121




       233.     Rose failed to provide Weston with various promised documents, such as health

certificates and a studbook for SHINERS LENA DOC. Rose repeatedly claimed to have sent the

requested documents to Weston, but Weston testified that the documents never arrived.

       234.     By September 2014, Weston was frustrated that Rose had refused to provide her

with quality photographs of SHINERS LENA DOC so that she could promote him as a stud. Rose

responded that she was not a photographer and that she did not have permission to forward Weston

the photographs taken by others.

       235.     In early September 2014, Weston found and forwarded to Froschl several news

articles about the litigation between Rose and the Aarons. She also travelled to the courthouse in

Cooke County, Texas, where the state court action was pending between Rose and the Aarons.

Weston was alarmed by what she read in the documents filed in the state court lawsuit.

       236.     On September 11, 2014, Weston travelled to the Gainesville Ranch prepared to pay

whatever Rose said she owed for boarding fees, etc., so that she could get her horses off the Ranch.

Rose refused to release SHINERS LENA DOC until after Weston’s check cleared.

       237.     On or about August 7, 2015, Weston and Equis Equine sued Rose, Rose, Inc., and

the Aarons, among others, in the 235th Judicial District Court in Cooke County, Texas, which

action was removed to this court as Adversary Proceeding 17-4125.

       238.     In February 2016, Equis Equine sold all of the horses Weston had purchased at the

dispersal sale except SHINERS LENA DOC. Equis Equine received $36,040 for the horses from

a reputable public auction in San Antonio, Texas.

       239.     Equis Equine spent $181,325.18 in the care, boarding, and expenses associated with

the dispersal sale horses from the date of the auction until the horses (with the exception of

SHINERS LENA DOC) were sold at the auction in San Antonio.



                                                          47
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 48 of 121




       240.     Weston did not advertise SHINERS LENA DOC for sale at the auction in San

Antonio. Equis Equine continues to own SHINERS LENA DOC.

                L.       Rose’s Post-Dispersal Sale Conduct

       241.     Rose actively monitored the Aarons’ business well into 2015. Phone records

introduced at trial indicate that from April 2014 through early October 2015, Rose was involved

in a series of telephone conversations and text messages with an Aaron Ranch employee named

Matt Humphrey. A dozen or more phone calls took place during that time frame, most clustered

around the times that Humphrey was attending horse shows as an assistant trainer to McLaughlin.

       242.     Humphrey was aware that the Aarons, who were his employers, were involved in

litigation with Rose.

       243.     On October 3, 2015, it was brought to the attention of the Aarons that Humphrey

was secretly communicating with Rose while at the 2015 Snaffle Bit Futurity in Reno, Nevada.

Don Gordon, the Aarons’ attorney in the state court lawsuit, flew to Reno to interview Humphrey.

Rose called, texted and left messages for Humphrey before, during, and after the interview and the

decision to send Humphrey back to Texas. In a voicemail presented at trial, Rose indicated to

Humphrey that she would be willing to help him find a new job and would, in fact, allow him to

stay at the Gainesville Ranch if he needed a place to stay.

       244.     After the Humphrey interview, McLaughlin and Gordon, accompanied by a

relative of Humphrey, went to the locked Aaron Ranch tack room at the showgrounds to examine

and videotape the contents of Humphrey’s backpack. The backpack contained some injectable

veterinary drugs and syringes. McLaughlin was previously unaware that Humphrey might be

administering drugs to the Aarons’ horses, but he described the horses’ performances at the shows




                                                          48
       Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 49 of 121




Humphrey attended as relatively poor and consistent with having been sedated with the drug

Acepromazine found in Humphrey’s backpack.

         245.     McLaughlin testified that, during the same period of time, three horses at Aaron

Ranch exhibited unusual health issues resulting in all three of the horses foundering to various

degrees. He testified that one of the horses died, one recovered but could no longer be ridden, and

one recovered completely. He further testified that no such health issues had been experienced at

Aaron Ranch prior to Humphrey’s employment, and none have happened in the years since. 6

         246.      At trial, Rose complained that McLaughlin had failed to return a pair of her chinks

(short chaps) that he took to Reno in 2013. She testified that Humphrey sent a photograph of the

chinks to her farrier, Tommy Spradling, Jr., with a location stamp showing that the photograph

was taken in Commerce, Texas, where the Aaron Ranch is located. She testified that Spradling

showed the photograph to her.

         247.      Spradling testified that he had not received any such photograph from Humphrey,

shown the photograph to Rose, or even seen the photograph in question. Spradling’s testimony

was highly credible. Rose’s testimony regarding the allegedly missing chinks was not credible.

         M.       The Aarons Move the Blue List Horses to Commerce, Texas

         248.      After the Aarons were locked out of the Ranch in Gainesville, Texas, they were

forced to quickly find a place to house their new performance quarter horse operation. Importantly,

that task included finding proper facilities to board, train, and breed the high-end performance




     6
       In the pre-trial order, the Aarons sought to recover for the damage Humphrey allegedly did to their horses at
Rose’s direction. They did not include this claim as an element of their alleged damages in their proposed findings of
fact and conclusions of law submitted after trial. Rather, they referred to Humphrey as an example of Rose’s continued
competition with the Aaron Ranch in the performance quarter horse industry in violation of her agreements with the
Aarons.

                                                           49
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 50 of 121




quarter horses that they had just purchased from Rose in anticipation of taking over her place in

the performance quarter horse business.

       249.      The Aarons decided to relocate their new horses and their quarter horse operations

to their ranch in Commerce, Texas. Substantial improvements were required to take the Aaron

Ranch from one designed for working ranch horses and cattle to one that could properly

accommodate high-end performance quarter horses.

       250.      Specifically, McLaughlin testified that the Aarons were required to very quickly

replace almost all of the fencing at Aaron Ranch, which was about five miles long. Prior to October

2013, the Aaron Ranch’s fencing was primarily barbed wire, which is unsuitable for high-end

performance quarter horses. McLaughlin also identified in photographs the equipment that had to

be purchased for the breeding barns. Finally, McLaughlin identified in photographs numerous

infrastructure improvements that had to be made to the Aaron Ranch to accommodate the new

quarter horse business, including dozens of new stalls, a completely new breeding facility and

laboratory, at least a dozen run-in sheds and paddocks, and two new lighted paddock areas to cycle

the mares for breeding.

       251.      In addition, at trial, the Aarons proffered testimony of Lori Aaron regarding the

improvements required due to Rose’s failure to allow the Aarons to operate at the Ranch in

Gainesville, Texas. In the proffered testimony confirmed that: (1) Lori Aaron is personally familiar

with the improvements at the Aaron Ranch that were depicted on the photographs introduced and

received in evidence on June 11, 2018 by McLaughlin during his testimony regarding

improvements that were made to Aaron Ranch after October 1, 2013; (2) that the improvements

were made as a result of having to remove the Aarons' equine operation that they had intended to

conduct at the Gainesville Ranch; and (3) that those improvements were required, because the



                                                          50
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 51 of 121




high-end performance horses purchased from Rose could not be kept in the facilities that existed

at that point in time at the Aaron Ranch.

       252.      After the proffer, Lori Aaron testified about the expenses associated with those

necessary improvements and the circumstances surrounding their implementation.

       253.      Lori Aaron first explained the sheer chaos of trying to create a suitable ranch

overnight. She described people running in every direction and employees stepping outside their

traditional roles. By way of example, she described handing off a credit card for employees to use

to buy rolls of wire or loads of pipe for fencing. She also described the difficulty she encountered

in capturing the expenditures for the improvements after the fact.

       254.      Lori Aaron further testified that she has personal knowledge of the bills paid

regarding these improvements, including the expenses claimed in this lawsuit. The bills go through

her office; she is the primary person approving invoices and signing checks. Thus, while she is

not able to confirm the exact amount they spent on the necessary improvements, she testified that

she has personal knowledge of the amounts that she can clearly document and that she seeks from

this Court.

       255.      The first category of expenses Lori Aaron described was the out-of-pocket cost

for the proper fencing for high-end performance quarter horses like the ones the Aarons purchased

from Rose. Lori Aaron testified that at a minimum they spent $30,000.00 on the upgraded fence.

Given that the Aaron Parties had to install five miles of fencing and that all of the expenses included

in the $30,000.00 were for labor costs, Lori Aaron testified, credibly, that she was certain the fence

cost a great deal more. However, Lori Aaron confirmed that the Aarons are only seek damages

relating to the expenses that she was able to capture.




                                                          51
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 52 of 121




       256.      The second category of expenses that Lori Aaron described was the out-of-pocket

costs for equipment to supply the breeding barn. Lori Aaron testified that the expenditures she

was able to confirm totaled $179,000.00 just for equipment for the breeding barn, and even this

number is understated due to the inability to document all the expenses. Lori Aaron confirmed

that this amount did not include the building of the structure, and the photographs (as well as the

testimony of McLaughlin and Lori Aaron) make clear the building itself could not have been built

for only $179,000.00.

       257.      The final category of expenses Lori Aaron described included the cost of building

and improving the general infrastructure at Aaron Ranch, including building and converting the

structures, pens, and facilities McLaughlin identified as necessary to properly board, train, and

breed the high-end performance quarter horses. Lori Aaron confirmed that this category of

expenses included the costs associated with numerous projects, including the building of stalls,

concrete pads, pens, paddocks, and structures overlooking the other facilities. She then testified

that she could only capture and confirm a portion of the expenses associated with the general

infrastructure improvements, but could absolutely confirm the expenses were at least $900,000.00.

Lori Aaron again confirmed that $900,000.00 could not have built the infrastructure represented

in the photographs of the post-October 2013 improvements to Aaron Ranch.

       258.      Lori Aaron’s testimony was credible and specific.

       259.      As such, the total expenses captured by the Aarons, and personally confirmed by

Lori Aaron, totaled $1,109,000.00.               The Aarons are seeking the cost of these permanent

improvements to their property as damages in this proceeding.




                                                          52
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 53 of 121




        N.       Value of the Blue List Horses and SHINERS LADY LUCK

        260.      In this proceeding, the Aarons also contend that they overpaid for the Blue List

Horses and SHINERS LADY LUCK.

        261.      First, the Aarons complain that Rose overvalued the mares on the Blue List. The

Blue List Horses included 14 mares with prices ranging from $35,000 to $250,000 (paid in full

before the auction).

        262.      As evidence of overvaluation, the Aarons rely on a statement Rose made to a

prospective buyer a few months before the dispersal sale that most of her mares “are worn out and

will need to be replaced.” In addition, Lori Aaron testified that the Blue List mares have only

produced 20 foals in the five years since she purchased them from Rose. The most expensive

mare, the one she purchased for $250,000, has produced only one foal, which required in vitro

fertilization.

        263.      Rose’s comments about “worn out” mares were not specifically directed at the

Blue List Horses.

        264.      With the possible exception of ROOSTERS CUTE WILSON, Rose disclosed the

ages of the horses on the Blue List. Although the Aarons negotiated with Rose for several months,

they did not seek an independent appraisal of any of Rose’s horses.

        265.      At trial, Rose’s veterinarian, Dr. Katherine Joos, disagreed with Rose’s statement

that her mares were “worn out.” Joos had provided veterinary services to Rose for several years

prior to the auction and was familiar with Rose’s horses. Joos explained that mares, on average,

can breed well into their 20s.

        266.      More generally, the Aarons complain that they overpaid for the Blue List Horses

based on an appraisal they obtained during the state court litigation. The appraiser, Carl Thurow,



                                                          53
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 54 of 121




determined that the value of those horses was approximately $2,087,100.00 less than what the

Aarons paid.

       267.      At trial, the Aarons presented Thurow as an expert equine appraiser who appraised

the group of horses purchased by the Aarons in August 2013. This group included SHINERS

LADY LUCK, which was a horse from the Red List, and the Blue List Horses, other than

SHINERS LENA DOC (purchased by Weston) and SIOUX IN A DRESS (deceased). In his

testimony, he confirmed the findings in his prior appraisal and testified that the prices Rose

assigned to these horses were inflated by tens of thousands of dollars – with several overpriced by

$70,000 or more.

       268.      Rose contends that the fair market value of the Blue List Horses was at least what

the Aarons agreed to pay for them. Rose points out that the hammer prices for the Blue List Horses

equaled or exceeded the amount identified in the Confidential Term Sheet by $695,000.

       269.      At trial, Rose presented the testimony of Jay Proost, a personal property appraiser,

to counter Thurow’s testimony. He did not offer his own appraisal of the horses. Instead, he

testified that Thurow’s methodology was flawed. According to Proost, Thurow did not have

enough information about his “comparable” horses to know whether they were truly comparable

to what the Aarons purchased from Rose. Proost also testified that Thurow erred in failing to focus

on horse sales at high-end auctions for his comparables.

                N.       McLaughlin’s Claims Against Rose

       270.      McLaughlin filed three proofs of claim (collectively, the “McLaughlin Claims”)

against Rose: Claim 13-1 in the amount of $51,200.00 for Rose’s failure to sign and deliver two

AQHA breeder’s certificates (also called a registration application) for two fillies sired by A

SHINER NAMED SIOUX; Claim 14-2 in the amount of $9,044.25 for Rose’s failure to remit



                                                          54
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 55 of 121




proceeds from the sale of SALLEY O MALLEY and SMART STELLA; and Claim 15-1 in the

amount of $5,425.00 for trainer commissions related to the dispersal sale.

       271.      With respect to Claim 13-1, McLaughlin complains that Rose failed and refused

to sign and deliver two AQHA breeder’s certificates for two fillies sired by A SHINER NAMED

SIOUX. One of the fillies was five years old and the other filly was four years old at the time of

trial. McLaughlin repeatedly asked Rose to sign the breeder’s certificates so that he can register

the fillies with the AQHA. Rose’s refusal to sign and deliver the AQHA Breeder’s Certificates

prevented him from registering the fillies with the AQHA, which has prevented him from showing

the fillies at any registered show and breeding the fillies to a registered stallion. McLaughlin

testified, somewhat vaguely, that he has appealed to the AQHA for help.

       272.       McLaughlin previously sold comparable horses for approximately $25,000.00

each. However, without the breeder’s certificates, he testified that the two fillies are worth

approximately $500.00 each. Thus, McLaughlin claims that Rose’s refusal to sign and deliver the

breeder’s certificates damaged him in the amount of $51,200.00.

       273.      Claim 14-2 relates to amounts allegedly due to McLaughlin from the sale of two

horses, SALLEY O MALLEY and SMART STELLA. SALLEY O MALLEY is a mare formerly

owned by Rose and McLaughlin in equal shares. SMART STELLA is a mare formerly owned by

McLaughlin. SALLEY O MALLEY was sold prior to the dispersal sale and SMART STELLA

was sold at the dispersal sale.

       274.      McLaughlin complains that, following the sales of SALLEY O MALLEY and

SMART STELLA, Rose failed to remit the full amount of proceeds due to McLaughlin for his

interests in these two horses. The itemization attached to McLaughlin Claim 14-2 indicates that




                                                          55
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 56 of 121




Rose is indebted to McLaughlin in the amount of $9,044.25 for her failure to remit the full amount

of sale proceeds to which McLaughlin is entitled.

       275.      Finally, Claim 15-1 alleges that Rose failed to pay McLaughlin a portion of

his trainer commissions relating to horses trained by McLaughlin that were sold at the dispersal

sale. McLaughlin specifically alleges that Rose failed to pay him any trainer commissions owed

on Lot 15 sold at the dispersal sale and that Rose only paid him a portion of trainer commissions

owed on A SHINER NAMED SIOUX after it sold at the dispersal sale. McLaughlin claims that

Rose owes him $5,425.00 for trainer commissions for these two horses sold at the dispersal sale.

       O.       Rose’s Alleged Damages

       276.      Rose alleges that the Aarons breached the Lease by (1) failing to make any rent

payments after the first month; (2) pay other amounts owed under the Lease, including taxes,

utilities and maintenance; (3) failing to secure commercial general liability insurance; (4) failing

to secure property insurance; (5) failing to secure workers’ compensation insurance; and (6) failing

to add the Rose Parties as additional insureds under any pre-existing commercial general liability,

property, or workers’ compensation policies.

       277.      Rose formally terminated the Lease effective January 25, 2014.

       278.      Rose alleges that by breaching the Lease, the Aarons caused Rose to sustain

$221,263.00 in damages, which is broken down by (1) $158,601.00 in damages as a result of

unpaid lease installments; (2) $13,811.00 in unpaid repairs and maintenance; (3) $15,460.00 in

unpaid taxes; (4) $17,131.00 in unpaid and utilities; and (5) $16,261.00 in unpaid insurance.

       279.      Rose likewise alleges that the Aarons breached the Consulting Agreement by

terminating Rose without cause. By breaching the Consulting Agreement, Rose alleges that the

Aarons caused Rose to sustain $29,938.00 in damages, which is further broken down as (1)



                                                          56
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 57 of 121




$22,000.00 in damages relating to the training and board of four horses; and (2) $7,938.00 in

damages relating to boarding three brood mares.

                  P.       Rose Files for Bankruptcy

         280.      Rose filed a bankruptcy petition on September 18, 2017, and Rose, Inc. filed a

bankruptcy petition on September 19, 2017.

         281.      Rose disclosed her pre-bankruptcy income in her Statement of Financial Affairs

filed in her bankruptcy case. Rose disclosed that she earned total income of $2,730,970 in the two

years prior to bankruptcy from the operation of Rose, Inc., as well as total income of $882,863.60

from Social Security, horse winnings, and an inheritance. Rose also disclosed numerous personal

advances to Carol Rose, Inc. from June 2016 through August 2017 in the total amount of

$1,457,515.94.

         282.      After the Rose Parties filed for bankruptcy, they removed the Rose-Aaron State

Court Lawsuit and the Weston State Court Lawsuit, initiating Adversary Proceedings 17-04104

and 17-04125 respectively.7 The Weston Parties’ claims in the Weston State Court Lawsuit against

the Rose Parties are subsumed in Adversary Proceeding 17-4131, and this Court enters judgment

on those claims as provided herein. The Weston Parties’ claims against the other defendants in

Adversary Proceeding 17-4125 were not adjudicated at trial and shall be adjudicated in subsequent

proceedings.

         283.      The Weston Parties timely filed proofs of claim numbers 7 and 8 in the Rose

bankruptcy case and claim numbers 2 and 3 in the Rose, Inc. case (collectively, the “Weston Proofs

of Claim”). The Weston Proofs of Claim included a complete Official Form B-10, an addendum


    7
      The Rose Parties removed both state court lawsuits twice (once for Rose, Inc.’s bankruptcy case and once for
Rose’s individual bankruptcy case). The removal in connection with Rose, Inc.’s bankruptcy case generated
Adversary Proceeding Nos. 17-4105 and 17-4126. Those proceedings were consolidated into 17-0104 and 17-4125,
respectively, which are associated with Rose’s individual bankruptcy case.

                                                            57
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 58 of 121




that explained the claims set forth in the Weston State Court Lawsuit, and the original petition in

the Weston State Court Lawsuit was attached to the Weston Proofs of Claim.

       284.      The Aaron Parties filed proofs of claim numbers 9, 10, 11, and 12 in the Rose

bankruptcy case and claim numbers 4 and 5 in the Rose, Inc. bankruptcy case (collectively, the

“Aarons Proofs of Claim”).

       285.      Rose objects to the allowance of the claims filed against her by the Aaron Parties,

McLaughlin, and the Weston Parties.                 Rose asserts numerous defenses and counterclaims,

including breach of the Lease and Consulting Agreement by the Aarons and limitations with

respect to McLaughlin’s claims.

                                           III. CONCLUSIONS OF LAW

       A.       The Aarons’ Claims Against Rose

       1.       Breach of Contract

       1.       To succeed on a breach of contract claim, a party must show (1) a valid contract,

(2) performance or tendered performance by the claimant, (3) breach of the contract by the party

against whom the claim is brought, and (4) damages sustained by the claimant as a result of the

breach. Marquis Acquisitions, Inc. v. Steadfast Ins. Co., 409 S.W.3d 808, 813-14 (Tex. App.—

Dallas 2013, no pet.).

       2.       Here, as to the first element, the Aarons and Rose entered into three written

contracts: a Confidential Term Sheet, which summarized the deal and included the Aarons’

agreement to purchase specific horses; a Consulting Agreement, which outlined the services Rose

agreed to provide; and a Lease with Purchase Option for the Carol Rose Ranch in Gainesville,

Texas. The Confidential Term Sheet, which the parties signed on August 6, 2013, expressly

outlined the terms that would be included in the Lease and Consulting Agreement. The effective



                                                          58
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 59 of 121




date of the Lease was August 15, 2013, and the effective date of the Consulting Agreement was

August 19, 2013.

       3.       Under Texas law, documents executed at the same time, for the same purpose, and

in the course of the same transaction are to be construed together. See, e.g., In re Prudential Ins.

Co. of America, 148 S.W.3d 124 (Tex. 2004). Moreover, two or more documents that pertain to

the same transaction may be read together even if they are executed at different times and do not

reference each other, and the courts may construe all the documents as if they were part of a single,

unified instrument. See, e.g., In re Laibe Corp., 307 S.W.3d 314 (Tex. 2010).

       4.       Here, the documents were part of the same transaction, and the parties intended

them to work together as a single, unified instrument. For example, as demonstrated by Rose’s

decision to lock out the Aarons when she heard a rumor that McLaughlin intended to fire her, Rose

did not intend to honor the Lease if the Aarons terminated the Consulting Agreement.

       5.       With respect to the second element, Rose breached the Agreements by locking out

the Aarons before the time for the Aarons to cure their alleged breaches had expired under the

terms of the Lease. The Lease states that while the Aaron Parties were obligated to undertake

various tasks listed in the Lease, their failure to do so only becomes a “breach” if the failure is not

corrected within 30 days of the written notice of such failure. The first demand letter outlining the

alleged breaches was sent on September 20, 2013. The Rose Parties filed a lawsuit and locked the

Aarons out of the Ranch in Gainesville well short of 30 days following the initial demand letter.

       6.       Rose also breached the Agreements by attempting to conceal the excess number of

horses she was boarding for no charge at the Gainesville Ranch (for herself and friends), suddenly

terminating her business relationship with the Aarons, and re-opening her quarter horse breeding

operations in direct competition with them.



                                                          59
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 60 of 121




       7.       At trial, Rose took the position that the Aarons repudiated the Agreements,

breached the Agreements first, and/or that the Aarons failed to satisfy conditions precedent to

performance by Rose. Rose’s contentions were not supported by credible evidence at trial.

       8.       First, with respect to the Confidential Term Sheet, the Aarons had performed their

obligation to pay for the Blue List Horses and bid on them at the auction in order to “win” the

registration papers. With respect to the Consulting Agreement, the Aarons’ obligations were all

performed (such as providing Rose with access to her residence and the Gainesville Ranch office,

providing care for her horses in training and her broodmares, full use and access to vehicles and

equipment located at the Ranch to perform her services) or were not yet ripe to perform at the time

Rose terminated the Agreements by locking the Aarons out of the Gainesville Ranch (such as

providing commissions on the sale of horses under her care). Finally, with respect to the Lease,

the Aarons tendered the rental payment due for October 2013.

       9.       Both parties teetered on the edge of breach and repudiation of the Agreements at

different times during August and September 2013. Rose crossed the threshold first.

       10.      The Lease does not address how to calculate damages in the event of a breach by

Rose. The Consulting Agreement likewise does not address how to calculate damages in the event

of a breach.

       11.      With respect to damages, the Aarons are seeking to recover the difference between

what they paid for the Blue List Horses and the appraised value they obtained from Thurow, which

is $2,087,100. In addition, the Aarons are seeking to recover a portion of what they spent for the

improvements to their ranch in Commerce, Texas, which they were forced to make as a result of

Rose’s termination of the Lease.                 The total amount the Aarons claim relating to these

improvements is approximately $1,109,000.00.



                                                          60
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 61 of 121




       12.      With respect to the value of the Blue List Horses, the Court concludes that the fair

market value is what the Aarons agreed to pay for them. Their purchase agreement with Rose was

an arms-length transaction. Further, the Aarons were not buying horses at an ordinary horse

auction. They were buying a select group of horses from a famous breeder prior to her dispersal

sale, a sale that had drawn international attention, and they expected the Blue List Horses would

form the core of their new business venture.

       13.      With respect to the costs of the improvements the Aarons made to the Aaron Ranch

in Commerce, Texas, Rose argues they were not injured because the improvements increased the

value of their property. At trial, however, there was insufficient evidence of the increase in value,

if any, attributable to the improvements the Aarons made to the Aaron Ranch.

       14.      But for Rose’s breach of the Agreements, the Aarons would not have needed to

improve the Aaron Ranch in Commerce, Texas, to accommodate the performance quarter horses

they had purchased from Rose. The improvements they made to the Aaron Ranch were reasonable

and necessary to accommodate the horses and to continue the breeding program they had planned

to conduct at the Gainesville Ranch. The Aarons presented sufficient and credible evidence

establishing that they paid at least $1,109,000.00 for improvements to the Aaron Ranch.

       15.      In her closing brief, Rose objects that Lori Aaron’s “bare testimony” of amounts

the Aarons paid to improve the Aaron Ranch is “no evidence.”

       16.      Lori Aaron’s unequivocal testimony regarding the damages caused by Rose’s

preventing them access to the Gainesville Ranch concerns actual amounts paid by the Aarons to

improve the Commerce ranch—a matter of which she has personal knowledge. Further, Lori

Aaron’s testimony regarding the amounts paid was clear, direct and positive and not contradicted

by any other witness. Hudetts v. McDaniel, No. 07-96-0353-CV, 1997 WL 716883, at *7 (Tex.



                                                          61
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 62 of 121




App.—Amarillo Nov. 18, 1997). Under Texas law, a non-expert witness may express an opinion

as to the amount of damages although she does not qualify as an expert, so long as that witness is

familiar with the facts. See Foster v. Burgin, 244 S.W. 244, 245-46 (Tex. Civ. App.—Amarillo

1922) (concluding that the defendant's unequivocal testimony regarding the market values of

property at issue in the case rendered him a competent witness). Here, Lori Aaron did not merely

express an opinion as to damages but testified about her calculation of how much she spent as a

result of Rose’s breach of the Agreements.

       17.      Rose objects that her termination of the Lease benefitted the Aarons in an amount

that exceeds what they are seeking for improvements to the Aaron Ranch. The Lease would have

required the Aarons to pay the Rose Parties (as lessors under the Lease) $2.5 million over its five-

year term for the use of the Gainesville Ranch as well as maintenance, utilities and insurance.

       18.      Rose’s argument does not account for the impact that Rose’s termination of the

Lease had on the Aarons. The termination of the Lease meant that the Aarons did not have the use

of the Gainesville Ranch. If the Lease had not been terminated, the Aarons would have had the

use of the Gainesville Ranch for their new performance quarter horse business for five years as

well as the use of the Aaron Ranch in Commerce for their existing business. Rose’s termination

of the Lease resulted in the Aarons moving the performance quarter horse business to the Aaron

Ranch, which necessarily limits their ability to use the Aaron Ranch for other purposes. Rose’s

termination of the Lease also forced the Aarons to spend large sums of money right away rather

than spreading out payments over five years.

       19.      For the foregoing reasons, the Court concludes that the Aarons have established

damages for breach of the Lease in the amount of $1,109,000.00.




                                                          62
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 63 of 121




         20.    The Aarons request that this Court impose joint and several liability on Carol Rose

and Carol Rose, Inc. Carol Rose owns and controls Carol Rose, Inc., and Carol Rose and Carol

Rose, Inc., were both lessors under the Lease. Carol Rose, Inc. does business as Carol Rose

Quarter Horses, which is synonymous with Carol Rose. Carol Rose, Inc. owns the Gainesville

Ranch, where Rose’s home is located. Carol Rose, Inc.’s only business office is attached to Rose’s

home. Under the circumstances, it is impossible to separate Carol Rose from Carol Rose, Inc., and

joint and several liability is appropriate. See, e.g., Kramer v. Lewisville Memorial Hospital, 858

S.W.2d 397, 405 (Tex. 1993) (discussing joint and several liability).

         21.    As the prevailing party in a breach of contract claim, the Aarons are entitled to their

reasonable and necessary attorney’s fees. See TEX. CIV. PRAC. & REM. CODE § 38.001, et seq. The

amount of the reasonable and necessary attorney’s fees relating to their breach of contract claim

will be determined following a separate hearing.

         2.     Statutory Fraud and Common Law Fraud

         22.    The elements of fraud are that a material representation was made, the

representation was false, the speaker knew the statement was false when made, the statement was

made to induce reliance, it did induce reliance, the reliance was justifiable, and the relying party

suffered injury as a result. See Grant Thornton LLP v. Prospect High Income Fund, 314 S.W.3d

913, 923 (Tex. 2010); Aquaplex, Inc. v. Rancho La Valencia, Inc., 297 S.W.3d 768, 774 (Tex.

2009).

         23.    In measuring justifiability, Texas courts inquire whether, “given a fraud plaintiff's

individual characteristics, abilities, and appreciation of facts and circumstances at or before the

time of the alleged fraud[,] it is extremely unlikely that there is actual reliance on the plaintiff's

part.” Grant Thornton LLP v. Prospect High Income Fund, 314 S.W.3d 913, 923 (Tex. 2010)



                                                          63
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 64 of 121




(quoting Haralson v. E.F. Hutton Group, Inc., 919 F.2d 1014, 1026 (5th Cir. 1990), which applied

Texas law).

          24.   “Fraudulent inducement is a distinct category of common-law fraud that shares the

same elements but involves a promise of future performance made with no intention of performing

at the time it was made.” Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d 143, 153 (Tex. 2015).

With a fraudulent inducement claim, the elements of fraud must be established as they relate to an

agreement between the parties. Haase v. Glazner, 62 S.W.3d 795, 798-99 (Tex. 2001); Clark v.

Power Mktg. Direct, Inc., 192 S.W.3d 796, 799 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

          25.   “[I]t is well established that the legal duty not to fraudulently procure a contract is

separate and independent from the duties established by the contract itself.” Formosa Plastics

Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 46 (Tex. 1998). Accordingly,

“tort damages are recoverable for a fraudulent inducement claim irrespective of whether the

fraudulent representations are later subsumed in a contract or whether the plaintiff only suffers an

economic loss related to the subject matter of the contract.” Id. at 47.

          26.   Importantly, to prevail at trial on a fraudulent inducement claim, a party need only

establish a breach of contract combined with “slight circumstantial evidence” of fraud. Tony Gullo

Motors I, L.P. v. Chapa, 212 S.W.3d 299, 305 (Tex. 2006). “While a party’s intent is determined

at the time the party made the representation, it may be inferred from the party’s subsequent acts

after the representation is made.” Spoljaric v. Percival Tours, Inc., 708 S.W.2d 432, 434 (Tex.

1986). “Intent is a fact question uniquely within the realm of the trier of fact because it so depends

upon the credibility of the witnesses and the weight to be given to their testimony.” Id. (emphasis

added).




                                                          64
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 65 of 121




       27.      Here, the Aarons complain that Rose made the following misrepresentations: (1)

that she was winding down her business and was selling or leasing its core assets of to the Aarons

so that they could take over her place in the performance quarter horse industry; (2) that her auction

would be a “complete dispersal sale” and that, after the auction, there would be no more Carol

Rose Quarter Horses; (3) that the Blue List Horses were worth the amounts set forth in the

Confidential Term Sheet, (4) that the business operations of the Gainesville Ranch were profitable;

and (5) that the Blue List Horses would form the core of a successful new business for the Aarons.

       28.      Indeed, Rose represented to the Aarons that she was winding down her business,

that she would be conducting a complete dispersal sale, that there would be no Carol Rose Quarter

Horses after the auction, and that the Blue List Horses would form the core of a new performance

quarter horse business that would allow the Aarons to take over her place in the industry. The

Court finds and concludes that these representations were not false when made. Rose did intend

to wind down her business following the dispersal sale.

       29.      Rose did not represent and warrant that the Blue List Horses were worth the

amounts set forth in the Confidential Term Sheet. The amounts set forth in the Confidential Term

Sheet represented what she was willing to take for them. The Blue List Horses were worth

whatever a willing buyer agreed to pay, and the Aarons were willing buyers engaged in an arms-

length transaction with Rose.

       30.      At trial, the Aarons also complained that Rose falsely represented the profitability

of her breeding operation by providing them with a doctored profit and loss statement.

       31.      The Aarons did not seek a professional assessment of the Profit and Loss Statement

they received from Rose’s attorney, Stevens. However, the Aarons assert that they were victims

of Rose’s fraud and, therefore, they were under no duty to discover the truth by exercising proper



                                                          65
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 66 of 121




care. See Koral Indus. v. Sec.-Conn. Life Ins. Co., 802 S.W.2d 650, 651 (Tex. 1990) (disapproving

of jury question and instruction which asked whether party acted reasonably in relying on another

party's representation); see also Trenholm v. Ratcliff, 646 S.W.2d 927, 933 (Tex. 1983) (“Where

one has been induced to enter into a contract by fraudulent representations, the person committing

the fraud cannot defeat a claim for damages based upon a plea that the party defrauded might have

discovered the truth by the exercise of proper care.” (internal quotations omitted)).

       32.      Here, the Profit and Loss Statement was of limited use to the Aarons. The Profit

and Loss Statement described Rose’s business as a going concern, but the Aarons were not seeking

to buy the entire business. They had already rejected Rose’s offer to sell her business to them for

$20 million when Lewis Stevens sent them the Profit and Loss Statement. Instead of buying a

going concern, as reflected in the Profit and Loss Statement, the Aarons were considering the

purchase or lease of certain assets from Rose so that they could take over her place in the

performance quarter horse industry. In this context, they did not rely on the going concern value

of Rose’s business reflected in the Profit and Loss Statement and, even if they did, the reliance

was not justified.

       33.      Although the relationship between the Aarons and Rose ended less than three

months after the dispersal sale, the speed of the demise does not mean that Rose misrepresented

her intentions to the Aarons. Rather, the Agreements Rose and the Aarons signed did not address

with specificity how they would manage the operations of the Gainesville Ranch together. Rose

and the Aarons immediately clashed over financial and operational details, and the business

relationship became a brawl.

       34.      For the foregoing reasons, the Court concludes that the Aarons failed to establish a

claim for statutory fraud or common law fraud.



                                                          66
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 67 of 121




       3.       Negligent Misrepresentation

       35.      Texas courts have adopted the tort of negligent misrepresentation as formulated in

the RESTATEMENT (SECOND) OF TORTS § 552, which provides, in relevant part:

       One who, in the course of his business, profession or employment, or in any other
       transaction in which he has a pecuniary interest, supplies false information for the
       guidance of others in their business transactions, is subject to liability for pecuniary
       loss caused to them by their justifiable reliance upon the information, if he fails to
       exercise reasonable care or competence in obtaining or communicating the
       information.

McCamish, Martin, Brown & Loeffler v. F.E. Appling Interests, 991 S.W.2d 787, 791 (Tex. 1999)

(quoting RESTATEMENT (SECOND) OF TORTS § 552(1) (1977)).

       36.      “[N]egligent misrepresentation is a cause of action recognized in lieu of a breach

of contract claim, not usually available where a contract was actually in force between the parties.”

Airborne Freight Corp., Inc. v. C.R. Lee Enters., Inc., 847 S.W.2d 289, 295 (Tex. App.—El Paso

1992, writ denied). To establish a claim for negligent misrepresentation, the plaintiff must prove:

(1) the defendant made a representation in the course of its business or in a transaction in which it

had a pecuniary interest, (2) the defendant supplied false information for the guidance of others in

their business, (3) the defendant did not exercise reasonable care or competence in obtaining or

communicating the information, and (4) the plaintiff suffered pecuniary loss by justifiably relying

on the representation. JPMorgan Chase Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d 648,

653–54 (Tex. 2018).

       37.      Here, there was an enforceable contract between Rose and the Aarons. The Aarons,

therefore, do not have a negligent misrepresentation claim against Rose.

       38.      Even if the parties had not entered into the Agreements, the Aarons failed to

establish a claim for negligent representation. The Aarons seek a judgment that Rose is subject to

tort liability for negligently misrepresenting the value of the Blue List Horses, because she failed


                                                          67
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 68 of 121




to exercise reasonable care or competence in communicating that information to the Aarons. Cf.

McCamish, 991 S.W.2d at 791. Their contention that the Blue List Horses are worth less than

what they paid is based on the appraisal they obtained from Thurow several months after the

dispersal sale in connection with the state court action.

       39.      During their negotiations, Rose offered her assessment of the value of the Blue List

Horses. These were horses that had been bred, cared for, and trained at Rose’s facility under her

supervision. The Aarons could have obtained their own appraisal of the Blue List Horses but,

instead, chose to rely on Rose’s assessment of their value

       40.      Rose did not seek to prevent the Aarons from obtaining their own appraisal during

the negotiations. She did not hide any of the veterinary records from the Aarons. She also did not

hide or misrepresent the pedigrees of any of the horses, and she disclosed the ages of the horses,

including the mares. The Aarons failed to show how or to what extent the fact that some of the

Blue List Horses were owned, or partially owned, by others is relevant to their value.

       41.      With respect to the lower prices on some of the Blue List Horses at the production

sale, and Rose’s inability to sell some of the Blue List Horses at the production sale, the evidence

before this Court is that everyone expected the dispersal sale to draw a large, excited crowd. Rose

also testified that the production sale was a test of the market and, based on the results, she believed

the market for performance quarter horses was improving.

       42.      “A party to an arms-length transaction must exercise ordinary care and reasonable

diligence for the protection of its own interests, and a failure to do so is not excused by mere

confidence in the honesty and integrity of the other party.” Miller Glob. Props., LLC v. Marriott

Int'l, Inc., 418 S.W.3d 342, 348 (Tex. App.—Dallas 2013, pet. denied).




                                                          68
      Case 17-04104    Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 69 of 121




        43.        For all these reasons, the Court concludes that the Aarons failed to establish their

claim that Rose negligently misrepresented the value of the Blue List Horses.

        4.         Breach of Fiduciary Duty

        44.        The Aarons also claim that Rose’s conduct is a breach of Rose’s fiduciary duty to

the Aarons. To prevail on a claim for breach of fiduciary duty under Texas law, the plaintiff must

prove that: (1) there is fiduciary relationship between the plaintiff and defendant; (2) the defendant

breached her fiduciary duty to the plaintiff; and (3) the defendan’s breach proximately caused

injury to the plaintiff or benefit to the defendant. Jones v. Blume, 196 S.W.3d 440, 447 (Tex.

App.—Dallas 2006, pet. denied).

        45.        As an initial matter, Rose denies that she owes a fiduciary duty to the Aarons. The

Court agrees that she did not owe a fiduciary duty to the Aarons prior to entering into the

Agreements. However, the Consulting Agreement states that Rose “shall be deemed an agent of

the Ranch” to the extent such agency is required to carry out the broad range of services described

in the contract.

        46.        Rose’s agency relationship necessarily imposed common law fiduciary duties upon

her separate from the contractual duties set forth in the Consulting Agreement. Agency is “a

special relationship that gives rise to a fiduciary duty” under Texas common law. Johnson v.

Brewer & Pritchard, P.C., 73 S.W.3d 193, 200 (Tex. 2002). It is “the fiduciary relationship that

arises when one person (a ‘principal’) manifests assent to another person (an ‘agent’) that the agent

shall act on the principal’s behalf and subject to the principal’s control, and the agent manifests

assent or otherwise consents so to act.” RESTATEMENT (THIRD) OF AGENCY § 1.01 (2006).

        47.        In addition, Texas courts “have recognized that a duty of good faith and fair dealing

may arise as a result of a special relationship between the parties governed or created by a



                                                           69
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 70 of 121




contract.” Arnold v. Nat'l Cnty. Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex. 1987), modified,

Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826 (Tex. 1990).8

         48.      Here, in her capacity as an agent, Rose provided services with respect to the Aaron

Ranch. Those services included supervising the care, breeding, and sale of horses, “contracting

with third parties for the provision of veterinarian, farrier, training, and other services,” and

supervising the general care and upkeep of the Ranch facilities. In carrying out these services,

Rose exercised control over property and funds belonging to Aaron Ranch and represented the

Aarons in managing Aaron Ranch employees, dealing with customers, and contracting with third-

parties in connection with Ranch operations. In each of these endeavors, Rose was necessarily an

agent acting on behalf of the Aarons and subject to their direction and control. As such, the Court

finds that Rose owed the Aarons a fiduciary duty pursuant to the Consulting Agreement.

         49.      The Aarons contend that Rose breached her fiduciary duty to the Aarons by:

         (a)     using the Ranch property to promote her own business ahead of Aaron Ranch’s
         business;
         (b)     boarding numerous horses at the Ranch at the Aarons’ expense – while diverting
         customer fees that should have gone to the Aarons and refusing to provide complete and
         accurate customer information or to account to the Aarons for the horses she was keeping
         or the funds she had collected;
         (c)     using Aaron Ranch funds for her personal benefit; and
         (d)     intentionally interfering with the business activities of Aaron Ranch employees,
         including Jay McLaughlin, by removing essential tack from the stable area, filing and
         serving a frivolous lawsuit against Mr. McLaughlin, all while he was involved in high-
         profile efforts at the Futurity, a chance for Aaron Ranch to advance its marketability and
         presence in the equine business.

         50.      With respect to (a) – (c), the Aarons’ complaints are based in large part on the fact

that Rose continued to deal with new and existing clients as if she was still managing the

Gainesville Ranch for Carol Rose Quarter Horses.                        She continued to answer the business


    8
      Texas courts “also recognize an informal fiduciary duty that arises from ‘a moral, social, domestic or purely
personal relationship of trust and confidence.’ ” Meyer v. Cathey, 167 S.W.3d 327, 330–31 (Tex. 2005) (quoting
Associated Indem. Corp. v. CAT Contracting, Inc., 964 S.W.2d 276, 287 (Tex. 1998)).

                                                            70
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 71 of 121




telephones using her own name (rather than the Aaron Ranch), and she did not inform new clients

(such as Weston and Williams) that they would be doing business with the Aaron Ranch. She also

continued to board horses at the Gainesville Ranch as part of her pre-existing barter arrangements

with employees and service providers.

       51.      The first day of the Lease, September 1, 2013, was significant to Rose and the

Aarons, but not to the general public. Rose’s fame had attracted customers to the Gainesville

Ranch for many years. Her continued use of her own name and her business name during the

immediate transition period is not inconsistent with an intent to introduce the customers Rose had

attracted to the Aaron Ranch.

       52.      Rose’s offer to breed SHINERS LENA DOC for Weston is more troubling. The

Consulting Agreement required Rose to promote the Aaron Ranch. Breeding someone else’s stud

would seem to conflict with her obligations to the Aarons and directly compete against them. Her

offer also suggests that she intended to stay in business for herself in the future. However, the

breeding season had already ended when Rose spoke with Weston, and Rose did not take any

action to promote SHINERS LENA DOC during the time she was acting as a “consultant” for the

Aarons.

       53.      The business relationship between Rose and the Aarons lasted barely a month.

Rose and the Aarons were in litigation by the time Rose could have bred any mare to SHINERS

LENA DOC.

       54.      With respect to the fact that the invoices to customers for September 2013 were

from Carol Rose Quarter Horses rather than the Aaron Ranch, it is not clear from the record

whether the Aaron Ranch had the ability to send invoices on its own behalf. Rose was using

Blake’s proprietary system to generate the invoices and, during September, she repeatedly tried to



                                                          71
        Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 72 of 121




convince Lori Aaron that Blake was essential to the business. Further, Lori Aaron and Rose had

not yet worked out the details of how they would handle the income produced by the Gainesville

Ranch.

         55.      With respect to (d), the Aarons’ complaints are based on Rose’s removal of the tack

she had previously told McLaughlin he could use at the Futurity. The Court finds and concludes

that Rose deliberately attempted to sabotage McLaughlin’s performance at the Futurity. The Court

further finds and concludes that Rose’s attempted sabotage breached her obligations under the

Consulting Agreement. However, McLaughlin performed well, and the Aarons failed to establish

that they suffered any injury as a result of Rose’s actions.

         56.      For the foregoing reasons, the Court concludes that the Aarons have established a

claim for breach of fiduciary duty but that they were not damaged with respect to this claim.9

         5.       Civil Conspiracy

         57.      The necessary elements of civil conspiracy are: (1) two or more persons; (2) an

object to be accomplished; (3) a meeting of the minds on the object or course of action; (4) one or

more unlawful, overt acts; and (5) damages as a proximate result. Tri v. J.T.T., 162 S.W.3d 552,

556 (Tex. 2005).

         58.      “Circumstantial evidence may prove the existence of a civil conspiracy and an

agreement to cause the injury may be inferred from joint participation in the transactions and from


    9
       In light of this conclusion, the Court need not address Rose’s argument that the Aarons’ breach of fiduciary
duty claim is barred by the doctrine of “contort.” The doctrine has been described as a “complex and seemingly
amorphous rule of law employed by Texas courts” that essentially “bars plaintiffs from bringing tort claims when a
contract between the parties defines their relationship.” Erin Hopkins, Contort vs. Tort: Are We There Yet?, 49-AUG
Hous. Law. 16 (2011). Here, the Aarons’ claim is not simply that Rose failed to perform her contractual obligations
under the Consulting Agreement, but that she violated common law fiduciary duties separate from the contractual
duties set forth in the Consulting Agreement. “Accompanying every contract is a common-law duty to perform with
care, skill, reasonable expedience and faithfulness the thing agreed to be done, and a negligent failure to observe any
of these conditions is a tort, as well as a breach of the contract.” Montgomery Ward & Co. v. Scharrenbeck, 204
S.W.2d 508, 510 (1947).


                                                            72
      Case 17-04104    Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 73 of 121




enjoyment of the fruits of the transactions.” In re Artho, No. 15-20046-RLJ-12, 2018 WL

1614196, at *10 (Bankr. N.D. Tex. Mar. 30, 2018) (citing Chu v. Hong, 249 S.W.3d 441, 444 (Tex.

2008)); In re Primera Energy, LLC, 579 B.R. 75, 185 (Bankr. W.D. Tex. 2017) (“A civil

conspiracy claim may be proved by circumstantial evidence and reasonable inferences from

parties’ actions.”).

        59.     Here, the Aarons contend that Rose, along with her accountant and sometimes

business partner, Victor Clark, and her lawyer, Lewis Stevens, devised a scheme for Rose to obtain

an immediate influx of cash so that Rose could pay off her debts and continue with her business.

In particular, the Aarons contend that Rose, Clark and Stevens planned the auction and advertised

it as a “complete dispersal sale” of her business’s assets, knowing that Rose (1) did not intend to

sell all of her quarter horses, (2) would be selling many horses that she did not own any interest in

at all, including without limitation horses owned by Clark for Clark’s significant economic gain,

and (3) did not intend to cease operating Carol Rose Quarter Horses as her own business so she

could devote her effort, talents, and reputation to the development of the Aaron Ranch brand and

its business success. The Aarons also contend that Rose, Stevens, and Clark determined to exclude

from the dispersal sale catalog any information regarding the owner of the horses and instead

represent that Rose was the “agent” for all of the horses.

        60.     This Court has previously found that Rose intended to substantially go out of

business and assist the Aarons in taking over her place in the performance quarter horse industry.

Clark assisted Rose in valuing the horses for the auction, and Stevens assisted in preparing the

Agreements with the Aarons.

        61.     It is not clear why the ownership of the horses would have mattered to the Aarons

or other auction attendees. The value of the horses was based on their pedigrees and their



                                                           73
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 74 of 121




association with Rose’s breeding program, not ownership. Rose disclosed the pedigrees and health

of each horse prior to the auction (or the pre-auction sale to the Aarons).

         62.    With respect to the dispersal sale catalog, it is true that Rose did not disclose that

she was acting as an agent for the owners of some of the horses such as Clark, McLaughlin and

Joos. However, none of these individuals attempted to run up the prices for their horses by bidding

on them. It appears from the record that the Aarons were the only owners who bid on their own

horses at the dispersal sale.

         63.    Rose was indebted to both Stevens and Victor Clark (among others) at the time of

the auction. There is no evidence in the record that they received more than what they were owed

for their services or, in the case of Clark, on account of his interest in certain horses.

         64.    The Court, therefore, concludes that the Aarons failed to show a meeting of the

minds by Rose, Clark and Stevens to accomplish an unlawful action with respect to the Aarons.

The Aarons failed to establish a conspiracy and are not entitled to any damages on account of this

claim.

         6.     Tortious Interference with Prospective Business Relations

         65.    To prevail on a claim for tortious interference with prospective business relations,

the claimant must establish that: (1) there was a reasonable probability that the claimant would

have entered into a business relationship with a third party; (2) the party against whom the action

is brought either acted with a conscious desire to prevent the relationship from occurring or knew

the interference was certain or substantially certain to occur as a result of the conduct; (3) the

party’s conduct was independently tortious or unlawful; (4) the interference proximately caused

the plaintiff injury; and (5) the claimant suffered actual damage or loss as a result. Coinmach

Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013) (internal citations



                                                          74
       Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 75 of 121




 omitted).

         66.      First, in their proposed conclusions of law, the Aarons ask this Court to conclude

that Rose usurped what Weston would have paid them for boarding and other services for the

month of September 2013.10 As discussed, Rose billed Weston $981 for boarding and other

charges for September 2013 and kept the funds.

         67.      With respect to the fees Weston paid for September 2013, the Court concludes the

boarding fees and charges belonged to the Aarons, because the premises were still under lease to

the Aarons.

         68.      Second, the Aarons also complain that Rose interfered with their business by

dealing directly with Weston with respect to boarding her horses. The Aarons complain that Rose

should have informed them Weston would be a client of Aaron Ranch, not Carol Rose Quarter

Horses, and that her failure to do so means that she was taking their business for her own personal

benefit.

         69.      The business relationship between Rose and the Aarons had just formed when Rose

initially dealt with Weston. Rose and the Aarons were just beginning the process of taking over

responsibility for the assets they had purchased or leased from Carol Rose Quarter Horses. The

Aarons were not known in the performance quarter horse industry, and Rose’s continued use of

her name and her business name during this transition period is not inconsistent with her

agreements with the Aarons.

         70.      The Court, therefore, concludes that the Aarons failed to establish a claim for




     10
        In the joint pre-trial order, the Aarons also asked this Court to find that Rose interfered with their business
relationship with Kay Williams. The Aarons did not include this claim in their proposed findings and conclusions of
law submitted after trial. To the extent they have not waived this portion of their claim, the Court finds and concludes
that the Aarons failed to show that Rose interfered with their relationship with Williams. Rather, it appears from the
deposition testimony that Williams wanted to get away from the conflict between Rose and the Aarons.

                                                           75
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 76 of 121




tortious interference with respect to Rose’s agreement to board, train, and care for the horses

belonging to Weston and Williams.

       71.     Third, in their proposed findings of fact and conclusions of law, the Aarons allege

that Rose allowed certain friends and service providers (Dr. Katherine Joos, Dr. Dickson Varner,

and Eleise Blake) to board their horses at the Ranch, then leased by the Aarons, for no charge

whatsoever. They claim that Rose usurped the compensation they would have received from

these individuals by bartering with them for services from which only Rose benefited. The

Aarons seek a conclusion from this Court that Rose’s decision to usurp these boarding clients for

her own benefit damaged them in the amounts the individuals should have paid Aaron Ranch for

services for the month of September 2013.

       72.     The Aarons point this Court to some hand-written notes as proof of the lost income.

Lori Aaron testified that the writing was hers, but she was unable to clearly articulate which part

of the calculations related to the horses owned by Joos, Varner, and Blake. Further, Lori Aaron

testified that the numbers were an estimate of what she thought might be owed.

       73.     With respect to the horses that Rose kept on the Gainesville Ranch free of charge

for certain friends and service providers, the Court concludes that the record fails to establish the

lost income for September 2013.

       7.      Exemplary Damages

       74.     The Aarons also seek exemplary damages pursuant to the Texas Civil Practice

& Remedies Code § 41.001 et seq. The term “exemplary damages” means any damages awarded

as a penalty or by way of punishment but not for compensatory purposes. Exemplary damages are

neither economic nor noneconomic damages. TEX. CIV. PRAC. & REM. CODE § 41.001.

       75.     An award of exemplary damages may be appropriate where the claimant proves



                                                         76
         Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 77 of 121




 that its harm resulted from fraud, malice, or gross negligence. TEX. CIV. PRAC. & REM. CODE §

 41.003.11 However, in any particular case, “the determination of whether to award exemplary

 damages and the amount of exemplary damages to be awarded is within the discretion of the trier

 of fact.” TEX. CIV. PRAC. & REM. CODE § 41.003.

          76.      Here, as previously discussed, the Aarons failed to establish that Rose knowingly

 made false statements to them, which reasonably induced the Aarons to enter into the various

 transactions with Rose, which Rose never had the intention of performing The Court, therefore,

 concludes that the Aarons failed to establish grounds for an award of exemplary damages.

          8.       Violation of the Theft Liability Act

          77.      Under the Texas Theft Liability Act (“TTLA”), a person who commits theft is liable

 for damages resulting from the theft. Beardmore v. Jacobsen, 131 F. Supp. 3d 656, 669 (S.D.

 Tex. 2015) (citing TEX. CIV. PRAC. & REM. CODE § 134.002(3)). “The TTLA provides victims

 of a theft, as defined in various sections of the Texas Penal Code, with a civil action to recover

 damages, fees, and costs from the thief.” In re Powers, 261 F. App’x 719, 721 (5th Cir. 2008).

 A “person who has sustained damages resulting from theft may recover ... the amount of actual

 damages found by the trier of fact and, in addition to actual damages, damages awarded by the

 trier of fact in a sum not to exceed $1,000.” Beaumont v. Basham, 205 S.W.3d 608, 618-19 (Tex.

 App.—Waco 2006) (citing TEX. CIV. PRAC. & REM. CODE § 134.005(a)(1)).



    11
         The Aarons also seek damages based on fraud with respect to a real estate transaction. In particular,

          A person who (1) has actual awareness of the falsity of a representation or promise made by another
          person and (2) fails to disclose the falsity of the representation or promise to the person defrauded,
          and (3) benefits from the false representation or promise commits the fraud described in Subsection
          (a) of this section and is liable to the person defrauded for exemplary damages. Actual awareness
          may be inferred where objective manifestations indicate that a person acted with actual awareness.

TEX. BUS. & COMM. CODE § 27.01(d). The Aarons, however, fail to explain how this statute applies to this case. They
have not alleged or sought to establish that Rose was aware of the falsity of a representation made by another person.

                                                             77
       Case 17-04104    Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 78 of 121




         78.      Here, the Aarons contend that Rose violated the TTLA by locking them out of the

 Gainesville Ranch. The Aarons seek to recover as damages the amount they spent to upgrade the

 Aaron Ranch after Rose locked them out of the Gainesville Ranch.

         79.      The TTLA defines “theft” by incorporating portions of the Texas Penal Code by

 reference. See TEX. CIV. PRAC. & REM. § 134.002(2) (defining “theft” by incorporating portions

 of the Texas Penal Code by reference). In the context of real property, a person commits theft

 when he appropriates property by “bring[ing] about a transfer or purported transfer of title to or

 other nonpossessory interest in property, whether to the actor or another ….” TEX. PENAL CODE

 § 31.01(4)(A). Importantly, “appropriate” does not mean “to acquire or otherwise exercise

 control over property” in the context of a claim of theft of real property. Id. at §31.01(4)(B).

         80.      The Court, therefore concludes that the Aarons failed to establish that Rose violated

the TTLA by locking them out of the Gainesville Ranch.

         81.      The Aarons also contend that Rose violated the TTLA by extracting money from

them in the guise of a stableman’s lien.12 After she locked out the Aarons, Rose began charging

them for boarding and caring for their horses on the Gainesville Ranch. She asserted a stableman’s

lien against the horses far in excess of what she was due under applicable law. See TEX. PROP.

CODE § 70.003(a) – (b) (providing a stable keeper with a lien for charges for the care of an animal

and providing an owner of a pasture with a lien for charges for grazing). However, the total for

charges for the care and grazing of the Aarons’ animals was only $40,691.18. The balance that

Rose demanded from the Aarons ($61,257.32) represented the amounts that Rose felt she was



      12
         In her closing trial brief, Rose asserts that the stableman’s lien issue was settled when she and the Aarons
entered into a Partial Settlement and Mutual Release Agreement effective July 8, 2014 with respect to the Red List
Horses. The Red List Horses were among those at the Gainesville Ranch when Rose demanded payment of what she
described as a stableman’s lien. The basis for the assertion that the stableman’s lien issue was settled is not clear from
the record. In their proposed findings and conclusions submitted after trial, the Aarons request reimbursement for the
excess amounts Rose demanded for the release of the stableman’s lien.

                                                            78
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 79 of 121




owed due to her agreements with the Aarons. Thus, the Aarons contend that Rose effectively stole

$61,257.32 ($101,948.50 - $40,691.18) from them.

       82.      One appropriates property under § 31.03(a) of the Penal Code if one “acquire[s] or

otherwise exercise[s] control over property other than real property.” TEX. PENAL CODE §

31.01(4)(B). Appropriation of property is unlawful if it is “without the owner’s effective consent.”

TEX. PENAL CODE § 31.03(b)(1). Consent is not effective if the consent is “induced by deception

or coercion.” TEX. PENAL CODE § 31.01(3)(A). “Deception” means “creating or confirming by

words or conduct a false impression of law or fact that is likely to affect the judgment of another

in the transaction, and that the actor does not believe to be true.” TEX. PENAL CODE § 31.01(1)(A).

       83.      Here, Rose’s attorney sent a letter to the Aarons’ attorney asserting a stableman’s

lien in the total amount of $101,948.50. He attached a detailed list of the charges. It was clear

from the list that not all of the charges related to the care and grazing of the Aarons’ horses.

Although Rose demanded that the Aarons to pay the entire $101,948.50 before she would release

any of their horses from the Gainesville Ranch, she did not deceive them as to the nature of the

charges included in her so-called “stableman’s lien.”

       84.      In their post-trial brief, the Aarons describe the purported stableman’s lien as a

“ransom” demand. They argue that Rose coerced them into paying her what she claimed she was

owed by refusing to release their horses and by continuing to charge them for caring for the horses

that she refused to release.

       85.      The Court concludes that, under the circumstances, Rose violated the TTLA and

coerced payment by depriving the Aarons of their horses until they agreed to pay her everything

she demanded. She did not deceive the Aarons as to the fact that she was demanding $61,257.32

over-and-above the amounts related to the care and grazing of their horses, but she coerced them



                                                          79
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 80 of 121




to pay the full amount she believed she was owed under the Agreements by refusing to release

their horses from the Gainesville Ranch.

       86.      Finally, in the joint pre-trial order, the Aarons contend that Rose violated the TTLA

by agreeing to board Weston’s horses and breed SHINERS LENA DOC without consulting them

and without any payment to the Aarons. This contention does not appear to implicate the TTLA.

The Court addresses the Aarons’ contentions regarding Rose’s dealings with Weston in connection

with their tortious interference claims.

       9.       Equitable Remedies

                a.       Equitable Subrogation

       87.      Rose used a portion of the money the Aarons paid to her prior to the dispersal sale

to pay off Rose’s secured debt. The Aarons seek to step into the shoes of Rose’s secured creditors

with respect to those debts.

       88.      Texas law has recognized the doctrine of equitable subrogation for over a century.

See Faires v. Cockrill, 31 S.W. 190, 194 (Tex. 1895) (“Perhaps the courts of no state have gone

further in applying the doctrine of subrogation than has the court of this state...”). The purpose

of equitable subrogation is to prevent unjust enrichment of the debtor. First Nat'l Bank of

Kerrville v. O'Dell, 856 S.W.2d 410, 415 (Tex. 1993); Smart v. Tower Land & Inv. Co., 597

S.W.2d 333, 337 (Tex. 1980). In the context of secured debt, the party paying the debt is

subrogated to the liens and priorities of the original lienholder to the extent of the debt paid, and,

to the extent necessary for full justice to be accomplished between the parties, equity will treat

the original liens as subsisting. Faires, 31 S.W. at 194.

       89.      The two key elements of equitable subrogation are: (1) that the party on whose

behalf the claimant discharged a debt was primarily liable on the debt; and (2) that the claimant



                                                          80
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 81 of 121




paid the debt involuntarily. See 68 TEX. JUR. 3d., Subrogation, § 11. With respect to the

involuntariness of payment, the doctrine of equitable subrogation “is not applied for the mere

stranger or volunteer who has paid the debt of another, without any assignment or agreement for

subrogation, without being under any legal obligation to make payment, and without being

compelled to do so for the preservation of any rights or property of his own.” First Nat'l Bank of

Kerrville, 856 S.W.2d at 415.

      90.      Here, the Aarons’ request for equitable subrogation is premised on their claim that

Rose fraudulently induced them to enter into the Agreements with her, and buy the Blue List

Horses, so that she could use their money to pay her creditors. The Aarons seek a secured claim

in the amount of $1,558,018.85, which is the amount Rose paid to Texas Star Bank and Paul

Violich to pay off her debts to them. The Court, however, has concluded that the Aarons failed

to establish any fraudulent inducement by Rose. The Court concludes that the Aarons likewise

failed to establish grounds for equitable subrogation.

               b.       Declaratory Relief

      91.      The Aarons ask this Court to declare “the rights of the parties under the Lease, the

Consulting Agreement, and the Confidential Term Sheet, consistent with the Court’s findings

herein, including but not limited to, whether Rose possesses the requisite mental capacity to

perform her duties under the Consulting Agreement.”

      92.      When a Texas Declaratory Judgment Act (“DJA”) suit is removed to federal court,

it will be treated as though it had been originally filed under the Federal DJA. See Wells Fargo

Bank, N.A. v. American Gen. Life Ins. Co., 670 F.Supp.2d 555, 565 (N.D. Tex. 2009) (“Because

the Texas [DJA] is procedural in nature, it does not govern a declaratory judgment action in

federal court.”); Ondova Ltd. Co. v. Manilla Indus., Inc., 513 F.Supp.2d 762, 776 n. 12 (N.D. Tex.



                                                         81
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 82 of 121




2007) (“When a declaratory judgment action filed in state court is removed to federal court, that

action is in effect converted into one brought under the ... [Federal DJA].”). Unlike the Texas

DJA, the Federal DJA does not provide for the recovery of legal fees and expenses. Mercantile

Nat'l Bank v. Bradford Trust Co. 850 F.2d 215, 218 (5th Cir. 1988) (The Federal DJA “does not

by itself provide statutory authority to award attorney's fees....”).

       93.      Where a party seeks declaratory relief and a substantially similar alternative

remedy, a court may exercise its discretion to dismiss the declaratory judgment claim prior to

trial. See Torch, Inc. v. LeBlanc, 947 F.2d 193, 194 (5th Cir. 1991). Here, any issue regarding

contract interpretation was resolved as part of the breach of contract claim. Accordingly, the

Court concludes that the Aarons failed to establish grounds for a declaratory judgment regarding

the contractual rights of the parties. See Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995).

                c.       Accounting

       94.      The Aarons seek an accounting of “all financial transactions and operations

conducted by Rose since August 30, 2013, until the time of trial pertaining in any way to any

equine business.” Their request is not based on a written agreement, but upon equity.

       95.      Under Texas law, an action for accounting may be founded in equity. T.R.W.

Management, Inc. v. Westwood Shores Property Owners Ass’n, 79 S.W.3d 712, 717 (Tex. App.

—Houston [14th Dist.] 2002, pet. denied). Such a remedy is proper when the facts and accounts

presented are so complex that adequate relief may not be obtained at law. Hutchings v. Chevron

U.S.A., 862 S.W.2d 752, 762 (Tex. App.—El Paso 1993, writ denied) (citing Richardson v. First

Nat'l Life Ins. Co., 419 S.W.2d 836, 838 (Tex. 1967). When a party can obtain adequate relief at

law through the use of standard discovery procedures, such as requests for production and

interrogatories, a trial court does not err in not ordering an accounting. T.F.W., 79 S.W.3d at 718.



                                                          82
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 83 of 121




       96.       Here, the Aarons and Rose engaged in extensive discovery over four years. They

submitted thousands of exhibits for trial, including Rose’s general ledger and bank records. The

Aarons failed to show that discovery was inadequate or that equitable grounds exist for an

accounting.

       B.        McLaughlin’s Claims Against Rose

       97.       As previously discussed, McLaughlin filed three unsecured claims against Rose’s

bankruptcy estate -- claim numbers 13-1, 14-2 and 15-1. Rose objects that his claims are barred

by the applicable statute of limitations, among other things.

       98.       Bankruptcy Code § 502(a) provides:

           A claim or interest, proof of which is filed under section 501 of this title, is deemed
           allowed, unless a party in interest, including a creditor of a general partner in a
           partnership that is a debtor in a case under chapter 7 of this title, objects.

11 U.S.C. § 502(a). If an objection to a claim is filed, § 502(b)(1) directs the Court to determine

the amount of and allow such claim “except to the extent that such claim is unenforceable against

the debtor ... under any agreement or applicable law ...” 11 U.S.C. § 502(b)(1).

       99.       Bankruptcy Rule 3001 governs the requirements for a proof of claim, including that

the proof of claim be in writing and substantially conform to the appropriate official form.

Subsection (c) sets forth the supporting information required for various types of claims.

Subsection (f) provides: “A proof of claim executed and filed in accordance with these rules shall

constitute prima facie evidence of the validity and amount of the claim.” FED. R. BANKR. P.

3001(f).

       100.      Here, McLaughlin filed his claims against Rose using the official proof of claim

forms. With respect to claim numbers 14-2 and 15-1, these claims assert amounts due and owing

that stem from the dispersal sale that took place on August 16, 2013. Under Texas law, the statute



                                                          83
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 84 of 121




of limitations for a cause of action related to debt that is allegedly owed is four years. Thus,

according to Rose, the limitations period had expired when she filed her bankruptcy

petition on September 18, 2017.

       101.     McLaughlin responds that limitations was tolled pursuant to TEX. CIV. PRAC. &

REM. CODE § 16.063 during the periods of Rose’s absence from Texas. In particular, McLaughlin

relies upon Rose’s testimony that, following the dispersal sale, she was out of Texas at several

horse shows in California, Oklahoma City, and Arizona and she also traveled to the Cayman

Islands for a vacation.

       102.     Section 16.063 provides that “the absence from this state of a person against whom

a cause of action may be maintained suspends the running of the applicable statute of limitations

for the period of the person’s absence.” TEX. CIV. PRAC. & REM. CODE § 16.063. However, Texas

courts have held that brief travels outside of Texas during the limitations period do not trigger §

16.063. See, e.g., Liptak v. Brunson, 402 S.W.3d 909, 903 (Tex. App.—Dallas 2013, no pet.);

Zavadil v. Safeco Ins. Co. of Illinois, 309 S.W.3d 593, 596 (Tex. App.—Houston [14th Dist.] 2010,

pet. denied).

       103.     The Court, therefore, concludes that McLaughlin did not assert claim numbers 14-

2 and 15-1 within the four-year statute of limitations and, therefore, these claims are time-barred.

In light of the Court’s conclusion, the Court need not address Rose’s other objections to claim

numbers 14-2 and 15-1.

       104.     With respect to McLaughlin’s claim number 13-1, McLaughlin complains that

Rose has failed and refused to sign the breeder certificates necessary to register two fillies sired by

A SHINER NAMED SIOUX. McLaughlin asserts damages in the amount of $51,200, which is




                                                          84
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 85 of 121




the diminished value of the fillies as a result of McLaughlin’s inability to register the fillies with

the AQHA.

       105.     The basis of McLaughlin’s claim number 13-1 appears to be his allegation that part

of the agreement whereby Rose allowed him to breed two horses from A SHINER NAMED

SIOUX was her promise or agreement that she would sign the breeder certificates necessary to

register the product of the breeding with the AQHA and that she has failed and refused to carry

out her promise, thereby damaging McLaughlin. See Underwood v. Williams, 488 S.W.2d 515,

518 (Tex. Civ. App. 1972) (describing a similar claim).

       106.     The Texas Statute of Frauds does not apply to an agreement that is to be performed

within one year. See TEX. BUS. & COMM. CODE § 26.01(b)(6). The bases for the McLaughlin

claims are oral agreements that were to be performed within one (1) year. The Court, therefore,

concludes that claim number 13-1 is not barred by the Texas Statute of Frauds.

       107.     With respect to McLaughlin’s claim number 13-1, Rose did not establish the

limitations period for the delivery of an AQHA breeder certificate. Further, Rose did not establish

when a breeder certificate could or should have issued with respect to the two fillies. The Court,

therefore, concludes that Rose failed to establish that claim number 13-1 is barred by limitations.

       108.     McLaughlin testified as to the decrease in the value of the two fillies caused by

Rose’s failure and refusal to sign the breeder certificates. McLaughlin also testified that he has

complained to the AQHA, but that his horses remain unregistered. The Court finds and concludes

that his testimony was credible and sufficient to establish his damages. Rose did not submit any

evidence contradicting his testimony. Indeed, the evidence at trial establishes that registration

papers are integral to the value of Rose’s horses and their progeny and that Rose has charged

extremely high prices for many of the horses sired by A SHINER NAMED SIOUX.



                                                          85
         Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 86 of 121




          109.     The Court, therefore, concludes that McLaughlin established an unsecured claim

against Rose in the amount of $51,200 and Rose’s objections to the allowance of claim number

13-1 should be overruled.

          C.       Rose’s Claims Against the Aarons

                   1.       Breach of Contract

          110.     Rose claims that the Aarons breached the Lease, Consulting Agreement and

Confidential Term Sheet. In the parties’ joint pre-trial order, Rose specifically claims that the

Aarons breached these Agreements by: (i) failing to pay lease payments; (ii) failing to pay for

maintenance, repairs, and expenses; (iii) failing to provide and pay for board and training; (iv)

failing to pay Rose a 10% commission on horse sales; (v) failing to provide lifetime breeding

rights to A SHINER NAMED SIOUX; (vi) failing to provide lifetime breeding rights to

BLINDSIDED; (vii) failing to replace equipment; (viii) failing to pay taxes; (ix) failing to transfer

utility accounts and pay utilities; (x) failing to secure, maintain and pay for insurance; (xi) failing

to take reasonable action to aid Rose; and (xii) failing to pay for tack purchased at the dispersal

sale.

          111.     Rose claims that the Lease did not terminate until her letter dated January 15, 2014.

She seeks to recover $158, 601 for lease payments and $62,662 for the expenses relating to the

operation of the Gainesville Ranch (maintenance, taxes, utilities and insurance) from October

through January for a total award of $221,263.13 Rose also seeks to recover what she would have

received from the Aarons for training and boarding four of their performance horses and boarding

three mares in the total amount of $29,938.


    13
      Rose’s expert, Karl D. Weisheit, submitted a report calculating her alleged damages. His report of included
$262,180 in operating expenses for the Gainesville Ranch. However, in her closing brief, Rose requests an awarded
of damages in the amount of $62,662 for operating expenses. The amount Rose is seeking for operating expenses
appears to credit the Aarons for the $101,948.50 they paid Rose on account of the purported stableman’s lien.

                                                             86
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 87 of 121




       112.     Rose also seeks to recover $35,000 for breedings to A SHINER NAMED SIOUX

and BLINDSIDED. The Confidential Term Sheet provided for 10 breedings to each stallion over

a five year period, and Rose alleges that the value of such breedings is $35,000 based on the stud

fees charged for each horse.

       113.     The evidence submitted at trial establishes that the Aarons paid the rent due under

the Lease for September 2013. Rose and Lori Aaron immediately began clashing over the

mundane details of operating the Gainesville Ranch – such as how to answer the telephone. Rose

sent the Aarons a notice of default dated September 20, 2013. The Aarons responded with their

own notice of default to Rose on September 24, 2013, and they tendered the amount due under the

Lease for October 2013 to Rose’s attorney while they worked through the disputes they had with

Rose at that time.

       114.     This Court has already determined that Rose breached the Lease, Consulting

Agreement and Confidential Term Sheet by locking the Aarons out of the Gainesville Ranch on

October 3, 2013, without allowing them the appropriate cure period under the Lease.

       115.     Further, to the extent Rose contends that she did not terminate the Lease until

January 15, 2014, Rose violated her obligations to the Aarons under the Agreements by resuming

her business and directly competing against the Aarons after locking them out of the Ranch on

October 3, 2013.

       116.     The fact that the Aarons had not yet transferred utility accounts and insurance

policies to the Aaron Ranch by mid-September does not establish that they never intended to

perform under the Agreements. Rose and the Aarons were busy preparing for the Futurity

throughout early September. Further, the office manager Rose hired for the Gainesville Ranch left

for several weeks beginning in mid-September to attend the Futurity, and Rose’s bookkeeper,



                                                          87
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 88 of 121




Eleise Blake, attended the Futurity as well. Lori Aaron paid the bills Rose sent her, she deposited

$45,000 into the operating account for the Gainesville Ranch, she allowed Rose check writing

authority (at least until Rose wrote a second check to herself for cash), and she was making lists

of operational issues to talk about with Rose.

       117.     “A breach of contract occurs when a party fails to perform an act that it has

expressly or impliedly promised to perform.” Case Corp. v. Hi–Class Bus. Sys. of America, Inc.,

184 S.W.3d 760, 769-70 (Tex. App.—Dallas 2005, pet. denied). A material breach by one party

to a contract can excuse the other party from any obligation to perform. Mustang Pipeline Co. v.

Driver Pipeline Co., 134 S.W.3d 195, 196 (Tex. 2004) (per curiam) (“It is a fundamental principle

of contract law that when one party to a contract commits a material breach of that contract, the

other party is discharged or excused from further performance.”); Hernandez v. Gulf Grp. Lloyds,

875 S.W.2d 691, 692 (Tex. 1994).

       118.     Here, Rose’s breach of the Lease, Consulting Agreement and Confidential Term

Sheet excused the Aarons from any obligation to perform. Mustang Pipeline Co., 134 S.W.3d at

196. The Court, therefore, concludes that Rose failed to establish a claim against the Aarons for

breach of the Lease, Consulting Agreement, and Confidential Term Sheet.

                2.       Fraudulent Inducement to Enter into an Agreement with Respect to
                         Certain Horses

       119.     In the parties’ joint pre-trial order, Rose claims that the Aarons fraudulently induced

her to enter into the Confidential Term Sheet by misrepresenting that she would receive two annual

breedings from A SHINER NAMED SIOUX and BLINDSIDED. Rose seeks $35,000 in damages

as a result of the alleged fraudulent misrepresentation.

       120.     In her post-trial closing brief, Rose seeks to recover $35,000 in breeding fees as

part of her breach of contract claim. Rose does not ask this Court to find or conclude that she was

                                                          88
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 89 of 121




fraudulently induced to enter into the Consulting Agreement. To the extent Rose has not waived

her fraudulent inducement claim, the Court finds that Rose failed to establish that the Aarons

breached the Agreements or that the Aarons fraudulently induced Rose with respect to the

Agreements. The Court, therefore, concludes that Rose failed to establish a claim for fraudulent

inducement with respect to the Confidential Term Sheet.

                3.       Fraudulent Inducement to Enter into the Lease

       121.     Rose claims that at the time the parties entered into the Lease, the Aarons

never intended to comply with its terms and conditions. In support of her claim, Rose testified

that the Aarons did not immediately take sufficient steps to take over utilities or insurance for the

property. However, as explained above, Rose filed a lawsuit alleging those technical breaches

before the cure period had run.

       122.     Moreover, Lori Aaron testified, credibly, that she had expected that the new office

manager Rose had hired would provide her with the necessary information and assist in the transfer

of utilities and insurance to Aaron Ranch. Further, the trial record reflects that the Aarons were

preparing to operate their new performance quarter horse business from the Gainesville Ranch,

including placing their newly purchased Blue List Horses at the Ranch following the auction,

taking over payroll for Ranch employees, purchasing expensive equipment requested by Rose, and

preparing the employees for and funding the Futurity, among other tasks.

       123.     The Court finds that the credible evidence admitted at trial establishes that the

Aarons intended to perform under the Agreements and that there was no fraudulent inducement by

the Aarons. As a result, Rose’s fraudulent inducement claim against the Aarons fails, and she is

entitled to no damages on account of this claim.




                                                          89
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 90 of 121




                4.       Damages and Equitable Relief

                         a.        Exemplary Damages

        124.    The Aarons did not engage in any conduct that would merit the award of exemplary

damages under Texas. See TEX. CIV. PRAC. & REM. CODE § 41.003 (generally providing that

exemplary damages may be awarded based on clear and convincing evidence of fraud, malice or

gross negligence).

                         b.        Attorney’s Fees

        125.    Rose is not entitled to the reasonable and necessary attorneys’ fees, see TEX. CIV.

PRAC. & REM. CODE § 38.001 et seq. or TEX. CIV. PRAC. & REM. CODE § 134.005(b), because

reasonable and necessary attorneys’ fees are only available to the prevailing party.                          For the

reasons outlined above, Rose did not prevail on her claims against the Aarons or the Aarons claims

against her.

                5.       Disallowance of the Aarons’ Claims Under 11 U.S.C. § 502

        126.    The Aarons filed four proofs of claim against Carol Rose in Case No. 17-42053,

specifically, claim numbers 9, 10, 11 and12 in unliquidated amounts. The Aarons filed two proofs

of claim against Carol Rose, Inc. in Case No. 17-42058, specifically, claim numbers 4-5 in

unliquidated amounts.

        127.    The Aarons filed their claims using the official proof of claim form.

        128.    Claim numbers 10, 11, and 12 filed in Carol Rose’s bankruptcy case are duplicative

of claim number 9. These claims, therefore, should be disallowed as duplicative claims.

        129.    Claim number 5 filed in Carol Rose, Inc.’s bankruptcy case is duplicative of claim

number 4. This claim, therefore, should be disallowed as a duplicative claim.




                                                          90
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 91 of 121




       130.     In their proofs of claim (claim number 9 in Carol Rose’s bankruptcy case and claim

number 4 in Carol Rose, Inc.’s bankruptcy case), the Aarons are jointly asserting an unliquidated

claim against Carol Rose and Carol Rose, Inc., jointly and severally, based upon the Aarons’

counterclaim filed against Carol Rose and Carol Rose, Inc. in state court.

       131.     Joint and several liability is not an independent cause of action, but rather a

description of the extent of an individual defendant’s own substantive liability for the harm that is

caused by the individual defendant together with others. De La Cruz v. Kailer, 526 S.W.3d 588,

592 (Tex. App.—Dallas 2017, pet. ref'd). Here, Carol Rose was the president and sole owner of

Carol Rose, Inc., dominated its operations, guaranteed its obligations to Texas Star Bank, and,

with respect to the Aarons, entered into joint promises with Carol Rose, Inc. in connection with

the Confidential Term Sheet and Lease. Thus, there is a basis for holding Carol Rose and Carol

Rose, Inc. jointly and severally liable to the Aarons.

       132.     Based upon this Court’s findings of fact and conclusions of law, Rose’s objections

to the Aarons proofs of claim are sustained in part and overruled in part. The Aarons have

established an unsecured claim against Carol Rose and Carol Rose, Inc., jointly and severally, in

the total amount of $1,109,000 for breach of contract, plus $61,257.32 for Rose’s violations of the

TTLA, plus reasonable attorneys’ fees in an amount to be determined by this Court.

       D.       Weston’s Claims Against Rose

       1.              “Puff” Bidding and Liability under Texas Business and Commerce
                       Code § 2-328

       133.     First, Weston contends that Rose violated Texas law by using the Aarons as “puff”

bidders in order to deceive the auction attendees, including Weston. “Puffing” is a practice where

a person bids for the purpose of inflating the value of the property on behalf of those interested in

the sale, with an undisclosed understanding with the seller that the bidder or “puffer” will not be


                                                          91
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 92 of 121




held liable for his bids. See McMillan v. Harris, 110 Ga. 72, 35 S.E. 3341335 (Ga. 1900)

(discussing history of fraud in auctions). “Puffing” is considered fraud. Id.

        134.    Because of their special nature, auction sales are treated separately under the Texas

Uniform Commercial Code (“UCC”), primarily to define the moment at which a binding contract

of sale is formed and to specify when goods or bids may be withdrawn without liability. See 12

TEX. PRAC., Texas Methods of Practice § 25:43 (3d ed. 2018).

        135.    Sales of goods by auction are governed by Texas UCC § 2.328. Section 2.328

provides in pertinent part that “[1] if the auctioneer knowingly receives a bid on the seller’s behalf

or the seller makes or procures such a bid, and [2] notice has not been given that liberty for such

bidding is reserved, [3] the buyer may at his option avoid the sale or take the goods at the price of

the last good faith bid prior to the completion of the sale.” Id. § 2.328(d) (emphasis added).

        136.    The purpose of this provision, as noted by the Supreme Court of North Dakota

when construing its state’s identical provision, is to “protect the buyer from a seller who artificially

inflates the price of goods being auctioned. If the seller wishes to bid on [her] own goods, [s]he

must disclose this fact.” See Berg v. Hogan, 311 N.W. 200, 203 (N. Dakota 1981). As a result,

the provision should be construed liberally in favor of requiring a seller to disclose they are bidding

and for whom. Id.

        137.    Here, Rose and the auctioneers knew, but did not disclose to the auction attendees

or the public, including Weston, that Rose had agreed to sell many of her best horses to the Aarons.

The Aarons, who had already paid Rose for 39 of the 144 horses that went through the auction,

were actively bidding throughout the auction in order to “win” the horses and obtain their

registration papers as required by the Confidential Term Sheet. Rose used the Aarons to excite




                                                          92
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 93 of 121




other bidders so that the horses she had not already sold to the Aarons would fetch the “reserve”

prices she had secretly placed on many of them.

       138.     At trial, Lori Aaron candidly admitted that as a by-product of the Confidential Term

Sheet, the Aarons were “puff” bidding at the 2013 dispersal sale.

       139.     With respect to SHINERS LENA DOC, the Aarons’ last bid was $150,000, which

was the price on the Blue List. The Aarons, erroneously prompted by Lewis Stevens, stopped

bidding at $150,000. Weston continued to bid for the stallion and, eventually, won him for

$190,000.

       140.     Although Rose stood at the front of the auction and did not bid on any horses, she

effectively required the Aarons to do so on her behalf through the terms of the Confidential Term

Sheet. Rose benefited from the inflated price Weston paid for SHINERS LENA DOC.

       141.     For all of these reasons, the Court concludes that Rose and her agents engaged in

“puffing,” which triggered Texas UCC § 2.328.

       142.     With respect to SHINERS LENA DOC, the remedy Weston requests is rescission

of the sale. Weston’s request to return SHINERS LENA DOC to Rose in exchange for the

$190,000 she paid for that horse at the auction is discussed below.

                2.       Deceptive Advertisements and Texas Administrative Code § 67.70

       143.     Next, in support of her other claims, Weston contends that the auction was tainted

by Rose’s secret use of reserves. Rose responds that there was no secret to her use of reserve

prices at the auction. She argues that her “complete dispersal sale” was with reserve as a matter

of law based on the language of the dispersal sale catalog. Rose thereby seeks to distinguish her

“complete dispersal sale” from an “absolute auction.”




                                                          93
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 94 of 121




       144.     The content of auction advertisements is governed by Chapter 67 of the Texas

Administrative Code. The version of Chapter 67 applicable to the issues in the case was effective

from December 1, 2006, through December 31, 2013.

       145.     Chapter 67 provided in pertinent part: “If an auctioneer advertises an auction as

‘absolute’ or ‘without reserve’, no lots included may have a minimum bid. Advertising may

include the wording, ‘many lots are without reserve’; however, the auction may not be titled,

headed or called an ‘absolute’ or ‘without reserve’ auction unless all lots meet that criteria.” §

67.70(f). Requirements--Auctioneer, 16 TX ADC § 67.70.

       146.     An “absolute auction” is an auction where there are no minimum prices and no

reserves. See Pitchfork Ranch Co. v. Bar TL, 615 P.2d 541, 543 n.5 (Wyo. 1980) (recognizing

auctioneer’s understanding of the meaning of the term “absolute auction”); see also Marten v.

Staab, 537 N.W.2d 518, 525 (Neb. Ct. App. 1995), aff’d, 543 N.W.2d 436 (Neb. 1996) (describing

an “absolute” auction as an auction “without reserve”). In an “absolute auction” the items being

auctioned will be sold to the highest bidder. Id. at 523. This principle is codified in Texas

Administrative Code § 67.10(3), which defines an “auction without reserve” or “absolute auction”

as “[a]n auction in which property put up for sale is sold to the highest bidder, where the seller

may not withdraw the property from the auction after the auctioneer calls for bids unless no bid is

made in a reasonable time, and where the seller may not bid himself or through an agent.”

       147.     Chapter 67 does not define the term “dispersal sale.” The term “dispersal sale” is

sometimes used to describe the sale of livestock of a farmer or livestock breeder who is

discontinuing business. See WYO. STAT. ANN. § 11-22-101(a)(iii)(A) (“‘Livestock market’ means

a place operated for profit as a public market . . . in which livestock are received, held for sale,

sold or offered for sale at either public auction or private sale, except that this act does not apply



                                                          94
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 95 of 121




to . . . [a]ny place used solely for a dispersal sale of the livestock of a farmer, dairyman, livestock

breeder or feeder who is discontinuing business . . . .”); see also IDAHO ADMIN. CODE R.

35.01.02.134 (in a statute addressing the exempt sales of livestock, “Those groups expressly

exempted from chartering requirements are . . . [a]ny place or operation conducted for a dispersal

sale of the livestock of a farmer, dairyman, livestock breeder, or feeder who is discontinuing said

business and no other livestock is sold or offered for sale.”).

       148.     The common meaning ascribed to the words shows that “absolute” is synonymous

with “complete,” and a reasonable person would interpret a “complete dispersal sale” to mean an

“absolute dispersal sale.” See Absolute, BLACK’S LAW DICTIONARY (6th ed. 1990) (absolute

means “complete”); see also Complete, MERRIAM-WEBSTER ONLINE DICTIONARY 2018, available

at http://www.merriam-webster.com (25 May 2018) (complete means “total, absolute”).

       149.     The auction expert for the Aarons, Mr. Mike Brandly, testified that Rose’s

advertisements gave the impression that the “complete dispersal sale” was an “absolute auction.”

He opined that to advertise a sale as complete and then not conduct it that way is a “massive and

egregious” problem.

       150.     Other witnesses, including Eleise Blake, Trey Neal, and Jay McLaughlin, equated

a “complete dispersal sale” with an auction in which a high bidder wins with no reserve.

       151.     Nonetheless, Rose asserts that her use of reserves was authorized based on a single

sentence in the dispersal sale catalog that states: “The right to bid is reserved for all consignors

unless otherwise announced.”

       152.     The 2006 version of § 67.70 explicitly prohibits a party, like Rose, from misleading

the public by concealing inconsistent auction terms in fine print. The 2006 version of § 67.70

contained the following auction requirement that is absent from the current version:



                                                          95
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 96 of 121




       (i) Any statement in an advertisement for an auction that alters the meaning of another
           statement in the advertisement must be in a type font at least as large as the type font of
           the statement it alters.

       153.     Apart from subsection (i) and a few other differences, the 2006 and current versions

of § 67.70 are otherwise identical.

       154.     The Court concludes that Rose failed to comply with the 2006 version of § 67.70.

Rose advertised the 2013 dispersal sale as a “complete” sale of her horses and equipment. The

advertised “complete” or “absolute” nature of the dispersal sale is inconsistent with Rose’s use of

reserves. Moreover, Rose cannot rely on an inconsistent statement buried on page 14 and typed

in small print, because any alleged statements that the “complete dispersal sale” was conducted

with a reserve were not nearly in the same font and font size as the advertised statements that the

dispersal sale was a complete sale of Rose’s horses and equipment.

       155.     Thus, as Brandly explained, it was “otherwise announced” that there would be no

reserve. In fact, it was otherwise announced in large prominent bold letters in the sale catalog

through the repeated use of the term “complete dispersal sale.” This general announcement was

reinforced by the specific announcement that the last horse of the day, YURS AND MINE, was

the only horse with a reserve.

       156.     Even if the current of the version of § 67.70 was applicable, Rose also failed to

comply with the standards of practice applicable to conducting an auction. In fact, the current

language broadly prohibits all “misleading” statements which certainly encompasses Rose’s

actions. Specifically, Rose, directly and through her agents, made false and misleading statements

in their advertisements and sale catalog in violation of § 67.70(a)(4).

       157.     The Court, therefore, concludes that advertising an auction as a “complete dispersal

sale” but then conducting such an auction “with reserves” was deceptive to the public, including



                                                          96
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 97 of 121




Weston. Although Chapter 67 does not contain a private right of action or remedy for Weston, the

Court’s conclusion is relevant to Weston’s remaining claims against Rose.

                3.       Common Law Fraud, Fraudulent Inducement, Fraud by Non-
                         Disclosure

       158.     As previously discussed with respect to the Aarons’ claims against Rose, a fraud

claim requires proof that a party: (1) made a material representation that was false, (2) knew the

representation was false or made it recklessly as a positive assertion without any knowledge of its

truth, (3) intended to induce the other party to act upon the representation, and (4) the other party

actually and justifiably relied on the representation and suffered an injury. Ernst & Young, L.L.P.

v. Pac. Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001).

       159.     Fraudulent inducement is a subtype of fraud for when a party has been fraudulently

induced into entering into a contract. Haase v. Glazner, 62 S.W.3d 795, 797-98 (Tex. 2001)

(recognizing that fraudulent inducement requires that “a party has been induced to enter a

contract”); accord Wilmont v. Bouknight, 466 S.W.2d 219, 277 (Tex. App.—Houston [1st Dist.]

2015, pet denied) (holding fraudulent inducement is a particular type of a fraud that arises only in

the context of a contract). An essential element of a fraudulent inducement claim is “proof that a

party relied to its detriment on an alleged misrepresentation.” Haase, 62 S.W.3d at 798.

       160.     Fraud by nondisclosure is another subcategory of fraud. Schlumberger Tech. Corp.

v. Swanson, 959 S.W.2d 171, 181 (Tex. 1997). To establish fraud by nondisclosure, a claimant

must prove (1) the defendant failed to disclose facts to the plaintiff, (2) the defendant had a duty

to disclose those facts, (3) the facts were material, (4) the defendant knew the plaintiff was ignorant

of the facts and the plaintiff did not have an equal opportunity to discover the facts, (5) the

defendant was deliberately silent when it had a duty to speak, (6) by failing to disclose the facts,

the defendant intended to induce the plaintiff to take some action or refrain from acting, (7) the

                                                          97
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 98 of 121




plaintiff relied on the defendant's nondisclosure, and (8) the plaintiff was injured as a result of

acting without that knowledge. Horizon Shipbuilding, Inc. v. Blyn II Holding, LLC, 324 S.W.3d

840, 850 (Tex. App. -- Houston [14th Dist.] 2010, no pet.).

       161.     Here, as previously discussed, the dispersal sale catalog falsely represented that the

auction was a “complete dispersal sale,” meaning that all bidders attending the auction would have

a fair opportunity to bid on horses, all bidders would be treated equally, the highest bidder at the

auction would prevail as the purchaser, and there would be no reserve.

       162.     The auction participants, including Weston, relied on Rose’s representations

concerning the nature of the auction in deciding to attend the auction, and therefore those

representations were material. See Italian Cowboy Partners v. Prudential Ins., 341 S.W.3d 323,

337 (Tex. 2011). In fact, Mr. Brandly explained that there is no more important or material term

of an auction than whether it is subject to reserve. The dispersal sale catalog made several

references to the auction being a “complete dispersal sale,” and witnesses, including Weston,

testified that they relied on that representation, which induced them to attend the auction.

       163.     Rose herself admitted that she marketed the auction as a “complete dispersal sale”

in order to garner good attendance and to obtain the highest possible prices for the horses she

planned to sell. This testimony is consistent with Brandly’s expert testimony. Brandly testified

that a complete dispersal sale label was synonymous with an “absolute auction.” Brandly testified

that an absolute auction signals that “everything is selling” and the seller is going out of business.

The purpose is to “draw far bigger crowds, much more vigorous bidding,” and that suggesting that

everything is selling is “quite seductive.”

       164.     A “complete dispersal sale” was consistent with Rose’s representations to the

Aarons that she intended to get out of the horse business.



                                                          98
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 99 of 121




       165.     The auction participants, including Weston, relied on additional misrepresentations

that occurred during the auction. Weston observed the Aarons’ bidding beginning with the first

Blue List horse which appeared to sell for $100,000, when, in reality, the Aarons paid only $45,000

for the horse pursuant to the Confidential Term Sheet. Weston also witnessed and was influenced

by the bidding on SHINER NAMED SIOUX, which appeared to sell for $850,000, when, in

reality, the Aarons paid only $750,000 for the stallion pursuant to the Confidential Term Sheet.

The false bidding on the Blue List Horses were material representations because those

representations were important to Weston in making her decision to bid.

       166.     Weston also relied on the auctioneers’ misrepresentations. Auctioneers are bound

by various standards of practice and rules for auctions, including that the auctioneer “may not

knowingly use or permit the use of false bidders at any auction.” TEX. ADMIN. CODE §67.70(c)(3).

When accepting the Aarons’ false bids, with respect to the Blue List Horses, the auctioneers made

material misrepresentations to Weston that the bidding above those Blue List Horse prices were

legitimate.

       167.     Rose hired the announcers and auctioneers and they worked on her behalf. The

Court finds that the auctioneers were agents of Rose that were acting under her actual and apparent

authority.

       168.     The misrepresentations of the announcers and auctioneers are thus imputed to Rose.

See NationsBank v. Drilling, 922 S.W.2d 950, 952–53 (Tex. 1996) (discussing apparent authority).

Furthermore, Rose’s conduct regarding the concealment of the Confidential Term Sheet from the

auction attendees, including Weston, was deceptive and itself constitutes fraudulent omission. See

Ten-Cate v. First Nat’l Bank, 52 S.W.2d 323, 326 (Tex. App—Fort Worth 1932, no writ); Douglas




                                                          99
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 100 of 121




v. Neill, 545 S.W.2d 903, 905–06 (Tex. App.—Texarkana 1977, writ ref’d n.r.e.) (false

representation can be established by conduct or concealment).

       169.    With respect to materiality, Rose testified that two main parts in a horse transaction

are: (1) what horse is being purchased and (2) the purchase price.

       170.    Mr. Brandly explained that value is an opinion, and that people who are bidding at

auctions, which is a “collaborative effort,” gauge value based on what other people are bidding.

He explained: “People look across the room. They see what other people are bidding.” He

testified that there is “no question” that other bidders rely upon the representations of value being

made through their bids and that “it’s not even debatable” that representations of bids affect the

judgement of other bidders.

       171.    Mr. Brandly used the $850,000 false bid on SHINER NAMED SIOUX as an

example. He opined that the false bid would cause other people to believe that the auctioned horses

were worth more than the bidders may have previously thought and that the very next horse that

came into the ring would “naturally” be affected by the fact that the prior horse went for more than

what many were expecting.

       172.    The Court concludes that Weston actually and justifiably relied on Rose’s material

and false representations concerning the nature of the auction in the dispersal sale catalog as well

as the material misrepresentations during the auction, including the false bidding by the Aarons

and false representations by the announcers and auctioneers. Weston’s bids on the horses she

purchased at the auction were influenced Rose’s material omissions as well as her material and

false representations, and, therefore, the omissions and misrepresentations caused injury to

Weston.




                                                         100
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 101 of 121




       173.    The Court, therefore, concludes that Weston established claims for fraud,

fraudulent inducement, and fraud by non-disclosure. Weston’s request for an award of her actual

damages on account of Rose’s fraud, plus pre- and post-judgment interest, is discussed below.

               4.        Negligence and Negligent Misrepresentation

       174.    In order to succeed on a claim of negligence, Weston must prove that: (1) Rose

owed a legal duty to Weston; (2) Rose breached the duty; and (3) Rose’s breach of the duty

proximately caused Weston’s injury. See Nabors Drilling, U.S.A., Inc. v. Escoto, 288 S.W.3d 401,

404 (Tex. 2009).

       175.    In order to succeed on a claim of negligent misrepresentation, Weston must prove

that: (1) the representation was made by Rose in the course of her business, or in a transaction in

which she had a pecuniary interest, (2) Rose supplied ‘false information’ for the guidance of others

in their business, (3) Rose did not exercise reasonable care or competence in obtaining or

communicating the information, and (4) Weston suffered pecuniary loss by justifiably relying on

the representation. Fed. Land Bank Ass’n of Tyler v. Sloane, 825 S.W.2d 439, 442 (Tex. 1991)

(adopting RESTATEMENT (SECOND) OF TORTS § 552 (1977)); accord McCamish, Martin, Brown &

Loeffler v. F.E. Appling Interests, 991 S.W.2d 787, 792 (Tex. 1999).

       176.     Having found Rose is liable for the intentional tort of fraud, the Court finds that

addressing the negligence causes of action will not impact the Court’s final judgment. However,

certainly under the lower negligence standard, Rose is also liable.

       177.    Courts have held that a general duty to disclose information may arise in an arm’s-

length business transaction even when a party makes a partial disclosure that, although true,

conveys a false impression. See, e.g., McCarthy v. Wani Venture, A.S., 251 S.W.3d 573, 585 (Tex.

App.—Houston [1st Dist.] 2007, no pet.); see also NuVasive, Inc. v. Renaissance Surgical Ctr.



                                                         101
     Case 17-04104     Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 102 of 121




North, L.P., 853 F.Supp.2d 654, 663 (S.D. Tex. 2012) (holding that a duty to disclose can exist

absent a fiduciary relationship, including in an arm’s length transaction in which a seller’s partial

disclosure conveys a false impression). Further, silence may be equivalent to a false representation

when the particular circumstances impose a duty on the party to speak and he deliberately remains

silent. Bradford v. Vento, 48 S.W.3d 749, 755 (Tex. 2001).

       178.       The Court incorporates its prior findings, which demonstrate that Rose breached

these duties owed to the auction attendees, including Weston, regarding communicating the nature

of the auction.

                  5.       Texas Theft Liability Act

       179.       The Texas Theft Liability Act, TEX. CIV. PRAC. & REM. CODE § 134.001, et seq.,

provides a private cause of action for many different forms of theft. To recover for a civil theft

under the TTLA, a plaintiff must establish: (1) the plaintiff had a possessory right to property; (2)

the defendant unlawfully appropriated property in violation of the theft provisions of the Texas

Penal Code; and (3) the plaintiff sustained damages as a result of the theft. Wellogix, Inc. v.

Accenture, LLP, 788 F.Supp.2d 523, 542 (S.D. Tex. 2011). See TEX. CIV. PRAC. & REM. CODE §§

134.002, 134.003; TEX. PEN. CODE § 31.03.

       180.       “Appropriate” means to “acquire or otherwise exercise control over property other

than real property.” TEX. PEN. CODE § 31.01(4). Appropriation of property is unlawful if (1) it is

without the owner's effective consent; [or] (2) the property is stolen and the actor appropriates the

property knowing it was stolen by another....” TEX. PENAL CODE § 31.03(a)-(b)

       181.       Consent cannot be effective if it was induced by deception. The Texas Penal Code

defines “deception” as:




                                                           102
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 103 of 121




       (A)     creating or confirming by words or conduct a false impression of law or fact, that
               is likely to affect the judgment of another in the transaction, and that the actor does
               not believe to be true;

       (B)     failing to correct a false impression of law or fact, that is likely to affect the
               judgment of another in the transaction, that the actor previously created or
               confirmed by words or conduct; and that that the actor does not now believe to be
               true; or

       (C)     preventing another from acquiring information likely to affect her judgment in the
               transaction.

TEX. PEN. CODE §31.01(1)(A-C); see also Haler v. Boylington Cap. Grp., 411 S.W.3d 631, 636

(Tex. App.—Dallas 2013, pet. denied) (unlawful appropriation element for TTLA claim shown by

evidence showing that defendant misrepresented the financial condition of an entity and how

plaintiff’s funds would be used); Texas Int. Conveyor Sys., Inc. v. Innovative Conveyor Concepts,

Inc., 300 S.W.3d 348, 377 (Tex. App.—Dallas 2009, pet. denied) (unlawful appropriation element

for TTLA claim shown by evidence that former employee took office equipment and monies for

compensation of other employees).

       182.    Here, Weston paid $288,075.00 for the purchase of several horses and embryos at

the dispersal sale. Such purchase monies constitute “property” under the TTLA, the appropriation

of which by Rose is actionable. See TEX. CIV. PRAC. & REM. COde §§ 134.002, 134.003; TEX.

PEN. CODE § 31.03.

       183.    Second, the evidence at trial established deception by Rose. Rose knew the Aarons

were making bids they were not obligated to pay with respect to the Blue List Horses. Rose also

knew the prices displayed for the audience on the tote board at the auction were false prices with

respect to the Blue List Horses.

       184.    Weston relied on these false representations when making decisions and judgments

about which horses to bid on and to purchase at the auction. Weston testified, credibly, that she



                                                         103
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 104 of 121




relied on the false representations in bidding on her horses, including, but not limited, to SHINERS

LENA DOC. When asked: “Had you known the truth about the price or arrangement on a SHINER

NAMED SIOUX, would you have even bid on SHINERS LENA DOC?” Weston’s answer was

clear, unequivocal, and uncontested: “Forget it. No Way.” Similarly, when asked if she had known

that the Aarons were bidding on some of their own horses, whether she would have bid on any

horse, Weston responded clearly – “No.”

       185.    The Court finds and concludes that Rose’s material omissions, false

representations, and deception induced Weston to make her purchases, and thereby vitiated any

effective consent of Weston to tender purchase monies to Rose. See TEX. CIV. PRAC. & REM. CODE

§§ 134.002, 134.003; TEX. PEN. CODE §§ 31.01(1)(A-C), 31.03.

       186.    Finally, Weston was harmed. Weston testified, and the evidence demonstrated, that

in reliance on the various misrepresentations, she spent over $288,000 at the auction that she would

not have spent but for the false representations. Weston has requested rescission with respect to

the $190,000 she paid for SHINERS LENA DOC, leaving a balance of $98,000 (less the $21,941

the Weston Parties recovered from the horse auction in San Antonio).

       187.    Weston requests an award of her actual damages, plus pre- and post-judgment

interest, as well as her attorneys’ fees under the TTLA. The TTLA provides that “[e]ach person

who prevails ... shall be awarded court costs and reasonable and necessary attorney’s fees.” TEX.

CIV. PRAC. & REM. CODE § 134.005(b). Weston’s request for damages and her attorneys’ fees is

discussed below.

       188.    In addition, Weston requests exemplary damages of three times the amount of her

actual damages as a result of Rose’s fraud and violations of the TTLA. While exemplary damages

awards are generally limited to two times the amount of economic damages, such limitations do



                                                         104
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 105 of 121




not apply when a defendant is found to have committed conduct knowingly and intentionally

described as a felony in Texas Penal Code. See TEX. CIV. PRAC.& REM. CODE § 41.008(c), (d).

       189.    In general, as previously discussed, “exemplary damages may be awarded only if

the claimant proves by clear and convincing evidence that the harm with respect to which the

claimant seeks recovery of exemplary damages results from: (1) fraud; (2) malice; or (3) gross

negligence. See TEX. CIV. PRAC. & REM. CODE § 41.003(a)-(b). See also Texaco, Inc. v. Phan,

137 S.W.3d 763 (Tex. App.—Houston [1st Dist.] 2004, no pet). The determination of whether to

award exemplary damages is within the discretion of the trier of fact. TEX. CIV. PRAC. & REM.

CODE § 41.010.

       190.    The following factors are relevant in determining whether an award of exemplary

damages is appropriate against Rose and Rose, Inc. (1) the nature of the wrong; (2) the character

of the conduct; (3) the degree of culpability of the Rose Parties; (4) the situation and sensibilities

of all parties involved; (5) the extent to which such conduct offends a public sense of justice and

propriety; (6) compensation for inconvenience caused by the conduct; and (7) the size of an award

needed to deter similar wrongs in the future. See Tex. Pattern Jury Charge 28.7A; Alamo National

Bank v. Kraus, 616 S.W.2d 908, 910 (Tex. 1981); Hofer v. Lavender, 679 S.W.2d 470, 474 (Tex.

1984); Transportation Ins. Co. v. Moriel, 879 S.W.2d 10, 29–30 (Tex. 1994).

       191.    Here, under the clear and convincing evidence standard, the Court concludes that

exemplary damages are not warranted. Rose’s misconduct has exposed her to liability, but she did

not act maliciously or engage in the sort of extreme misconduct, over and above her fraud and

violations of the TTLA, that would support exemplary damages.




                                                         105
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 106 of 121




               6.        Conspiracy, Aiding and Abetting

       192.    On page 25 of the parties’ joint pre-trial order, in a section entitled “The Weston

Parties’ State Law Claims Against the Rose Parties,” Weston asserts a claim against the Rose

Parties for “Conspiracy, Aiding and Abetting” in connection with the Weston Parties’ request for

allowance of their claim. “Weston contends that Rose should be jointly and severally liable for

the actions and torts committed by her co-conspirators, the Aarons, Mr. Stevens, and the

Auctioneers.” Weston further contends that “[e]ach of these assisted and encouraged each other

before, during, and after the ‘Complete Dispersal Sale.’”

       193.    Once an underlying tort is established, a civil conspiracy extends liability in tort

beyond the active wrongdoer to those who knowingly planned, assisted or encouraged the

wrongdoer’s acts. See Carroll v. Timmers Chevrolet, Inc., 592 S.W.2d 922, 925-26 (Tex. 1979).

Accordingly, the elements of a civil conspiracy are “(1) two or more persons; (2) an object to be

accomplished; (3) a meeting of the minds on the object or course of action; (4) one or more

unlawful, overt acts; and (5) damages as a proximate result.” Tri v. J.T.T., 162 S.W.3d 552, 556

(Tex. 2005). An overt act is an outward act done in furtherance of the conspiracy. Massey v.

Armco Steel Co., 652 S.W.2d 932, 934 (Tex. 1983).

       194.    A concert-of-action theory imposes liability for substantially assisting and

encouraging a wrongdoer in a tortious act. See Juhl v. Airington, 936 S.W.2d 640, 644 (Tex.

1996). This is a lesser showing than a civil conspiracy which requires a specific intent and

agreement to commit the tortious act. See id.

       195.    Courts within Texas recognize two iterations of the theory. First, as articulated by

Prosser and Keeton, liability is imposed for “[a]ll those who, in pursuance of a common plan or

design to commit a tortious act, actively take part in, or further it by cooperation or request, or who



                                                         106
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 107 of 121




lend aid or encouragement to the wrongdoer or ratify and adopt the wrongdoer’s acts done for their

benefit, are equally liable.” Id. at 642 (quoting W. Page Keaton et al. PROSSER AND KEETON

ON THE LAW OF TORTS § 46, at 323 (5th ed. 1984)). Second, as articulated by the Restatement

(Second) of Torts, liability is imposed on a person for conduct of another which causes harm in

one of three scenarios: if the person (a) does a tortious act in concert with the other or pursuant to

a common design with him, or (b) knows that the other’s conduct constitutes a breach of duty and

gives substantial assistance or encouragement to the other so to conduct himself, or (c) gives

substantial assistance to the other in accomplishing a tortious result and his own conduct,

separately considered, constitutes a breach of duty to the third person. See id.

       196.     Here, Weston asserts a conspiracy or concert of action between Rose, the

auctioneers, Lewis Stevens, and the Aarons to defraud the auction attendees through the secret use

of reserves and the failure to disclose the true ownership of the horses being auctioned. Weston

has established that Rose engaged in fraud and violated the TTLA. In addition, Weston seeks to

hold Rose liable for any wrongdoing by the Aarons, the auctioneers, and Lewis Stevens in

furtherance of the alleged conspiracy. However, according to the parties’ joint pre-trial order,

Weston has not asked this Court to decide any of her tort claims against the Aarons, the auctioneers

or Stevens.

       197.     At Rose’s request, the Aarons’ pre-auction purchase of 39 Blue List Horses was

confidential.   Rose’s attorney, Stevens, assured the Aarons that their pre-auction purchase

agreement was ethical and common in the industry.

       198.     With respect to the dispersal sale catalog, the Aarons and the auctioneers had no

role in its creation or distribution. The Aarons and the auctioneers did not have any authority over

Rose’s disclosures of the ownership of the various horses in the dispersal sale catalog.



                                                         107
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 108 of 121




        199.     The auctioneers were aware that the Aarons would be bidding on their own horses

at the auction, because Rose told them so when she met with them on the morning of the auction.

The auctioneers did not know the Aarons and they were unaware of the specific terms of the

Confidential Term Sheet. In particular, Weston did not establish that the auctioneers were aware

that Rose required the Aarons to “win” the bidding on the Red List Horses in order to obtain the

registration papers or that the auctioneers conspired with Rose so that the Aarons would win the

bidding on the Red List Horses.

        200.     Stevens reviewed the portion of the proposed catalog that contained notices, special

notices, terms and conditions, and he made minor, stylistic changes. Stevens had no input into or

authority over Rose’s disclosures relating to the horses in the catalog. However, Stevens drafted

the Confidential Term Sheet signed by Rose and the Aarons, and he was aware that the Aarons

would be bidding on the Blue List Horses, which the Aarons had already purchased, and he was

aware that the Aarons had to “win” the bidding in order to get the registration papers. In addition,

Stevens helped Rose prepare the auction binders, and he was aware the Rose was placing reserves

on nearly all the horses that she planned to auction.

        201.     In contrast, the Aarons were unaware of and had no control over Rose’s use of

reserves during the auction (other than those for the horses on the Blue List, which were not

technically “reserves”). The Aarons did not assist in the preparations for the auction, hire the

auctioneers or Stevens, or have any authority to direct the auctioneers’ communications during the

auction. Further, the Aarons did not arrive until moments before the auction began, and they had

no knowledge of any disclosures the auctioneers might have made to the other attendees prior to

their arrival.




                                                          108
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 109 of 121




       202.    The Aarons did not benefit from Rose’s demand for confidentiality with respect to

their pre-auction purchase agreement for the Blue List Horses or from Rose’s use of reserves for

the balance of the horses offered at the auction. The Aarons were bidding dollar-for-dollar with

other auction attendees on the non-Blue List Horses, and, with respect to the Red List Horses, they

were as vulnerable as everyone else to any price distortions caused by Rose’s use of reserves and

her requirement that the Aarons “win” the Blue List Horses.

       203.    The Aarons and Stevens did not share in any of the proceeds Rose received from

the auction and never expected to do so. The two auctioneers received a percentage of the auction

sales, which is customary in the industry, and Stevens was paid for his time assisting Rose at the

auction at his normal hourly rate.

       204.    Even assuming Weston established a tortious act by the Aarons, Stevens, and the

auctioneers, the Court concludes that Weston has not established that Rose had a specific intent or

agreement to assist them or, specifically, to assist the Aarons in a conspiracy to defraud Weston

and the other auction attendees. The preponderance of the credible evidence establishes that Rose

and the Aarons did not have any common purpose and that Rose did not knowingly assist the

Aarons in a tortious act. The Court, therefore, concludes that Weston has failed to establish a

claim against the Rose Parties for conspiracy or aiding and abetting.

               8.        Nondischargeability under 11 U.S.C. § 523(a)(2)(A)

       205.    Weston seeks a judgment of non-dischargeability as to her claims against Rose,

individually. Section 523(a)(2)(A) of the Bankruptcy Code provides that the bankruptcy discharge

does not apply to a debt owed by an individual debtor “for money, property, services . . . to the

extent obtained by false pretenses, a false representation, or actual fraud. . .” The Fifth Circuit




                                                         109
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 110 of 121




distinguishes between “false pretenses and false representation” on the one hand, and actual fraud

on the other. RecoverEdge LP v. Pentecost, 44 F.3d 1284, 1292 (5th Cir. 1995).

                     a. False Pretenses or False Representation

       206.    First, Weston seeks a non-dischargeable judgment based on false pretenses or false

representations.

       207.    The elements of false pretenses or false representations are: (1) a knowing and

fraudulent falsehood; (2) describing past or current facts; and (3) that was relied upon by the other

party. In re Janney, 557 B.R. 476, 479 (Bankr. M.D. La. 2016) (citing RecoverEdge, 44 F.3d at

1292–93). The creditor’s reliance need not be objectively reasonable, just subjectively justifiable.

Field v. Mans, 516 U.S. 59, 76 (1995).

       208.    Here, Rose intentionally concealed the Confidential Term Sheet from the 600

registered bidders at the auction, including Weston. Rose testified that she thought such disclosure

would “upset” the auction participants.

       209.    The dispersal sale catalog had been printed prior to Rose’s deal with the Aarons.

Nonetheless, Rose could have informed auction participants of the pre-auction sale of 39 horses to

the Aarons at the start of the auction. She did no such thing. Instead, during the auction, Rose

stood at the front and watched as the Aarons placed bids on the 39 Blue List Horses that she knew

they would not have to pay based on the Confidential Term Sheet.

       210.    Rose’s concealment of the Confidential Term Sheet was a false representation.

Courts, including the Fifth Circuit, have repeatedly held that silence regarding a material fact can

constitute a false representation. In re Selenberg, 856 F.3d 393, 399 (5th Cir. 2017); see also

Arnette, 454 B.R. at 698 (“False representations need not be overt. ‘When one has a duty to speak,

both concealment and silence can constitute fraudulent representation,’” quoting In re Mercer, 246



                                                         110
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 111 of 121




B.R. 391, 404 (5th Cir. 2001)). In Selenberg, the debtor argued that the false representations were

not made with intent or purpose to deceive. The Fifth Circuit noted that “[a]n intent to deceive

may be inferred from ‘reckless disregard for the truth or falsity of a statement combined with the

sheer magnitude of the resultant misrepresentation.’” Id. at 400.

        211.    In addition to her concealment of the Confidential Term Sheet, Rose and her agents

made affirmative misrepresentations to the auction attendees, including Weston, during the

auction. For example, they affirmatively misrepresented that a SHINER NAMED SIOUX sold

for $850,000 when, in fact, the Aarons had already paid $750,000 for the stallion.

        212.    Rose also affirmatively misrepresented the nature of the auction by calling it a

“complete dispersal sale,” thereby misrepresenting her intention to use reserves.

        213.    Weston justifiably relied on Rose’s silence and her affirmative misrepresentations

in placing her bids at the auction.

        214.    The Court concludes that the auction was conducted under false pretenses and that

Rose obtained Weston’s money under false pretenses.

        215.    Weston requests a non-dischargeable judgment for her actual, direct damages on

account of Rose’s misrepresentations. Weston also requests that the non-dischargeable judgment

include her attorney’s fees (based on her successful TTLA claim) as well as pre- and post-judgment

interest.

        216.    Weston’s request for a non-dischargeable award of damages, plus pre- and post-

judgment interest as well as her attorneys’ fees, is discussed below.

                      b. Actual Fraud

        217.    Alternatively, Weston seeks a non-dischargeable judgment based on Rose’s fraud.




                                                          111
       Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 112 of 121




         218.     The elements of “actual fraud” under § 523(a)(2)(A) generally correspond with the

elements of common law fraud in Texas, and include: (1) the debtor made a representation; (2) the

debtor knew the representation was false; (3) the representation was made with intent to deceive

the creditor; (4) the creditor actually and justifiably relied on the representation; and (5) the creditor

sustained a loss as a proximate result. In re Mercer, 246 F.3d 391, 403 (5th Cir. 2001). See also

In re Ritz, 832 F.3d 560, 565 (5th Cir. 2016) (noting that since Husky Int'l Elecs., Inc. v. Ritz, –––

U.S. ––––, 136 S.Ct. 1581, 1586, 194 L.Ed.2d 655 (2016), the term “actual fraud” in section

523(a)(2)(A) encompasses forms of fraud that can be effected without false representation).

         219.     The U.S. Supreme Court recently broadened the scope of “actual fraud” in 11

U.S.C. § 523(a)(2)(A). In Husky, the Court commented that “actual” means “moral turpitude or

intentional wrong” (in the common-law fraud context), and “fraud” means deception or trickery,

though the term is difficult to precisely define. Id. at 1586–87.14 Another bankruptcy court defined

actual fraud as “any deceit, artifice, trick or design involving direct and active operation of the

mind, used to circumvent and cheat another—something said, done or omitted with the design of

perpetrating what is known to be a cheat or deception.” In re Janney, 557 B.R. 476, 480 (Bankr.

M.D. La. 2016).

         220.     In this case, the Court has already determined that Rose committed fraud and

incorporates all of those findings and conclusions here. Rose made representations to Weston that

she knew were false. Rose intended to deceive Weston and the other auction attendees. Weston

actually and justifiably relied on Rose’s misrepresentations and was damaged as a result.



   14
      Prior to Husky, the Fifth Circuit required that a misrepresentation by the debtor was a necessary element of
“actual fraud.” The following are the five pre-Husky elements for “actual fraud” in the Fifth Circuit: (1) the debtor
made representations, (2) at the time they were made the debtor knew they were false, (3) the debtor made
representations with the intention and purpose to deceive the creditor, (4) that the creditor relied on such
representations, and (5) that the creditor sustained losses as a proximate result of the representations. In re Selenberg,
856 F.3d 393, 398 (5th Cir. 2017).

                                                           112
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 113 of 121




       221.    For purposes of § 523(a)(2)(A), Weston’s damages on account of Rose’s fraud are

coextensive with Weston’s damages arising from Rose’s violations of the TTLA.

       222.    Weston requests a non-dischargeable judgment awarding her actual, direct damages

on account of Rose’s fraud. Weston’s request for an award of damages, plus interest and her

attorneys’ fees, is discussed below.

               9.        Damages and Attorneys’ Fees

       223.     Weston requests an award of actual, direct damages against Rose and Rose, Inc.

on account of Rose’s fraud and misrepresentations, as well as her violations of the TTLA, in the

following amounts: pre-auction damages of $4,557.94, auction damages of $288,075.02, and post-

auction damages of $181,325.18. Weston also requests pre- and post-judgment interest as well as

her attorneys’ fees.

                         a.        Pre-Auction Damages – $4,557.94

       224.      Weston testified and produced additional evidence that she incurred $4,557.94 in

out-of-pocket damages prior to attending the auction in reliance on the representations made by

Rose. But for Rose’s representations about the nature of the dispersal sale, none of these

expenditures would have been made. The Court finds that these constitute direct out-of-pocket

damages that were the necessary and usual result of the Rose Parties’ conduct as described herein.

                         b.        Auction Damages – $288,075.00

       225.    Weston incurred $288,075.00 in out-of-pocket damages while at the auction in

reliance on the representations made by Rose. Weston testified that none of these out-of-pocket

amounts would have been spent but for the representations made before and during the auction,

including the advertising, the dispersal sale catalog, the admitted false bidding by the Aarons, and




                                                         113
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 114 of 121




other false representations made by Rose’s announcers and auctioneers. The Court finds that these

constitute direct damages that were the necessary and usual result of Rose’s conduct.

                         c.        Post-Auction Damages – $181,325.18

       226.    After the auction, Rose sent Weston monthly invoices for the care, boarding, and

expenses associated with the horses Weston had purchased at the dispersal sale. The total amount

of the invoices was $181,325.18 from the date of the dispersal sale until the horses (with the

exception of SHINERS LENA DOC) were sold at an auction in San Antonio.

       227.    Equis Equine has filed a claim for the amounts it paid Rose on account of the

invoices Rose sent to Weston. Rose objects to the standing of Equis Equine to seek damages.

Rose argues that Equis Equine could not have been injured by Rose’s conduct, because Weston

did not form Equis Equine and transfer the horses to it until after the auction. However, Rose sent

monthly bills to Weston, not Equis Equine, and Weston has standing to seek damages.

       228.    The Court finds that the means used to allocate expenses to the Rose horses was

reasonable and conservative. The Court finds that these constitute direct damages that were the

necessary and usual result of Rose’s conduct as described herein. In addition, the Court finds that

as a result of reasonable mitigation efforts, this amount should be reduced by $36,040, which

represents the sale proceeds for the Rose horses (with the exception of SHINERS LENA DOC).

                         d.        Weston’s Mitigation

       229.    Weston sold all but one of the horses she purchased at Rose’s dispersal sale at a

reputable sale in San Antonio. Weston has credited those amounts to Rose in her total calculation

of damages. The Court finds that there was no evidence suggesting that the San Antonio sale was

not a reasonable sale or that such mitigation was not reasonable. The Court further finds, as




                                                         114
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 115 of 121




described above, that the damage calculations above accounted for the reasonable mitigation

efforts by the Weston Parties.

                         e.        SHINERS LENA DOC and Rescission

       230.    Weston has been unable to sell SHINERS LENA DOC and has requested that Rose

return the purchase price of $190,000 for Lena Doc in exchange for returning the stallion to Rose.

Weston and Rose both testified that Weston had requested her money back and to return Lena Doc

in 2014 but that Rose refused. The Court further finds that the special equitable considerations as

described herein and because of fraudulent conduct, justify the imposition of the equitable remedy

of rescission in this case as to SHINERS LENA DOC. The rescission amount of $190,000 is

included in the Auction damages above.

                         f.        Pre- and Post-Judgment Interest

       231.    As previously discussed, Weston established actual, direct damages in the total

amount of $437,918.12.

       232.    Weston requests an award of pre-judgment interest. Because no federal statute sets

the pre-judgment interest rate, the Court looks to state law. See, e.g., In re Ritz, 567 B.R. 715, 769

(Bankr. S.D. Tex. 2017). Under Texas law, an equitable award of prejudgment interest should be

granted to a prevailing party in all but exceptional circumstances.                          Huggins v. Royalty

Clearinghouse, Ltd., 121 F. Supp. 3d 646, 660 (W.D. Tex. 2015). Moreover, the Supreme Court

has held that § 523(a)(2)(A) should not be construed in favor of “giving perpetrators of fraud a

fresh start over the interest in protecting victims of fraud.” Cohen v. de la Cruz, 523 U.S. at 213

(internal citation and quotation omitted).

       233.    In Texas, the rate of pre-judgment interest “accrue[s] at the same rate as post-

judgment interest.” Int'l Turbine Servs., Inc. v. VASP Brazilian Airlines, 278 F.3d 494, 500 (5th



                                                         115
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 116 of 121




Cir. 2002). The post-judgment rate is statutorily set at the “prime rate as published by the Board

of Governors of the Federal Reserve System on the date of computation.” TEX. FIN. CODE §

304.003(c)(1). The current prime rate is 5.0%. Selected Interest Rates (Daily)—H.15, BOARD

OF GOVERNORS OF THE FEDERAL RESERVE SYS. (September 26, 2018),

https://www.federalreserve.gov/releases/h15/. Section 304.003(c)(2) of the Texas Finance Code

states that the judgment rate shall be set at 5.0% if the current prime rate is less than 5.0%.

Therefore, based on the evidence presented, the Court finds that Elizabeth Weston is entitled to

pre-judgment interest on her damages at the rate of 5% per annum.

       234.    An award of pre-judgment interest will accrue from the “time demand is made or

an adversary proceeding is instituted.” Floyd v. Dunson (In re Rodriguez), 209 B.R. 424, 434

(Bankr. S.D. Tex. 1997). Therefore, here, the Court finds that the pre-judgment interest rate of

5.0% accrues as of the date of Weston’s initiation of a lawsuit against the Rose Parties (among

others) — i.e., August 7, 2015. Thus, the total amount of this pre-judgment interest is $68,807.13.

       235.    Weston also requests an award of post-judgment interest. 28 U.S.C. § 1961(a) sets

forth that interests “shall be allowed on any money judgment in a civil case recovered in a district

court.” This statute also “applies to judgments entered by a bankruptcy court.” Ocasek v. Manville

Corp. Asbestos Disease Comp. Fund, 956 F.2d 152, 154 (7th Cir. 1992). Further, the statute sets

forth that the interest will be at the rate of the “weekly average 1–year constant maturity Treasury

yield, as published by the Board of Governors of the Federal Reserve System, for the calendar

week preceding the date of the judgment.” 28 U.S.C. § 1961(a).

       236.    For the week of September 24 to September 30, 2017, the post-judgment interest

rate for federal judgments is 2.58% per annum. Accordingly, the Court will grant Weston’s request

for post-judgment interest and will impose a rate of 2.58% per annum. See, e.g., In re Haler, 2016



                                                         116
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 117 of 121




WL 825668, at *14–15 (Bankr. E.D. Tex. Mar. 2, 2016) (awarding post-judgment interest on debts

that were declared non-dischargeable pursuant to § 523(a)(2)(A)).

                        g.         Weston’s Attorneys’ Fees

       237.    As previously discussed, the TTLA provides that the prevailing party “shall” be

awarded reasonable and necessary attorneys’ fees. See TEX. CIV. PRAC. & REM. CODE 134.045(b).

The amount of the reasonable and necessary attorney’s fees relating to her TTLA claim will be

determined following a separate hearing.

                         h.        Non-Dischargeability of Damages

       238.    With regard to attorney’s fees and accrued interest in the context of determining the

dischargeability of a particular debt, “the status of ancillary obligations such as attorney's fees and

interest depends on that of the primary debt. When the primary debt is nondischargeable ..., the

attorney’s fees and interest accompanying compensatory damages, including post-judgment

interest, are likewise nondischargeable.” Gober v. Terra + Corp. (In re Gober), 100 F.3d 1195,

1208 (5th Cir. 1996); see also Cohen, 523 U.S. at 218.

       239.    Here, Rose obtained money from Weston at the auction and after the auction as a

result of her misrepresentations and fraud. All of Weston’s damages, including any attorneys’ fees

that may be awarded, are debts that arise from the fraud and are non-dischargeable. See Cohen v.

de la Cruz, 523 U.S. 213, 223 (1998) (the § 523(a)(2)(A) exception to discharge “encompasses

any liability arising from money, property, etc., that is fraudulently obtained.”); see also In re

Denbleyker, 251 B.R. 891, 898–99 (Bankr. D. Colo. 2000) (holding that “Cohen implies that §

523(a)(2)(A) prevents the discharge of all liabilities arising from a debtor’s fraud, regardless of

whether the plaintiff proves that the debtor benefitted in any way”); In re Munoz, 536 B.R. 879,

883 (Bankr. D. Colo. 2015); In re Davis, 377 B.R. 827 (Bankr. E.D. Tex. 2007) (holding that



                                                         117
      Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 118 of 121




attorney’s fees and actual, exemplary, and other damages were non-dischargeable under §

523(a)(2) and (a)(6)).

        F.      Rose’s Objections to Weston’s Claims

        240.    Weston and Equis Equine timely filed proofs of claim numbers 7 and 8 in the Rose

bankruptcy case and claim numbers 2 and 3 in the Rose, Inc. case. The Weston and Equis Equine

proofs of claim included a complete Official Form B-10, an addendum that explained the claims

set forth in the Weston Action in state court, and the original petition in the state court was attached

to their proofs of claim.

        241.    Weston has proven the following claims against Rose (1) liability under Texas

Business and Commerce Code § 2-328; (2) common-law fraud, fraudulent inducement, and fraud

by non-disclosure; (3) negligence and negligent misrepresentation; and (4) liability under the

Texas Theft Liability Act. Weston has proven actual damages in the amount $437,938.12.

        242.    Carol Rose was the president and sole owner of Carol Rose, Inc. She dominated

its operations and even lived on the property owned by Carol Rose, Inc., where she did business

as Carol Rose Quarter Horses. Thus, the Court determines that Carol Rose and Carol Rose, Inc.

are jointly and severally liable to Weston for these amounts.

        243.    The Court will hold a subsequent hearing to determine the amount of Weston’s

reasonable attorneys’ fees, which are in addition to the actual damages. The Court will determine

the amount of pre-judgment interest at the time of a final judgment.

        244.    All of these amounts shall be considered “allowed” claims in the Rose Parties’

bankruptcy cases. Weston has also proven that these amounts are nondischargeable as to Rose,

individually, under § 523(a)(2)(A) under the Bankruptcy Code.




                                                          118
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 119 of 121




       G.      Weston’s Claims for Equitable Subordination Against Rose and the Aarons

       245.    The parties agreed to a bench trial on certain expressly enumerated claims. The

agreed claims did not include Weston’s state-law claims against the Aarons. Weston’s claims

against the Aarons were reserved and carved out of the trial.

       246.    However, on page 67 of the parties’ joint pre-trial order, Weston seeks to equitably

subordinate any allowed claim of the Aarons to her allowed claim based on “alleged inequitable

conduct by the Rose Parties and the Aaron Parties,” which “resulted in injury to the Weston

Parties.” Weston also seeks to equitably subordinate any allowed claim of the Rose Parties to her

bankruptcy claim based on fraud, conspiracy, and aiding and abetting.

       247.    The doctrine of equitable subordination, codified in 11 U.S.C. § 510(c), developed

under the common law as a policy against fraud and the breach of the duties imposed on a fiduciary

of the bankrupt. See Pepper v. Litton, 308 U.S. 295, 311 (1939). The doctrine is designed “to

undo or to offset any inequality in the claim position of a creditor that will produce injustice or

unfairness to other creditors in terms of the bankruptcy results.” In re Winstar Commc’ns, Inc.,

554 F.3d 382, 411 (3rd Cir. 2009).

       248.    The elements of equitable subordination have been articulated in the Fifth Circuit

as follows: (1) the claimant must have engaged in inequitable conduct; (2) the misconduct must

have resulted in injury to the creditors or conferred an unfair advantage to the claimant; and (3)

equitable subordination of the claim must not be inconsistent with the provisions of the Bankruptcy

Code. Wooley v. Faulkner (In re SI Restructuring, Inc.), 532 F.3d 355, 360 (5th Cir. 2008). If any

of these elements are not satisfied, equitable subordination is inappropriate. Id.; see also Benjamin

v. Diamond (In re Mobile Steel Co.), 563 F.2d 692, 706 (5th Cir. 1977) (denying subordination




                                                         119
     Case 17-04104    Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 120 of 121




because there was “no factual showing that any of these purported improprieties injured either

Mobile Steel or its creditors”).

          249.    The Fifth Circuit has recognized three general categories of misconduct which may

constitute inequitable conduct justifying equitable subordination of a claim: (1) fraud, illegality,

and breach of fiduciary duties; (2) undercapitalization; or (3) the claimant’s use of the debtor as a

mere instrumentality or alter ego. Wilson v. Huffman (Missionary Baptist Foundation of Amer.,

Inc.), 712 F.2d 206, 212 (5th Cir. 1983). In Mobile Steel, the Fifth Circuit quoted with approval

the following passage from a pre-Bankruptcy Code case:

          The inequity which will entitle a bankruptcy court to regulate the distribution to a
          creditor, by subordination or other equitable means, need not therefore be
          specifically related to the creditor's claim, either in its origin or in its acquisition,
          but it may equally arise out of any unfair act on the part of the creditor, which
          affects the bankruptcy results to other creditors and so makes it inequitable that he
          should assert a parity with them in the distribution of the estate.

563 F.2d at 700 (quoting In re Kansas City Journal-Post Co., 144 F.2d 791, 803-04 (8th Cir.

1944)).

          250.    Here, in light of this Court’s findings discussed in the conspiracy count against

Rose, the Court concludes that Weston has failed to establish grounds to equitably subordinate the

Aaron Parties’ allowed claim to her claim.

          251.    With respect to the Rose Parties, Rose, Inc. scheduled a $1,589,623 claim for Carol

Rose (individually) and did not mark the scheduled claim as contingent, disputed, or liquidated.

Rose, Inc.’s scheduling of the $1,589,623 claim for Carol Rose has the same force and effect as if

Carol Rose had filed a proof of claim for that amount. See 11 U.S.C. 1111(a); FED. R. BANKR. P.

3003(b)(1).

          252.    In light of this Court’s conclusion that Weston established claims for fraud,

fraudulent inducement, and fraud by non-disclosure against Carol Rose, the Court concludes that

                                                          120
     Case 17-04104   Doc 263   Filed 09/27/19   Entered 09/27/19 14:36:49   Desc Main Document   Page 121 of 121




grounds exist to equitably subordinate Carol Rose’s allowed claim in the Rose, Inc. bankruptcy

case to the Weston Parties’ allowed claim under § 510(c) of the Bankruptcy Code.

                                                IV. CONCLUSION

       The Court will enter separate orders consistent with this amended Memorandum Opinion.

For the sake of clarity, the Court will enter separate orders for each of the two adversary

proceedings (and associated claim objections) addressed by this amended Memorandum Opinion.


                                                         Signed on 9/27/2019

                                                                                                 SR
                                           HONORABLE BRENDA T. RHOADES,
                                           UNITED STATES BANKRUPTCY JUDGE




                                                         121
